Exhibit 10.1

 

 

 

LOGO [g564709g0405093306171.jpg]

CREDIT AGREEMENT

dated as of

March 30, 2018

among

CALAMP CORP.

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A.,

as Sole Bookrunner and Sole Lead Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     1  

SECTION 1.01

   Defined Terms      1  

SECTION 1.02

   Classification of Loans and Borrowings      24  

SECTION 1.03

   Terms Generally      24  

SECTION 1.04

   Accounting Terms; GAAP      24  

SECTION 1.05

   Pro Forma Adjustments for Acquisitions and Dispositions      25  

SECTION 1.06

   Status of Obligations      25  

SECTION 1.07

   Rounding      25  

ARTICLE II THE CREDITS

     25  

SECTION 2.01

   Revolving Commitments      25  

SECTION 2.02

   Loans and Borrowings      26  

SECTION 2.03

   Requests for Borrowings      26  

SECTION 2.04

   Letters of Credit      27  

SECTION 2.05

   Funding of Borrowings      31  

SECTION 2.06

   Interest Elections      32  

SECTION 2.07

   Termination and Reduction of Commitments; Increase in Revolving Commitments
     33  

SECTION 2.08

   Repayment of Loans; Evidence of Debt      34  

SECTION 2.09

   Prepayment of Loans      35  

SECTION 2.10

   Fees      35  

SECTION 2.11

   Interest      36  

SECTION 2.12

   Alternate Rate of Interest      37  

SECTION 2.13

   Increased Costs      38  

SECTION 2.14

   Break Funding Payments      39  

SECTION 2.15

   Taxes      40  

SECTION 2.16

   Payments Generally; Allocation of Proceeds; Sharing of Set-offs      43  

SECTION 2.17

   Mitigation Obligations; Replacement of Lenders      45  

SECTION 2.18

   Defaulting Lenders      46  

SECTION 2.19

   Returned Payments      48  

SECTION 2.20

   Banking Services and Swap Agreements      48  

ARTICLE III REPRESENTATIONS AND WARRANTIES

     48  

SECTION 3.01

   Organization; Powers      48  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

SECTION 3.02

   Authorization; Enforceability      48  

SECTION 3.03

   Governmental Approvals; No Conflicts      48  

SECTION 3.04

   Financial Condition; No Material Adverse Change      49  

SECTION 3.05

   Properties, etc.      49  

SECTION 3.06

   Litigation and Environmental Matters      49  

SECTION 3.07

   Compliance with Laws and Agreements; No Default      50  

SECTION 3.08

   Investment Company Status      50  

SECTION 3.09

   Taxes      50  

SECTION 3.10

   ERISA      50  

SECTION 3.11

   Disclosure      50  

SECTION 3.12

   [Intentionally Omitted.]      50  

SECTION 3.13

   Solvency      51  

SECTION 3.14

   Insurance      51  

SECTION 3.15

   Capitalization and Subsidiaries      51  

SECTION 3.16

   Security Interest in Collateral      51  

SECTION 3.17

   Employment Matters      51  

SECTION 3.18

   Federal Reserve Regulations      51  

SECTION 3.19

   Use of Proceeds      51  

SECTION 3.20

   No Burdensome Restrictions      51  

SECTION 3.21

   Anti-Corruption Laws and Sanctions      52  

SECTION 3.22

   EEA Financial Institutions      52  

ARTICLE IV CONDITIONS

     52  

SECTION 4.01

   Effective Date      52  

SECTION 4.02

   Each Credit Event      54  

ARTICLE V AFFIRMATIVE COVENANTS

     55  

SECTION 5.01

   Financial Statements and Other Information      55  

SECTION 5.02

   Notices of Material Events      57  

SECTION 5.03

   Existence; Conduct of Business      57  

SECTION 5.04

   Payment of Obligations      57  

SECTION 5.05

   Maintenance of Properties      58  

SECTION 5.06

   Books and Records; Inspection Rights      58  

SECTION 5.07

   Compliance with Laws and Material Contractual Obligations      58  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

SECTION 5.08

   Use of Proceeds      58  

SECTION 5.09

   [Intentionally Omitted]      58  

SECTION 5.10

   Insurance      59  

SECTION 5.11

   Depository Banks      59  

SECTION 5.12

   Additional Collateral; Further Assurances      59  

SECTION 5.13

   Post-Closing Requirements      60  

ARTICLE VI NEGATIVE COVENANTS

     60  

SECTION 6.01

   Indebtedness      60  

SECTION 6.02

   Liens      62  

SECTION 6.03

   Fundamental Changes      63  

SECTION 6.04

   Investments, Loans, Advances, Guarantees and Acquisitions      63  

SECTION 6.05

   Asset Sales      65  

SECTION 6.06

   Sale and Leaseback Transactions      66  

SECTION 6.07

   Swap Agreements      66  

SECTION 6.08

   Restricted Payments; Certain Payments of Indebtedness      66  

SECTION 6.09

   Transactions with Affiliates      66  

SECTION 6.10

   Restrictive Agreements      67  

SECTION 6.11

   Amendment of Material Documents      67  

SECTION 6.12

   Financial Covenants      67  

ARTICLE VII EVENTS OF DEFAULT

     68  

ARTICLE VIII THE ADMINISTRATIVE AGENT

     70  

SECTION 8.01

   Appointment      70  

SECTION 8.02

   Rights as a Lender      71  

SECTION 8.03

   Duties and Obligations      71  

SECTION 8.04

   Reliance      71  

SECTION 8.05

   Actions through Sub-Agents      72  

SECTION 8.06

   Resignation      72  

SECTION 8.07

   Non-Reliance.      73  

SECTION 8.08

   Other Agency Titles      73  

SECTION 8.09

   Not Partners or Co-Venturers; Administrative Agent as Representative of the
Secured Parties      74  

SECTION 8.10

   Credit Bidding      74  

ARTICLE IX MISCELLANEOUS

     75  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

SECTION 9.01

   Notices      75  

SECTION 9.02

   Waivers; Amendments      77  

SECTION 9.03

   Expenses; Indemnity; Damage Waiver      79  

SECTION 9.04

   Successors and Assigns      81  

SECTION 9.05

   Survival      84  

SECTION 9.06

   Counterparts; Integration; Effectiveness; Electronic Execution      85  

SECTION 9.07

   Severability      85  

SECTION 9.08

   Right of Setoff      85  

SECTION 9.09

   Governing Law; Jurisdiction; Consent to Service of Process      86  

SECTION 9.10

   WAIVER OF JURY TRIAL      86  

SECTION 9.11

   Headings      86  

SECTION 9.12

   Confidentiality      87  

SECTION 9.13

   Several Obligations; Nonreliance; Violation of Law      88  

SECTION 9.14

   USA PATRIOT Act      88  

SECTION 9.15

   Disclosure      88  

SECTION 9.16

   Appointment for Perfection      88  

SECTION 9.17

   Interest Rate Limitation      88  

SECTION 9.18

   Marketing Consent      88  

SECTION 9.19

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      89
 

SECTION 9.20

   Authorization to Distribute Certain Materials to Public-Siders      89  

ARTICLE X LOAN GUARANTY

     89  

SECTION 10.01

   Guaranty      89  

SECTION 10.02

   Guaranty of Payment      90  

SECTION 10.03

   No Discharge or Diminishment of Loan Guaranty      90  

SECTION 10.04

   Defenses Waived      91  

SECTION 10.05

   Rights of Subrogation      91  

SECTION 10.06

   Reinstatement; Stay of Acceleration      91  

SECTION 10.07

   Information      91  

SECTION 10.08

   Termination      91  

SECTION 10.09

   Taxes      92  

SECTION 10.10

   Maximum Liability      92  

SECTION 10.11

   Contribution      92  

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

SECTION 10.12

   Liability Cumulative      93  

SECTION 10.13

   Keepwell      93  

 

-v-



--------------------------------------------------------------------------------

SCHEDULES:

Commitment Schedule

Schedule 3.05 – Properties, etc.

Schedule 3.06 – Disclosed Matters

Schedule 3.14 – Insurance

Schedule 3.15 – Capitalization and Subsidiaries

Schedule 3.22 – Affiliate Transactions

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.10 – Existing Restrictions

EXHIBITS:

 

Exhibit A –

   Form of Assignment and Assumption

Exhibit B –

   Form of Note

Exhibit C –

   Form of Borrowing Request

Exhibit D-1 –

   Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit D-2 –

   Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit D-3 –

   Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit D-4 –

   Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit E –

   Form of Compliance Certificate

Exhibit F –

   Form of Joinder Agreement

 

i



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of March 30, 2018 (as it may be amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), among
CALAMP CORP., a Delaware corporation, as Borrower, the other Loan Parties party
hereto, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Borrowing” or “ABR Loan” means a Loan bearing interest based on ABR.

“Account” has the meaning assigned to such term in the Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party (a) acquires
any entire going business or all or substantially all of the assets of any
Person, whether through purchase of assets, merger or otherwise or (b) directly
or indirectly acquires (in one transaction or as the most recent transaction in
a series of transactions) at least a majority (in number of votes) of the Equity
Interests of a Person which has ordinary voting power for the election of
directors or other similar management personnel of a Person (other than Equity
Interests having such power only by reason of the happening of a contingency) or
a majority of the outstanding Equity Interests of a Person.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders at such time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted

 

1



--------------------------------------------------------------------------------

LIBO Rate for a one-month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that for
the purpose of this definition, the Adjusted LIBO Rate for any day shall be
based on the LIBO Screen Rate (or if the LIBO Screen Rate is not available for
such one month Interest Period, the Interpolated Rate) at approximately 11:00
a.m. London time on such day. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively. If the Alternate
Base Rate is being used as an alternate rate of interest pursuant to
Section 2.12 hereof, then the Alternate Base Rate shall be the greater of clause
(a) and (b) above and shall be determined without reference to clause (c) above.
For the avoidance of doubt, if the Alternate Base Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

“Applicable Percentage” means, at any time with respect to any Lender, a
percentage equal to a fraction the numerator of which is such Lender’s Revolving
Commitment at such time and the denominator of which is the aggregate Revolving
Commitments at such time (provided that, if the Revolving Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
such Lender’s share of the Aggregate Revolving Exposure at such time); provided
that, in accordance with Section 2.18, so long as any Lender shall be a
Defaulting Lender, such Defaulting Lender’s Commitment shall be disregarded in
the calculations above.

“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “Revolving Commitment ABR
Spread”, “Revolving Commitment Eurodollar Spread” or “Commitment Fee Rate”, as
the case may be, based upon the Borrower’s Senior Leverage Ratio as of the most
recent determination date, provided that until the delivery to the
Administrative Agent, pursuant to Section 5.01, of the Borrower’s consolidated
financial information for the Borrower’s first fiscal quarter ending after the
Effective Date, the “Applicable Rate” shall be the applicable rates per annum
set forth below in Category 1:

 

Senior Leverage

Ratio

   Revolving
Commitment
ABR Spread   Revolving
Commitment
Eurodollar
Spread   Commitment Fee Rate

Category 1

³ 1.5 to 1.0

   0.50%   1.50%   0.25%

Category 2

< 1.5 to 1.0 but

³ 1.0 to 1.0

   0.25%   1.25%   0.25%

Category 3

< 1.0 to 1.0

   0.00%   1.00%   0.25%

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrower, based upon the Borrower’s annual
or quarterly consolidated financial statements delivered pursuant to
Section 5.01 and (b) each change in the Applicable Rate resulting from a change
in the Senior Leverage Ratio shall be effective during the period commencing on
and including the date of delivery to the Administrative Agent of such
consolidated financial statements indicating such change and ending on the date
immediately preceding the effective date of the next such change, provided

 

2



--------------------------------------------------------------------------------

that at the option of the Administrative Agent or at the request of the Required
Lenders, if the Borrower fails to deliver the annual or quarterly consolidated
financial statements required to be delivered by it pursuant to Section 5.01,
the Senior Leverage Ratio shall be deemed to be in Category 1 during the period
from the expiration of the time for delivery thereof until such consolidated
financial statements are delivered.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.

“Availability” means, at any time, an amount equal to (a) the aggregate
Revolving Commitments minus (b) the Aggregate Revolving Exposure (calculated,
with respect to any Defaulting Lender, as if such Defaulting Lender had funded
its Applicable Percentage of all outstanding Borrowings).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Credit Maturity Date and the date of
termination of the Revolving Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
any Loan Party or any Subsidiary by any Lender, including, but not limited to,
JPMorgan or any of its Affiliates: (a) credit cards for commercial customers
(including, without limitation, “commercial credit cards” and purchasing cards),
(b) stored value cards, (c) merchant processing services, and (d) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, any direct debit scheme or
arrangement, overdrafts and interstate depository network services).

“Banking Services Obligations” means any and all obligations of the Loan Parties
or the Subsidiaries, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permits such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

 

3



--------------------------------------------------------------------------------

“Beneficial Owner” means, with respect to any U.S. federal withholding Tax, the
beneficial owner, for U.S. federal income tax purposes, to whom such Tax
relates.

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

“Borrower” means CalAmp Corp., a Delaware corporation.

“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for general business in London.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) JPMorgan’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

“CFC” means a “controlled foreign corporation” as that term is defined under
Section 957 of the Code.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 50.1% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; (b) occupation at any time of
a majority of the seats (other than vacant seats) on the board of directors of
the Borrower by Persons who were neither (i) directors of the Borrower on the
date of this Agreement nor (ii) nominated or appointed by the board of directors
of the Borrower; (c) the acquisition of direct or indirect Control of the
Borrower by any Person or group; or (d) other than in connection with a
transaction permitted by Sections 6.04 or 6.05, the Borrower shall cease to own,
free and clear of all Liens (other than Permitted Liens), 100% of the
outstanding voting Equity Interests of each Subsidiary of Borrower on a fully
diluted basis.

 

4



--------------------------------------------------------------------------------

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.13(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith, and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the U.S. or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Charges” has the meaning assigned to such term in Section 9.17.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, (b) any
Commitment, refers to whether such Commitment is a Revolving Commitment and
(c) any Lender, refers to whether such Lender has a Loan or Commitment of a
particular Class.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be, become or
intended to be, subject to a security interest or Lien in favor of the
Administrative Agent, on behalf of itself and the Lenders and other Secured
Parties, to secure the Secured Obligations, but in any event, excluding Excluded
Assets.

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

“Collateral Documents” means, collectively, the Security Agreement, the IP
Security Agreement, the Irish Pledge Agreement and any other agreements,
instruments and documents executed in connection with this Agreement, including,
without limitation, all other security agreements, pledge agreements, mortgages,
deeds of trust, loan agreements, notes, guarantees, subordination agreements,
pledges, powers of attorney, consents, assignments, contracts, fee letters,
notices, leases and all other written matter whether theretofore, now or
hereafter executed by any Loan Party and delivered to the Administrative Agent,
in each case, that are intended to create, perfect or evidence Liens to secure
the Secured Obligations.

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment. The initial amount of each Lender’s Commitment is set
forth on the Commitment Schedule, or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Commitment, as applicable.

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

 

5



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Total Assets” means the net book value of all assets of the
Borrower and its Subsidiaries reflected on the consolidated balance sheet of the
Borrower and its Subsidiaries, as determined on a consolidated basis in
accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Senior Notes Indenture” means the Convertible Senior Notes
Indenture, dated May 6, 2015, among the Borrower, as issuer, and The Bank of New
York Mellon Trust Company, N.A., a national banking association organized under
the laws of the United States of America, as trustee, as such document may be
amended, restated, supplemented or otherwise modified from time to time.

“Credit Party” means the Administrative Agent, the Issuing Bank or any other
Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of (i) a Bankruptcy Event or (ii) a Bail-In Action.

“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.

“Document” has the meaning assigned to such term in the Security Agreement.

“Dollars” or “$” refers to lawful money of the U.S.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia, other than
any Foreign Holdco.

 

6



--------------------------------------------------------------------------------

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
net of tax refunds for such period, (iii) all amounts attributable to
depreciation and amortization expense for such period, (iv) recurring stock
based compensation expenses and non-cash charges, (v) any non-recurring,
non-cash charges for such period, (vi) any extraordinary, unusual or
non-recurring fees, cash charges, losses and other cash expenses made or
incurred in connection with the Transactions, (vii) the amount of any
restructuring and related charges, costs and expenses, integration,
consolidation, relocation, closing, severance and transition costs and expenses,
one-time compensation charges, legal settlement reserves, and other business
optimization expenses, including but not limited to stock based compensation
expenses, in each case, deducted in computing Net Income; provided, that the
aggregate amount of all such add backs with respect to charges, cost, expenses
and reserves pursuant to this clause (vii) and expenses and charges pursuant to
clause (viii) below for any period of four consecutive fiscal quarters shall not
exceed 20% of EBITDA for such period (prior to giving effect to any adjustments
pursuant to this clause (vii)), and (viii) any expenses or charges related to
any issuance or repurchase of Equity Interests, Investment, acquisition,
disposition, recapitalization or the incurrence, modification or repayment of
Indebtedness permitted to be incurred by this Agreement (including a refinancing
thereof), including, but not limited to, such fees, expenses or charges related
to the Existing Notes and the Transactions; provided, that the aggregate amount
of all such add backs with respect to expenses and charges pursuant to this
clause (viii) and any cost, expenses and reserves pursuant to clause (vii) above
for any period of four consecutive fiscal quarters shall not exceed 20% of
EBITDA for such period, minus (b) without duplication and to the extent included
in Net Income, (i) any cash payments made during such period in respect of
non-cash charges described in clause (a)(v) taken in a prior period and (ii) any
extraordinary, unusual and non-recurring gains and any non-cash items of income
for such period, all calculated for the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP; provided, that, notwithstanding
anything to the contrary contained herein, for each of the fiscal quarters set
forth below, EBITDA shall be deemed to be the amount set forth below opposite
such fiscal quarter:

 

Fiscal Quarter Ending

   EBITDA  

May 31, 2017

   $ 13,181,000  

August 31, 2017

   $ 12,301,000  

November 30, 2017

   $ 13,838,000  

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

7



--------------------------------------------------------------------------------

“Effective Date” means March 30, 2018, being the date on which the conditions
specified in Section 4.01 were satisfied (or waived in accordance with
Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equipment” has the meaning assigned to such term in the Security Agreement.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan; (e) the receipt by the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by the Borrower or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
of the Borrower or

 

8



--------------------------------------------------------------------------------

any ERISA Affiliate from any Plan or Multiemployer Plan; or (g) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon the Borrower or any ERISA Affiliate of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Eurodollar Borrowing” or “Eurodollar Loan” means a Loan bearing interest based
on the Eurodollar rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Accounts” means (i) deposit accounts maintained by any Loan Party and
used exclusively for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of any Loan Party or any Subsidiary, (ii) trust
accounts, petty cash or other accounts to the extent the amount on deposit in
all such accounts does not exceed $100,000 individually and $300,000 in the
aggregate and (iii) zero-balance accounts.

“Excluded Assets” means, collectively, (i) Excluded Accounts and (ii) Equity
Interests in any Subsidiary that is (x) a CFC or Foreign Holdco representing in
excess of 65% of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) of such Subsidiary,
(y) a Subsidiary of a CFC or a Foreign Holdco or (z) an Immaterial Foreign
Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.17(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.15, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.15(f) and (d) any Taxes imposed
under FATCA.

 

9



--------------------------------------------------------------------------------

“Existing Notes” means the unsecured convertible senior notes of the Borrower
due 2020 issued on May 1, 2015 pursuant to the Convertible Senior Notes
Indenture and any additional notes issued pursuant thereto in an aggregate
principal amount not to exceed $300,000,000.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financial Statements” has the meaning assigned to such term in Section 5.01.

“Fixtures” has the meaning assigned to such term in the Security Agreement.

“Foreign Holdco” means a Subsidiary with no material assets other than Equity
Interests (including, for this purpose, any debt or other instrument treated as
equity for U.S. federal income tax purposes) in one or more Foreign Subsidiaries
or Foreign Holdcos.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means (a) any Subsidiary which is not a Domestic Subsidiary
and (b) any Domestic Subsidiary of any Subsidiary described in the foregoing
clause (a).

“Funded Indebtedness” means, at any date, the aggregate principal amount of
Indebtedness of the type set forth in clauses (a)(x), (b), (c), (e), (g), (h)
and (i) (but solely to the extent constituting a reimbursement obligation to the
Issuing Bank in respect of an LC Disbursement) to the extent reflected as a
liability on the balance sheet of the Borrower and its Subsidiaries on a
consolidated basis at such date, in accordance with GAAP.

“Funding Account” has the meaning assigned to such term in Section 4.01(g).

“GAAP” means generally accepted accounting principles in the U.S.

“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

10



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Guarantors” means all Loan Guarantors and all non-Loan Parties who have
delivered an Obligation Guaranty, and the term “Guarantor” means each or any one
of them individually.

“Hazardous Materials” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.

“Immaterial Foreign Subsidiary” means any direct or indirect Foreign Subsidiary
of the Borrower that accounted for less than five percent (5%) of EBITDA of the
Borrower and its Subsidiaries for the four fiscal quarter period ending
immediately preceding the date as of which such determination is made.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person (x) for borrowed money or (y) with respect to deposits or advances
of any kind, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid (excluding current accounts payable or
trade payables incurred in the ordinary course of business), (d) all obligations
of such Person under conditional sale or other title retention agreements
relating to property acquired by such Person, (e) all obligations of such Person
in respect of the deferred purchase price of property or services (excluding
current accounts payable or trade payables incurred in the ordinary course of
business, but, including earn-outs or similar deferred payments that are not
contingent and are actually due and payable), (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, and (k) net
obligations, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Swap

 

11



--------------------------------------------------------------------------------

Agreements, and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Interest Coverage Ratio” means, for any period, the ratio of (a) EBITDA for
such period to (b) cash Interest Expense for such period.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

“Interest Expense” means, with reference to any period, cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptances and net costs under Swap Agreements in respect of interest rates, to
the extent such net costs are allocable to such period in accordance with GAAP),
calculated for the Borrower and its Subsidiaries on a consolidated basis for
such period in accordance with GAAP.

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day of each calendar quarter and the Revolving Credit Maturity Date and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Revolving Credit Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, three or six
months thereafter, as the Borrower may elect; provided that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that

 

12



--------------------------------------------------------------------------------

results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period (for which the LIBO Screen Rate is available) that is
shorter than the Impacted Interest Period and (b) the LIBO Screen Rate for the
shortest period (for which the LIBO Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time.

“Inventory” has the meaning assigned to such term in the Security Agreement.

“IP Security Agreement” means that certain Intellectual Property Security
Agreement (including any and all supplements thereto), dated as of the date
hereof, among the Loan Parties and the Administrative Agent, for the benefit of
the Administrative Agent and the other Secured Parties, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

“Irish Pledge Agreement” means that certain Charge over Shares, dated as of the
date hereof, among LoJack Corporation, as pledgor, for the benefit of the
Administrative Agent and the other Secured Parties, as the same may be amended,
restated, supplemented or otherwise modified from time to time, with respect to
the Equity Interests of LoJack Equipment Ireland DAC.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means, JPMorgan, in its capacity as the issuer of Letters of
Credit hereunder. The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by its Affiliates, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate (it being agreed that the Issuing Bank shall, or
shall cause such Affiliate to, comply with the requirements of Section 2.04 with
respect to such Letters of Credit). At any time there is more than one Issuing
Bank, all singular references to the Issuing Bank shall mean any Issuing Bank,
either Issuing Bank, each Issuing Bank, the Issuing Bank that has issued the
applicable Letter of Credit, or both (or all) Issuing Banks, as the context may
require.

“Issuing Bank Sublimit” means, as of the Effective Date, $5,000,000; provided
that the Issuing Bank shall be permitted at any time to increase its Issuing
Bank Sublimit upon providing five (5) days’ prior written notice thereof to the
Administrative Agent and the Borrower.

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit F.

“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association, in
its individual capacity, and its successors.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.04(k).

“LC Disbursement” means any payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all standby Letters of Credit outstanding at such time plus (b) the aggregate
amount of all LC Disbursements relating to standby Letters of Credit that have
not yet been reimbursed by or on behalf of the Borrower at such time. The LC
Exposure of any Revolving Lender at any time shall be its Applicable Percentage
of the aggregate LC Exposure at such time.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a Lender hereunder
pursuant to an Assignment and Assumption. Unless the context otherwise requires,
the term “Lenders” includes the Issuing Bank.

 

13



--------------------------------------------------------------------------------

“Letters of Credit” means the letters of credit issued pursuant to this
Agreement, and the term “Letter of Credit” means any one of them or each of them
singularly, as the context may require.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any ABR Borrowing, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for Dollars) for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as shall be selected by the
Administrative Agent in its reasonable discretion (in each case, the “LIBO
Screen Rate”) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period; provided that, (x) if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement and (y) if the LIBO Screen Rate shall not be
available at such time for a period equal in length to such Interest Period (an
“Impacted Interest Period”), then the LIBO Rate shall be the Interpolated Rate
at such time, subject to Section 2.12 in the event that the Administrative Agent
shall conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error);
provided further, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. Notwithstanding
the above, to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in
connection with an ABR Borrowing, such rate shall be determined as modified by
the definition of Alternate Base Rate.

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Liquid Assets” means unrestricted cash and Cash Equivalents.

“Loan Documents” means, collectively, this Agreement, each promissory note
issued pursuant to this Agreement, any Letter of Credit application, each
Collateral Document, the Loan Guaranty, any Obligation Guaranty and each other
agreement, instrument, document and certificate identified in Section 4.01
executed and delivered to, or in favor of, the Administrative Agent or any
Lender and including each other pledge, power of attorney, consent, assignment,
contract, notice, letter of credit agreement, letter of credit applications and
any agreements between the Borrower and the Issuing Bank regarding the Issuing
Bank’s Issuing Bank Sublimit or the respective rights and obligations between
the Borrower and the Issuing Bank in connection with the issuance of Letters of
Credit, and each other written matter whether heretofore, now or hereafter
executed by or on behalf of any Loan Party, or any employee of any Loan Party,
and delivered to the Administrative Agent or any Lender in connection with this
Agreement or the transactions contemplated hereby. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Loan Guarantor” means each Loan Party.

“Loan Guaranty” means Article X of this Agreement.

 

14



--------------------------------------------------------------------------------

“Loan Parties” means, collectively, the Borrower, the Borrower’s Domestic
Subsidiaries and any other Person who becomes a party to this Agreement pursuant
to a Joinder Agreement and their successors and assigns, and the term “Loan
Party” shall mean any one of them or all of them individually, as the context
may require.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of the Borrower and
its Subsidiaries taken as a whole, (b) the ability of any Loan Party to perform
any of its obligations under the Loan Documents to which it is a party, (c) the
Collateral, or the Administrative Agent’s Liens (on behalf of itself and the
other Secured Parties) on the Collateral or the priority of such Liens, or
(d) the right of or benefit available to the Administrative Agent, the Issuing
Bank or the Lenders under any of the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Loan Parties in an aggregate principal amount exceeding $10,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of Borrower or any Subsidiary in respect of any Swap Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Borrower or such Subsidiary would be required to pay if such
Swap Agreement were terminated at such time.

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, the consolidated net income (or loss)
determined for the Borrower and its Subsidiaries, on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Borrower or any Subsidiary, and (b) the
income (or deficit) of any Person (other than a Subsidiary) in which the
Borrower or any Subsidiary has an ownership interest, except to the extent that
any such income is actually received by the Borrower or such Subsidiary in the
form of dividends or similar distributions.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Banking Day, for the immediately preceding
Banking Day); provided that if none of such rates are published for any day that
is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

 

15



--------------------------------------------------------------------------------

“Obligation Guaranty” means any Guarantee of all or any portion of the Secured
Obligations executed and delivered to the Administrative Agent for the benefit
of the Secured Parties by a guarantor who is not a Loan Party.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties to any of the Lenders, the Administrative Agent, the Issuing Bank or any
indemnified party, individually or collectively, existing on the Effective Date
or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or in respect
of any of the Loans made or reimbursement or other obligations incurred or any
of the Letters of Credit or other instruments at any time evidencing any
thereof. For the avoidance of doubt, the Indebtedness under the Convertible
Senior Notes Indenture shall not be included in the definition of “Obligations.”

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document), or sold or assigned an interest in any Loan, Letter of Credit,
or any Loan Document.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means an Acquisition by any Loan Party in a transaction
that satisfies each of the following requirements:

 

16



--------------------------------------------------------------------------------

(a) if funded by Borrowings hereunder, such Acquisition is not a hostile or
contested acquisition;

(b) the business acquired in connection with such Acquisition is not engaged,
directly or indirectly, in any line of business other than the businesses in
which the Loan Parties are engaged on the Effective Date and any business
activities that are substantially similar, related, or incidental thereto or a
logical extension thereof;

(c) both immediately before and immediately after giving effect to such
Acquisition, no Default exists, will exist, or would result therefrom;

(d) if funded by Borrowings hereunder, as soon as available, but not less than
thirty (30) days prior to such Acquisition (or such shorter time period as
agreed to by the Administrative Agent in its discretion), the Borrower has
provided the Administrative Agent (i) notice of such Acquisition and (ii) to the
extent available, a copy of all business and financial information reasonably
requested by the Administrative Agent including pro forma financial statements,
statements of cash flow, and Availability projections;

(e) other than as provided in clause (g) below, if such Acquisition is an
acquisition of the Equity Interests of a Person, such Acquisition is structured
so that the acquired Person shall become a wholly-owned Subsidiary of the
Borrower and a Loan Party pursuant to the terms of this Agreement;

(f) other than as provided in clause (g) below, if such Acquisition is an
acquisition of assets, such Acquisition is structured so that the Borrower or
another Loan Party shall acquire such assets;

(g) if such Acquisition is the acquisition of assets by a Subsidiary of the
Borrower that is not a Loan Party or of the Equity Interests of a foreign Person
that does not become a Loan Party, the aggregate cash consideration in respect
of such Acquisitions shall not exceed the sum of (i) $25,000,000 plus (ii) the
proceeds of any equity or capital contribution made to fund such Acquisition
plus (iii) the proceeds of any Existing Notes issued after the Effective Date;

(h) if such Acquisition is an acquisition of Equity Interests, such Acquisition
will not result in any violation of Regulation U;

(i) if such Acquisition involves a merger or a consolidation involving the
Borrower or any other Loan Party, the Borrower or such Loan Party, as
applicable, shall be the surviving entity;

(j) no Loan Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could
reasonably be expected to have a Material Adverse Effect;

(k) the Total Leverage Ratio shall be less than 4.00 to 1.00 for the most
recently completed fiscal quarter prior to such Acquisition;

(l) the Borrower shall certify to the Administrative Agent and the Lenders (and
provide the Administrative Agent and the Lenders with a pro forma calculation in
form and substance reasonably satisfactory to the Administrative Agent and the
Lenders) that, after giving effect to the completion of such Acquisition, on a
Pro Forma Basis, the Borrower is in compliance with Section 6.12(a);

 

17



--------------------------------------------------------------------------------

(m) all actions required to be taken with respect to any newly acquired or
formed wholly-owned Subsidiary of the Borrower or a Loan Party, as applicable,
required under Section 5.12 shall have been taken; and

(n) the Borrower shall have delivered to the Administrative Agent the final
executed material documentation relating to such Acquisition within 5 Business
Days following the consummation thereof.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured lender) business
judgment.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’, customs brokers, custom and forwarding agents, and other like Liens
imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than thirty (30) days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment and other similar Liens in respect of judgments that do not
constitute an Event of Default under clause (k) of Article VII;

(f) easements, zoning or other restrictions, rights-of-way, charges, defects in
title, prior rights of other persons and similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Borrower or any Subsidiary;

(g) Liens in favor of a banking or other financial institution arising as a
matter of law or in the ordinary course of business under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;

(h) Liens on specific items of inventory or other goods and proceeds thereof of
any Person securing such Person’s obligations in respect of bankers’ acceptances
or letters of credit issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods in
the ordinary course of business;

(i) leases or subleases and licenses or sublicenses granted in the ordinary
course of business to others not interfering in any material respect with the
business of the Borrower or any of its Subsidiaries;

 

18



--------------------------------------------------------------------------------

(j) Liens arising from the rights of lessors under leases (including financing
statements regarding property subject to lease) not in violation of the
requirements of this Agreement; and

(k) rights of consignors of goods, whether or not perfected by the filing of a
financing statement under the UCC.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the U.S. (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the U.S.), in
each case maturing within one year from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the U.S. or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000.

“Permitted Liens” means Liens permitted by Section 6.02.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal offices in New
York City. Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Pro Forma Basis” means, for any acquisition or disposition of all or
substantially all of the Equity Interests or assets of a Person, each such
transaction shall be deemed to have occurred on and as of the first day of the
relevant period.

 

19



--------------------------------------------------------------------------------

“Projections” has the meaning assigned to such term in Section 5.01(g).

“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrower or its controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the Borrower under the terms
of this Agreement.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank, or any combination thereof (as the context requires).

“Refinance Indebtedness” has the meaning assigned to such term in
Section 6.01(f).

“Register” has the meaning assigned to such term in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing, or
dumping of any Hazardous Material into the environment.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Credit Exposure and unused Commitments representing more than
50% of the sum of the Aggregate Revolving Exposure and unused Commitments at
such time.

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents of such Person and (b) any statute, law (including common
law), treaty, rule, regulation, code, ordinance, order, decree, writ, judgment,
injunction or determination of any arbitrator or court or other Governmental
Authority (including Environmental Laws), in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests.

 

20



--------------------------------------------------------------------------------

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Exposure hereunder, as
such commitment may be reduced or increased from time to time pursuant to
(a) Section 2.07 and (b) assignments by or to such Lender pursuant to
Section 9.04. The initial amount of each Lender’s Revolving Commitment is set
forth on the Commitment Schedule, or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Revolving Commitment, as applicable.
The initial aggregate amount of the Lenders’ Revolving Commitments is
$50,000,000.

“Revolving Credit Maturity Date” means March 30, 2020 (if the same is a Business
Day, or if not then the immediately next succeeding Business Day), or any
earlier date on which the Revolving Commitments are reduced to zero or otherwise
terminated pursuant to the terms hereof.

“Revolving Exposure” means, with respect to any Lender, at any time, the sum of
the aggregate outstanding principal amount of such Lender’s Revolving Loans and
its LC Exposure at such time.

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, or Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“SEC” means the Securities and Exchange Commission of the U.S.

“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations owing to one or more
Lenders or their respective Affiliates; provided, however, that the definition
of “Secured Obligations” shall not create any guarantee by any Guarantor of (or
grant of security interest by any Guarantor to support, as applicable) any
Excluded Swap Obligations of such Guarantor for purposes of determining any
obligations of any Guarantor.

 

21



--------------------------------------------------------------------------------

“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) each
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (g) the
successors and permitted assigns of each of the foregoing.

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, among the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document) or any other Person for
the benefit of the Administrative Agent and the other Secured Parties, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“Senior Leverage Ratio” means, on any date, the ratio of (a) Aggregate Revolving
Exposure at such time to (b) EBITDA for the period of four fiscal quarters ended
on or most recently prior to such date.

“Statement” has the meaning assigned to such term in Section 2.16(g).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D of the Board or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other
entity, the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

“Subsidiary” means any direct or indirect subsidiary of the Borrower or a Loan
Party, as applicable.

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or its Subsidiaries shall be a Swap Agreement.

 

22



--------------------------------------------------------------------------------

“Swap Agreement Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
Swap Agreement permitted hereunder with a Lender or an Affiliate of a Lender,
and (b) any cancellations, buy backs, reversals, terminations or assignments of
any Swap Agreement transaction permitted hereunder with a Lender or an Affiliate
of a Lender.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, similar fees or
other similar charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Total Leverage Ratio” means, on any date, the ratio of (a) Funded Indebtedness
on such date less up to $50,000,000 of unrestricted cash and Cash Equivalents of
the Borrower held in the United States and with respect to which the
Administrative Agent has a perfected Lien to (b) EBITDA for the period of four
consecutive fiscal quarters ended on or most recently prior to such date.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state, the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“U.S.” means the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.15(f)(ii)(B)(3).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

23



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignments set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference in any definition to the
phrase “at any time” or “for any period” shall refer to the same time or period
for all calculations or determinations within such definition, and (g) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of such change in GAAP or in the application
thereof (or if the Administrative Agent notifies the Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision

 

24



--------------------------------------------------------------------------------

amended in accordance herewith. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made (i) without giving effect to any election under Financial Accounting
Standards Board Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of any
Loan Party, the Borrower or any Subsidiary at “fair value”, as defined therein
and (ii) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Financial Accounting Standards Board
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof. Notwithstanding anything to the contrary herein,
leases shall be classified and accounted for on a basis consistent with that
reflected in the historical financial statements of the Borrower for all
purposes of this Agreement, notwithstanding any changes to lease accounting
standards after the Effective Date.

SECTION 1.05 Pro Forma Adjustments for Acquisitions and Dispositions. To the
extent the Borrower or any Subsidiary makes any acquisition permitted pursuant
to Section 6.04 or disposition of assets outside the ordinary course of business
permitted by Section 6.05 during the period of four fiscal quarters of the
Borrower most recently ended, the Senior Leverage Ratio and/or the Total
Leverage Ratio shall be calculated after giving pro forma effect thereto
(including pro forma adjustments arising out of events which are directly
attributable to the acquisition or the disposition of assets, are factually
supportable and are expected to have a continuing impact, in each case as
determined on a basis consistent with Article 11 of Regulation S-X of the
Securities Act of 1933, as amended, as interpreted by the SEC, and as certified
by a Financial Officer), as if such acquisition or such disposition (and any
related incurrence, repayment or assumption of Indebtedness) had occurred on the
first day of such four-quarter period.

SECTION 1.06 Status of Obligations. The Secured Obligations are hereby
designated as “senior indebtedness” and as “designated senior indebtedness” and
words of similar import under and in respect of any indenture or other agreement
or instrument under which any Indebtedness of any Loan Party is outstanding
which is subordinated in right of payment to the Secured Obligations and are
further given all such other designations as shall be required under the terms
of any such Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Indebtedness.

SECTION 1.07 Rounding. Any financial ratios required to be maintained by any
Loan Party pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

ARTICLE II

The Credits

SECTION 2.01 Revolving Commitments. Subject to the terms and conditions set
forth herein, each Lender severally (and not jointly) agrees to make Revolving
Loans to the Borrower in Dollars from time to time during the Availability
Period in an aggregate principal amount that will not result in (a) such
Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment, or
(b) the Aggregate Revolving Exposure exceeding the aggregate Revolving
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

 

25



--------------------------------------------------------------------------------

SECTION 2.02 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

(b) Subject to Section 2.12, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan (and in the case of an Affiliate, the provisions of Sections 2.12, 2.13,
2.14 and 2.15 shall apply to such Affiliate to the same extent as to such
Lender); provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $500,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $100,000; provided that an ABR Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
total Revolving Commitments or that is required to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.04(e). Borrowings of more than
one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of 5 Eurodollar Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Credit Maturity Date.

SECTION 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request either in writing (delivered by
hand, fax or electronic mail) substantially in the form attached hereto as
Exhibit C and signed by the Borrower or by telephone or through Electronic
System, (a) in the case of a Eurodollar Borrowing denominated in Dollars, not
later than 2:00 p.m., Eastern time, three Business Days before the date of the
proposed Borrowing, or (b) in the case of an ABR Borrowing, not later than 2:00
p.m., Eastern time, on the date of the proposed Borrowing; provided that any
such notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.04(e) may be given not later than
noon, Eastern time, on the date of the proposed Borrowing, or, in each case,
such shorter time period as agreed to by the Administrative Agent in its
discretion. Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery, fax or a communication through
Electronic System to the Administrative Agent of a written Borrowing Request in
a form approved by the Administrative Agent and signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.01:

(i) the Class of Borrowing, the aggregate amount of the requested Borrowing, and
a breakdown of the separate wires comprising such Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

 

26



--------------------------------------------------------------------------------

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit denominated in Dollars as the
applicant thereof for the support of the obligations of the Borrower or any
Subsidiary thereof, in a form reasonably acceptable to the Administrative Agent
and the Issuing Bank, at any time and from time to time during the Availability
Period, and the Issuing Bank may, but shall have no obligation, to issue such
requested Letters of Credit pursuant to this Agreement. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. The Borrower unconditionally and irrevocably agrees
that, in connection with any Letter of Credit issued for the support of any
Subsidiary’s obligations as provided in the first sentence of this paragraph,
the Borrower will be fully responsible for the reimbursement of LC Disbursements
in accordance with the terms hereof, the payment of interest thereon and the
payment of fees due under Section 2.10(b) to the same extent as if it were the
sole account party in respect of such Letter of Credit (the Borrower hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor or surety of the obligations of such Subsidiary that is an account
party in respect of any such Letter of Credit). Notwithstanding anything herein
to the contrary, the Issuing Bank shall have no obligation hereunder to issue,
and shall not issue, any Letter of Credit (i) the proceeds of which would be
made available to any Person (A) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (B) in any manner that would result
in a violation of any Sanctions by any party to this Agreement, (ii) if any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain the Issuing Bank from issuing such
Letter of Credit, or any Requirement of Law relating to the Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which the Issuing Bank in good faith deems material to it, or
(iii) if the issuance of such Letter of Credit would violate one or more
policies of the Issuing Bank applicable to letters of credit generally; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
the implementation thereof, and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above, regardless of
the date enacted, adopted, issued or implemented.

 

 

27



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or fax (or transmit through Electronic System, if arrangements for doing so have
been approved by the Issuing Bank) to the Issuing Bank and the Administrative
Agent (reasonably in advance of the requested date of issuance, amendment,
renewal or extension, but in any event no less than three Business Days or such
shorter time period as agreed to by the Administrative Agent in its discretion)
a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof, and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed $5,000,000, (ii) no Revolving Lender’s Revolving
Exposure shall exceed its Revolving Commitment and (iii) the Aggregate Revolving
Exposure shall not exceed the lesser of the aggregate Revolving Commitments.
Notwithstanding the foregoing or anything to the contrary contained herein, no
Issuing Bank shall be obligated to issue or modify any Letter of Credit if,
immediately after giving effect thereto, the outstanding LC Exposure in respect
of all Letters of Credit issued by such Person and its Affiliates would exceed
such Issuing Bank’s Issuing Bank Sublimit. Without limiting the foregoing and
without affecting the limitations contained herein, it is understood and agreed
that the Borrower may from time to time request that an Issuing Bank issue
Letters of Credit in excess of its individual Issuing Bank Sublimit in effect at
the time of such request, and each Issuing Bank agrees to consider any such
request in good faith. Any Letter of Credit so issued by an Issuing Bank in
excess of its individual Issuing Bank Sublimit then in effect shall nonetheless
constitute a Letter of Credit for all purposes of this Agreement, and shall not
affect the Issuing Bank Sublimit of any other Issuing Bank, subject to the
limitations on the aggregate LC Exposure set forth in clause (i) of this
Section 2.04(b).

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, including, without limitation, any automatic
renewal provision, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Credit Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Revolving Lender acknowledges

 

28



--------------------------------------------------------------------------------

and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 11:00 a.m., Eastern time, on the Business Day immediately following
the day that the Borrower receives such notice; provided that, if such LC
Disbursement is greater than or equal to $5,000,000, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Revolving Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof, and
such Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank, as their interests may appear. Any payment made by
a Revolving Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) any payment by the Issuing Bank under a Letter
of Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Revolving Lenders or the Issuing Bank, or any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit, or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower

 

29



--------------------------------------------------------------------------------

that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by fax) of such
demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans and such interest shall be
due and payable on the date when such reimbursement is due; provided that, if
the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.11 (c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.10(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Resignation of the Issuing Bank. Subject to the appointment and acceptance
of a successor Issuing Bank, the Issuing Bank may resign as an Issuing Bank at
any time upon thirty days’ prior written notice to the Administrative Agent, the
Borrower and the Lenders, in which case, such Issuing Bank shall be replaced in
accordance with Section 2.04(i) above.

 

30



--------------------------------------------------------------------------------

(k) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 25% of the aggregate LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the amount of the LC Exposure as of such date plus accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article VII. The Borrower also shall deposit cash
collateral in accordance with this paragraph as and to the extent required by
Section 2.09(b) or 2.18. Each such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the Secured Obligations.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over the LC Collateral Account and the
Borrower hereby grants the Administrative Agent a security interest in the LC
Collateral Account and all moneys or other assets on deposit therein or credited
thereto. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Lenders with LC Exposure
representing greater than 25% of the aggregate LC Exposure), be applied to
satisfy other Secured Obligations. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three (3) Business Days after all such Events of Default
have been cured or waived.

(l) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

SECTION 2.05 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by such Lender hereunder on the
proposed date thereof solely by wire transfer of immediately available funds by
1:00 p.m., Eastern time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s Applicable Percentage. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the funds so received
in the aforesaid account of the Administrative Agent to the Funding Account(s);
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.04(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if

 

31



--------------------------------------------------------------------------------

a Lender has not in fact made its share of the Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Revolving Loans.
If such Lender pays such amount to the Administrative Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.06 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone or through Electronic System,
if arrangements for doing so have been approved by the Administrative Agent, by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower is requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery, Electronic System or fax to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower.

(c) Each telephonic and written Interest Election Request (including requests
submitted through Electronic System) shall specify the following information in
compliance with Section 2.02:

(i) the name of the Borrower and the Borrowing to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

32



--------------------------------------------------------------------------------

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as such Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.07 Termination and Reduction of Commitments; Increase in Revolving
Commitments.

(a) Unless previously terminated, all the Revolving Commitments shall terminate
on the Revolving Credit Maturity Date.

(b) The Borrower may at any time terminate the Revolving Commitments upon
(i) the payment in full of all outstanding Revolving Loans and LC Disbursements,
together with accrued and unpaid interest thereon, (ii) the cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit (or at the discretion of the Administrative Agent a backup standby
letter of credit satisfactory to the Administrative Agent and the Issuing Bank)
in an amount equal to 105% of the LC Exposure as of such date), (iii) the
payment in full of the accrued and unpaid fees, and (iv) the payment in full of
all reimbursable expenses and other Obligations together with accrued and unpaid
interest thereon.

(c) The Borrower may from time to time reduce the Revolving Commitments;
provided that (i) each reduction of the Revolving Commitments shall be in an
amount that is an integral multiple of $500,000 and not less than $1,000,000 and
(ii) the Borrower shall not terminate or reduce the Revolving Commitments if,
after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.09, the Aggregate Revolving Exposure would exceed the
aggregate Revolving Commitments.

(d) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) or (c) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction (or such shorter time period as agreed to by the
Administrative Agent in its discretion), specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Commitments delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or change of control transaction, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Revolving Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Revolving Commitments.

(e) The Borrower shall have the right to increase the Revolving Commitments by
obtaining additional Revolving Commitments, either from one or more of the
Lenders or another financial institution, provided that (i) any such request for
an increase shall be in a minimum amount of $25,000,000, (ii) the Borrower may
make a maximum of one (1) such request, (iii) after giving effect

 

33



--------------------------------------------------------------------------------

thereto, the sum of the total of the additional Commitments does not exceed
$25,000,000 and the aggregate Commitments does not exceed $75,000,000, (iv) the
Administrative Agent and the Issuing Bank have approved the identity of any such
new Lender, such approvals not to be unreasonably withheld, (v) any such new
Lender assumes all of the rights and obligations of a “Lender” hereunder, and
(vi) the procedures described in Section 2.07(f) below have been satisfied.
Nothing contained in this Section 2.07 shall constitute, or otherwise be deemed
to be, a commitment on the part of any Lender to increase its Commitment
hereunder at any time.

(f) On the effective date of any such increase or addition, (i) any Lender
increasing (or, in the case of any newly added Lender, extending) its Revolving
Commitment shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other Lenders, as being required in order to cause, after giving
effect to such increase or addition and the use of such amounts to make payments
to such other Lenders, each Lender’s portion of the outstanding Revolving Loans
of all the Lenders to equal its revised Applicable Percentage of such
outstanding Revolving Loans, and the Administrative Agent shall make such other
adjustments among the Lenders with respect to the Revolving Loans then
outstanding and amounts of principal, interest, commitment fees and other
amounts paid or payable with respect thereto as shall be necessary, in the
opinion of the Administrative Agent, in order to effect such reallocation and
(ii) the Borrower shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase (or addition) in the Revolving
Commitments (with such reborrowing to consist of the Types of Revolving Loans,
with related Interest Periods if applicable, specified in a notice delivered by
the Borrower, in accordance with the requirements of Section 2.03). The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each Eurodollar Loan, shall be subject to indemnification by
the Borrower pursuant to the provisions of Section 2.12 if the deemed payment
occurs other than on the last day of the related Interest Periods. Within a
reasonable time after the effective date of any increase or addition, the
Administrative Agent shall, and is hereby authorized and directed to, revise the
Commitment Schedule to reflect such increase or addition and shall distribute
such revised Commitment Schedule to each of the Lenders and the Borrower,
whereupon such revised Commitment Schedule shall replace the old Commitment
Schedule and become part of this Agreement.

SECTION 2.08 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Revolving Lender the then unpaid principal amount
of each Revolving Loan in Dollars on the Revolving Credit Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, if any, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be conclusive and binding absent manifest error; provided
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Loans in accordance with the terms of this Agreement.

 

34



--------------------------------------------------------------------------------

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and substantially in the form
attached hereto as Exhibit B. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form.

SECTION 2.09 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, with or without a concurrent reduction
of Revolving Commitments as selected by the Borrower in its sole discretion in
accordance with Section 2.07(c), subject to prior notice in accordance with
paragraph (c) of this Section and, if applicable, payment of any break funding
expenses under Section 2.14.

(b) In the event and on such occasion that the Aggregate Revolving Exposure
exceeds the aggregate Revolving Commitments, the Borrower shall prepay the
Revolving Loans, and/or LC Exposure (or, if no such Borrowings are outstanding,
deposit cash collateral in the LC Collateral Account in an aggregate amount
equal to such excess, in accordance with Section 2.04(k)).

(c) The Borrower shall notify the Administrative Agent by telephone (confirmed
by fax) or through Electronic System, if arrangements for doing so have been
approved by the Administrative Agent, of any prepayment under this Section:
(i) in the case of prepayment of a Eurodollar Borrowing, not later than 10:00
a.m., Eastern time, three (3) Business Days before the date of prepayment, or
(ii) in the case of prepayment of an ABR Borrowing, not later than 10:00 a.m.,
Eastern time, one (1) Business Day before the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that if a notice of prepayment is given in connection with a conditional notice
of termination of the Revolving Commitments as contemplated by Section 2.07,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.07. Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Revolving Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by (i) accrued interest to the extent required by
Section 2.11 and (ii) break funding payments pursuant to Section 2.14.

SECTION 2.10 Fees.

(a) The Borrower agrees to pay to the Administrative Agent a commitment fee for
the account of each Revolving Lender, which shall accrue at the Applicable Rate
on the daily amount of the undrawn portion of the Revolving Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which the Lenders’ Revolving Commitments terminate; it being
understood that the LC Exposure of a Lender shall be included in the drawn
portion of the Revolving Commitment of such Lender for purposes of calculating
the commitment fee.

Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and, as applicable, on the date on
which the Revolving Commitments terminate, commencing on the first such date to
occur after the date hereof. All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

35



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate or rates per annum separately agreed upon between
the Borrower and the Issuing Bank on the average daily amount of the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees and commissions with
respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within ten (10) days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.

SECTION 2.11 Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Borrower (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of “each Lender affected thereby” for reductions in interest rates),
declare that (i) all Loans shall bear interest at 2% plus the rate otherwise
applicable to such Loans as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount outstanding hereunder, such amount shall
accrue at 2% plus the rate applicable to such fee or other obligation as
provided hereunder.

(d) Accrued interest on each Loan (for ABR Loans, accrued through the last day
of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

36



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.12 Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, by means of an Interpolated Rate or because the
LIBO Screen Rate is not available or published on a current basis) for such
Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders through Electronic System as provided in Section 9.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (A) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective, and any such Eurodollar Borrowing shall be repaid on the last
day of the then current Interest Period applicable thereto, and (B) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.

(b) If any Lender determines that any Requirement of Law has made it unlawful,
or if any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable lending office to make, maintain, fund or continue any
Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make, maintain, fund or continue Eurodollar Loans or to convert
ABR Borrowings to Eurodollar Borrowings will be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower will upon demand from such Lender (with a copy to the Administrative
Agent), either convert or prepay all Eurodollar Borrowings of such Lender to ABR
Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Borrowings to such day,
or immediately, if such Lender may not lawfully continue to maintain such Loans.
Upon any such conversion or prepayment, the Borrower will also pay accrued
interest on the amount so converted or prepaid.

 

37



--------------------------------------------------------------------------------

(c) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall enter into good faith negotiations to establish an
alternate rate of interest to the LIBO Rate that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable. Notwithstanding
anything to the contrary in Section 9.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five
(5) Business Days of the date notice of such alternate rate of interest is
provided to the Lenders, a written notice from the Required Lenders stating that
such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (c) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
Section 2.12(c), only to the extent the LIBO Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (y) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing; provided that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

SECTION 2.13 Increased Costs. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, liquidity requirement, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Excluded Taxes and (C) Connection Income Taxes) on its Loans, Loan
principal, Letters of Credit, Commitments, or other Obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or any other
amount), then, upon request of such Lender, Issuing Bank or other Recipient, the
Borrower will pay to such Lender, the Issuing Bank or such other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender, the Issuing Bank or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

 

38



--------------------------------------------------------------------------------

(b) If any Lender or the Issuing Bank determines that any Change in Law
affecting such Lender or Issuing Bank or any lending office of such Lender or
such Lender’s or Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the Issuing Bank’s capital or on the capital of such
Lender’s or the Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitments of or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and delivered to the Borrower, shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs incurred or reductions suffered
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.14 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.09), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.07(d) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.17 or 9.02(d), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Eurodollar Loan had such event not
occurred, at the Adjusted LIBO Rate that would have been applicable to such
Eurodollar Loan, for the period from the date of such event to the last day of
the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for Dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

 

39



--------------------------------------------------------------------------------

SECTION 2.15 Taxes.

(a) Withholding Taxes; Gross-Up; Payments Free of Taxes. Any and all payments by
or on account of any obligation of any Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.15), the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.15, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment, or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.15) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

40



--------------------------------------------------------------------------------

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.15(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the U.S. is a party (x) with respect to payments of interest
under any Loan Document, an executed IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;

 

41



--------------------------------------------------------------------------------

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable; or

(4) to the extent a Foreign Lender is not the Beneficial Owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI or IRS Form W-8BEN-E, as applicable,
IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification documents
from each Beneficial Owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
D-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund (or credit in
lieu of a refund) of any Taxes as to which it has been indemnified pursuant to
this Section 2.15 (including by the payment of additional amounts pursuant to
this Section 2.15), it shall pay to the indemnifying party an amount equal to
such

 

42



--------------------------------------------------------------------------------

refund (or credit in lieu of a refund, but only to the extent of indemnity
payments made under this Section 2.15 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund (or credit in lieu
of a refund)). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund (or credit
in lieu of a refund) had not been deducted, withheld or otherwise imposed and
the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph (g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h) Survival. Each party’s obligations under this Section 2.15 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.15, the term “Lender” includes
the Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.16 Payments Generally; Allocation of Proceeds; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.13, 2.14 or 2.15, or otherwise) prior to
2:00 p.m., Eastern time, on the date when due, in immediately available funds,
without set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn, Floor L2, Suite 1L1-0480, Chicago, IL
60603-2300, except payments to be made directly to the Issuing Bank as expressly
provided herein and except that payments pursuant to Sections 2.13, 2.14, 2.15
and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. Unless otherwise provided for herein, if any payment hereunder
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder shall be made in Dollars.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower), or (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.09) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Borrower (other than in connection with Banking Services
Obligations or Swap Agreement Obligations), second, to pay any fees or expense

 

43



--------------------------------------------------------------------------------

reimbursements then due to the Lenders from the Borrower (other than in
connection with Banking Services Obligations or Swap Agreement Obligations),
third, to pay interest then due and payable on the Loans ratably, fourth, to
prepay principal on the Loans and unreimbursed LC Disbursements and to pay any
amounts owing with respect to Swap Agreement Obligations up to and including the
amount most recently provided to the Administrative Agent pursuant to
Section 2.20, ratably, fifth, to pay an amount to the Administrative Agent equal
to one hundred five percent (105%) of the aggregate LC Exposure, to be held as
cash collateral for such Obligations, and sixth, to the payment of any amounts
owing in respect of Banking Services Obligations up to and including the amount
most recently provided to the Administrative Agent pursuant to Section 2.20, and
seventh, to the payment of any other Secured Obligation due to the
Administrative Agent or any Lender from the Borrower or any other Loan Party.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower, or unless a Default is in existence, neither the
Administrative Agent nor any Lender shall apply any payment which it receives to
any Eurodollar Loan of a Class, except (i) on the expiration date of the
Interest Period applicable thereto, or (ii) in the event, and only to the
extent, that there are no outstanding ABR Loans of the same Class and, in any
such event, the Borrower shall pay the break funding payment required in
accordance with Section 2.14. The Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Secured Obligations.

Notwithstanding the foregoing, Secured Obligations arising under Banking
Services Obligations or Swap Agreement Obligations shall be excluded from the
application described above and paid in clause seventh if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may have reasonably requested from the
applicable provider of such Banking Services or Swap Agreements.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees, costs and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder, whether made following a request by
the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent. The Borrower hereby irrevocably authorizes
(i) the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans, and that all such Borrowings shall be deemed to have
been requested pursuant to Section 2.03, and (ii) the Administrative Agent to
charge any deposit account of the Borrower maintained with the Administrative
Agent for each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents.

(d) If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other similarly situated Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by all such Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to

 

44



--------------------------------------------------------------------------------

any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender
hereunder. Application of amounts pursuant to (i) and (ii) above shall be made
in such order as may be determined by the Administrative Agent in its
discretion.

(g) The Administrative Agent may from time to time provide the Borrower with
account statements or invoices with respect to any of the Secured Obligations
(the “Statements”). The Administrative Agent is under no duty or obligation to
provide Statements, which, if provided, will be solely for the Borrower’s
convenience. Statements may contain estimates of the amounts owed during the
relevant billing period, whether of principal, interest, fees or other Secured
Obligations. If the Borrower pays the full amount indicated on a Statement on or
before the due date indicated on such Statement, the Borrower shall not be in
default of payment with respect to the billing period indicated on such
Statement; provided, that acceptance by the Administrative Agent, on behalf of
the Lenders, of any payment that is less than the total amount actually due at
that time (including but not limited to any past due amounts) shall not
constitute a waiver of the Administrative Agent’s or the Lenders’ right to
receive payment in full at another time.

SECTION 2.17 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.13, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Sections 2.13 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

45



--------------------------------------------------------------------------------

(b) If any Lender requests compensation under Section 2.13, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.15, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.17(a) or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consent required by, Section 9.04), all its interests, rights (other than its
existing rights to payments pursuant to Sections 2.13 or 2.15) and obligations
under this Agreement and other Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 9.04, (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and funded participations in LC Disbursements, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (iii) in
the case of any such assignment resulting from a claim for compensation under
Section 2.13 or payments required to be made pursuant to Section 2.15, such
assignment will result in a reduction in such compensation or payments
thereafter, (iv) such assignment does not conflict with applicable law and
(v) in the case of any assigning resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. A Lender shall not be required to make
any such assignment or delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

SECTION 2.18 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the Revolving Commitment of such Defaulting
Lender pursuant to Section 2.10(a);

(b) such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in
Section 9.02(b)) and the Commitment and Revolving Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder or under any other Loan Document;
provided that, except as otherwise provided in Section 9.02, this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender directly affected thereby;

(c) if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only (x) to the extent that the conditions set forth
in Section 4.03 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time) and (y) to the extent that such
reallocation does not, as to any non-Defaulting Lender, cause such
non-Defaulting Lender’s Revolving Exposure to exceed its Revolving Commitment;

 

46



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent cash collateralize, for the benefit of the
Issuing Bank, the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.04(k) for so long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.10(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.10(a) and 2.10(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.10(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend, renew, extend or increase any Letter of Credit, unless
it is satisfied that the related exposure and such Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.18(c) or LC Exposure related to any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.18(c)(i) (and such Defaulting Lender shall not
participate therein).

If a Bankruptcy Event or a Bail-In Action with respect to the Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the Issuing
Bank shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Issuing Bank to defease any risk to it in respect of such
Lender hereunder.

In the event that each of the Administrative Agent, the Borrower and the Issuing
Bank agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on the date of such readjustment such Lender shall purchase at
par such of the Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

 

47



--------------------------------------------------------------------------------

SECTION 2.19 Returned Payments. If, after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.19 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this
Section 2.19 shall survive the termination of this Agreement.

SECTION 2.20 Banking Services and Swap Agreements. Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party or any Subsidiary or Affiliate of a Loan Party shall deliver to the
Administrative Agent, promptly after entering into such Banking Services or Swap
Agreements, written notice setting forth the aggregate amount of all Banking
Services Obligations and Swap Agreement Obligations of such Loan Party or
Subsidiary or Affiliate thereof to such Lender or Affiliate (whether matured or
unmatured, absolute or contingent). In furtherance of that requirement, each
such Lender or Affiliate thereof shall furnish the Administrative Agent, from
time to time after a significant change therein or upon a request therefor, a
summary of the amounts due or to become due in respect of such Banking Services
Obligations and Swap Agreement Obligations. The most recent information provided
to the Administrative Agent shall be used in determining which tier of the
waterfall, contained in Section 2.16(b), such Banking Services Obligations
and/or Swap Agreement Obligations will be placed.

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants to the Lenders that (and where
applicable, agrees):

SECTION 3.01 Organization; Powers. Each Loan Party and each Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02 Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
Each Loan Document to which each Loan Party is a party has been duly executed
and delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any Subsidiary, (c) will not
violate or result in a default under any indenture, material agreement or other
material instrument binding upon any Loan

 

48



--------------------------------------------------------------------------------

Party or any Subsidiary or the assets of any Loan Party or any Subsidiary, or
give rise to a right thereunder to require any payment to be made by any Loan
Party or any Subsidiary, and (d) will not result in the creation or imposition
of any Lien on any asset of any Loan Party or any Subsidiary, except Liens
created pursuant to the Loan Documents.

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows
(i) as of and for the fiscal year ended February 28, 2017, reported on by BDO
USA LLP, independent public accountants, and (ii) as of and for the fiscal month
and the portion of the fiscal year ended September 30, 2017, certified by its
Financial Officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to normal year-end audit adjustments, all of
which, when taken as a whole, would not be materially adverse, and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

(b) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since February 28, 2017.

SECTION 3.05 Properties, etc.

(a) As of the date of this Agreement, Schedule 3.05 sets forth the address of
each parcel of real property that is owned or leased by any Loan Party. Each of
such leases and subleases is in all material respects valid and enforceable in
accordance with its terms and is in full force and effect, and no default by any
party to any such lease or sublease exists. Each of the Loan Parties and each
Subsidiary has good and indefeasible title to, or valid leasehold interests in,
all of its real and personal property free of all Liens other than those
permitted by Section 6.02.

(b) Each Loan Party and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted (collectively, the “Business
Intellectual Property”). A correct and complete list of all issued patents,
registered trademarks, registered copyrights and registered Internet domain
names, and applications therefor, owned by each Loan Party and each Subsidiary
as of the date of this Agreement, is set forth on Schedule 3.05. The use of the
Business Intellectual Property by each Loan Party and each Subsidiary does not
infringe in any material respect upon the rights of any other Person and, unless
disclosed on Schedule 3.05, each Loan Party’s and each Subsidiary’s rights
thereto are not subject to any licensing agreement or similar arrangement.

SECTION 3.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened against or affecting any Loan Party or any Subsidiary (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters set forth on Schedule 3.06) or (ii) that involve any Loan Document or
the Transactions.

(b) Except for the Disclosed Matters, (i) no Loan Party or any Subsidiary has
received written notice of any claim with respect to any Environmental Liability
or knows of any basis for any Environmental Liability that could reasonably be
expected to result in a Material Adverse Effect and (ii) except with respect to
any other matters that, individually or in the aggregate, could not reasonably
be

 

49



--------------------------------------------------------------------------------

expected to result in a Material Adverse Effect, no Loan Party or any Subsidiary
(A) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (B) has become subject to any Environmental Liability or
(C) knows of any basis for any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or would reasonably be expected to result in a Material Adverse Effect.

SECTION 3.07 Compliance with Laws and Agreements; No Default. Except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Subsidiary is in compliance with (i) all Requirements of Law applicable to it or
its property and (ii) all indentures, agreements and other instruments binding
upon it or its property. No Default has occurred and is continuing.

SECTION 3.08 Investment Company Status. No Loan Party or any Subsidiary is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.09 Taxes. Each Loan Party and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves or (b) to the extent that the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan.

SECTION 3.11 Disclosure. The Loan Parties have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which any Loan
Party or any Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other written information furnished by or on behalf of any Loan Party or any
Subsidiary to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document (as modified or
supplemented by other information so furnished), when taken as a whole, contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading in any material respect; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time delivered (it being recognized that such projections
are not to be viewed as facts and are subject to significant uncertainties and
contingencies, which are beyond the Loan Parties’ control, that no assurance can
be given that any particular financial projections will be realized, that actual
results may differ from projected results and that such differences may be
material).

SECTION 3.12 [Intentionally Omitted.]

 

50



--------------------------------------------------------------------------------

SECTION 3.13 Solvency. Immediately after the consummation of the Transactions to
occur on the Effective Date, (i) the fair value of the assets of the Loan
Parties taken as a whole, at a fair valuation, will exceed their debts and
liabilities, taken as a whole, whether subordinated, contingent or otherwise;
(ii) the present fair saleable value of the property of the Loan Parties taken
as a whole will be greater than the amount that will be required to pay the
probable liability of the Loan Parties debts and other liabilities, taken as a
whole, whether subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Loan Parties, taken as a
whole, will be able to pay the Loan Parties debts and liabilities, taken as a
whole, whether subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Loan Parties, taken as a
whole, will not have unreasonably small capital with which to conduct the
business in which the Loan Parties are engaged as such business is now conducted
and is proposed to be conducted after the Effective Date.

SECTION 3.14 Insurance. Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and their Subsidiaries as of the
Effective Date. As of the Effective Date, all premiums due and owing in respect
of such insurance have been paid. The Loan Parties believe that the insurance
maintained by or on behalf of the Loan Parties and their Subsidiaries is
adequate and is customary for companies engaged in the same or similar
businesses operating in the same or similar locations.

SECTION 3.15 Capitalization and Subsidiaries. Schedule 3.15 sets forth (a) a
correct and complete list of the name and relationship to the Borrower of each
Subsidiary, (b) a true and complete listing of each class of each of the
Borrower’s authorized Equity Interests, of which all of such issued Equity
Interests are validly issued, outstanding, fully paid and non-assessable, and
owned beneficially and of record by the Persons identified on Schedule 3.15, and
(c) the type of entity of the Borrower and each Subsidiary. All of the issued
and outstanding Equity Interests owned by any Loan Party have been (to the
extent such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non-assessable.

SECTION 3.16 Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Administrative Agent, for the benefit of the Secured Parties,
and such Liens constitute perfected and continuing Liens on the Collateral,
securing the Secured Obligations, enforceable against the applicable Loan Party
and all third parties, and having priority over all other Liens on the
Collateral except for (a) Permitted Liens or (b) in the case of Liens perfected
only by possession (including possession of any certificate of title), to the
extent the Administrative Agent has not obtained or does not maintain possession
of such Collateral.

SECTION 3.17 Employment Matters. As of the Effective Date, there are no strikes,
lockouts or organized slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of any Loan Party, threatened. Except as could not
reasonably be expected to result in a Material Adverse Effect, the hours worked
by and payments made to employees of the Loan Parties and their Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable federal, state, local or foreign law dealing with such matters.

SECTION 3.18 Federal Reserve Regulations. No part of the proceeds of any Loan or
Letter of Credit has been used or will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

SECTION 3.19 Use of Proceeds. The proceeds of the Loans have been used and will
be used, whether directly or indirectly as set forth in Section 5.08.

SECTION 3.20 No Burdensome Restrictions. No Loan Party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.10.

 

51



--------------------------------------------------------------------------------

SECTION 3.21 Anti-Corruption Laws and Sanctions. Each Loan Party has in its
reasonable business judgment implemented and maintains in effect policies and
procedures designed to ensure compliance by such Loan Party, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and such Loan Party, its
Subsidiaries and their respective officers and employees and, to the knowledge
of such Loan Party, its directors and agents (acting in their capacity as agents
for such Loan Party or its Subsidiaries, as applicable), are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) any Loan Party, any Subsidiary or any of their respective directors,
officers or employees, or (b) to the knowledge of any such Loan Party or
Subsidiary, any agent of such Loan Party or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds, Transaction or other transaction contemplated by this Agreement or the
other Loan Documents will violate Anti-Corruption Laws or applicable Sanctions.

SECTION 3.22 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

ARTICLE IV

Conditions

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include fax or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) duly executed copies
of the Loan Documents and such other certificates, documents, instruments and
agreements as the Administrative Agent shall reasonably request in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, including any promissory notes requested by a Lender pursuant to
Section 2.08 payable to each such requesting Lender and a written opinion of the
Loan Parties’ counsel, addressed to the Administrative Agent, the Issuing Bank
and the Lenders and reasonably acceptable to the Administrative Agent.

(b) Financial Statements and Projections. The Lenders shall have received
(i) audited consolidated financial statements of Borrower for the February 28,
2016 and February 28, 2017 fiscal years, (ii) unaudited interim consolidated
financial statements of Borrower for each fiscal quarter ended after the date of
the latest applicable financial statements delivered pursuant to clause (i) of
this paragraph as to which such financial statements are available and (iii) the
Borrower’s projected consolidated income statement, balance sheet and cash flows
for each fiscal year through 2020.

(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the officers of such Loan Party authorized
to sign the Loan Documents to which it is a party and, in the case of the
Borrower, its Financial Officers, and (C) contain appropriate attachments,
including the charter, articles or certificate of organization or incorporation
of each Loan Party certified by the relevant

 

52



--------------------------------------------------------------------------------

authority of the jurisdiction of organization of such Loan Party and a true and
correct copy of its bylaws or operating, management or partnership agreement, or
other organizational or governing documents, and (ii) a long form good standing
certificate for each Loan Party from its jurisdiction of organization.

(d) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer or other officer of Borrower and each
other Loan Party, dated as of the Effective Date (i) stating that no Default has
occurred and is continuing, (ii) stating that the representations and warranties
contained in the Loan Documents are true and correct in all material respects as
of such date (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects), and (iii) certifying
as to any other factual matters as may be reasonably requested by the
Administrative Agent.

(e) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses required to be reimbursed for which
invoices have been presented (including the reasonable fees and expenses of
legal counsel) on or before the Effective Date. All such amounts will be paid
with proceeds of Loans made on the Effective Date and will be reflected in the
funding instructions given by the Borrower to the Administrative Agent on or
before the Effective Date.

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in the jurisdiction of organization of each Loan Party and
each jurisdiction where assets of the Loan Parties are located, and such search
shall reveal no Liens on any of the assets of the Loan Parties except for liens
permitted by Section 6.02 or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation satisfactory to the
Administrative Agent.

(g) Funding Account. The Administrative Agent shall have received a notice
setting forth the deposit account of the Borrower (the “Funding Account”) to
which the Administrative Agent is authorized by the Borrower to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.

(h) Collateral Access and Control Agreements. The Administrative Agent shall
have received each of (i) a Collateral Access Agreement required to be provided
pursuant to Section 4.13 of the Security Agreement and (ii) a deposit account
control agreement required to be provided pursuant to Section 4.14 of the
Security Agreement.

(i) Solvency. The Administrative Agent shall have received a solvency
certificate signed by a Financial Officer of the Borrower dated the Effective
Date.

(j) Government and Third Party Consents. All governmental and material
third-party approvals necessary in connection with the Transactions and the
continuing operations of the Borrower and its Subsidiaries (including
shareholder approvals, if any) shall have been obtained on terms satisfactory to
the Administrative Agent and shall be in full force and effect.

(k) Pledged Equity Interests; Stock Powers; Pledged Notes. The Administrative
Agent shall have received (i) the certificates representing the Equity Interests
pledged pursuant to the Security Agreement and Irish Pledge Agreement, together
with an undated stock power for each such certificate executed in blank by a
duly authorized officer of the pledgor thereof and (ii) each promissory note (if
any) pledged to the Administrative Agent pursuant to the Security Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.

 

53



--------------------------------------------------------------------------------

(k) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 6.02), shall be in proper
form for filing, registration or recordation.

(l) Reserved.

(m) No Actions. There shall exist no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries pending or
threatened before any Governmental Authority or arbitrator that (i) could be
reasonably expected to have a Material Adverse Effect, (ii) purports to affect
the Transactions or any portion thereof or the ability of the Borrower or any
other Loan Party to perform their respective obligations under the Loan
Documents, or (iii) purports to affect the legality, validity or enforceability
of any Loan Document or the Transactions.

(n) USA PATRIOT Act, Etc. The Administrative Agent and Lenders shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including USA PATRIOT Act, and a properly completed and
signed IRS Form W-8 or W-9, as applicable, for each Loan Party.

(o) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Issuing Bank, any Lender or their
respective counsel may have reasonably requested.

The Administrative Agent shall notify the Borrower, the Lenders and the Issuing
Bank of the Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) After giving effect to any Borrowing or the issuance, amendment, renewal or
extension of any Letter of Credit, Availability shall not be less than zero.

(d) No event shall have occurred and no condition shall exist since February 28,
2017 which has or could be reasonably be expected to have a Material Adverse
Effect.

(e) Borrower shall have delivered a Borrowing Request to the Administrative
Agent in accordance with Section 2.03.

 

54



--------------------------------------------------------------------------------

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs
(a) through (c) of this Section.

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) through (d) of this Section, unless otherwise directed by the
Required Lenders, the Administrative Agent may, but shall have no obligation to,
continue to make Loans and an Issuing Bank may, but shall have no obligation to,
issue, amend, renew or extend, or cause to be issued, amended, renewed or
extended, any Letter of Credit for the ratable account and risk of Lenders from
time to time if the Administrative Agent believes that making such Loans or
issuing, amending, renewing or extending, or causing the issuance, amendment,
renewal or extension of, any such Letter of Credit is in the best interests of
the Lenders.

ARTICLE V

Affirmative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, terminated or been cash
collateralized pursuant to Section 2.04(k), in each case without any pending
draw, and all LC Disbursements shall have been reimbursed, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:

SECTION 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender, including their
Public-Siders:

(a) within ninety (90) days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants of regional recognized
standing or such other firm reasonably acceptable to the Administrative Agent
(it being agreed that Deloitte is reasonably acceptable) (without a “going
concern” or like qualification, commentary or exception, or any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, accompanied by any management letter prepared by said accountants,
provided, that the requirements of this clause (a) shall be deemed to have been
satisfied if the Administrative Agent has been furnished with a consolidated
annual report for the Borrower and its Subsidiaries containing the foregoing
information on form 10-K in the time period specified above in this clause (a);

(b) within sixty (60) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of such fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, provided, that
the requirements of this clause (b) shall be deemed to have been satisfied if
the Administrative Agent has been furnished with a quarterly report for the
Company and its Subsidiaries containing the foregoing information on form 10-Q
in the time period specified above in this clause (b);

 

55



--------------------------------------------------------------------------------

(c) [Intentionally Omitted];

(d) [Intentionally Omitted];

(e) concurrently with any delivery of the financial statements to be provided
under Section 5.01(a) and (b) above (collectively or individually, as the
context requires, the “Financial Statements”), a certificate of a Financial
Officer in substantially the form of Exhibit E (i) certifying, in the case of
the Financial Statements delivered under clause (b) above, as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes, (ii) certifying as to whether a
Default exists and, if a Default exists, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (iii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.12(a)
and (b) and (iv) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the Financial Statements accompanying such certificate;

(f) concurrently with any delivery of Financial Statements under clause
(a) above, a certificate of the accounting firm that reported on such Financial
Statements stating whether they obtained knowledge during the course of their
examination of such Financial Statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(g) no later than 60 days after the end of each fiscal year of the Borrower, a
copy of the plan and forecast (including a projected consolidated balance sheet,
income statement and cash flow statement) of the Borrower for each quarter of
the then-current fiscal year (the “Projections”) in form reasonably satisfactory
to the Administrative Agent (it being agreed that the form of projections
delivered on the Effective Date are acceptable);

(h) concurrently with any delivery of Financial Statements under clause
(b) above, a detailed listing of all intercompany loans, if any, made by the
Borrower to any Affiliate during such quarter;

(i) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Loan Party
or any Subsidiary with the SEC, or any Governmental Authority succeeding to any
or all of the functions of the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;

(j) promptly following any request therefor, such other information regarding
the operations, material changes in ownership of Equity Interests, business
affairs and financial condition of any Loan Party or any Subsidiary, or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may reasonably request; and

(k) promptly after any reasonable request therefor by the Administrative Agent
or any Lender, copies of (i) any documents described in Section 101(k)(1) of
ERISA that the Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if the Borrower or any ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the Borrower or the applicable ERISA Affiliate
shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof.

 

56



--------------------------------------------------------------------------------

SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt (but in any event within any time
period that may be specified below) written notice of the following:

(a) the occurrence of any Default;

(b) receipt of any written notice of any investigation by a Governmental
Authority or any litigation or proceeding commenced or threatened against any
Loan Party or any Subsidiary that (i) seeks damages in excess of $5,000,000,
(ii) seeks injunctive relief that could reasonably be expected to result in a
Material Adverse Effect, (iii) is asserted or instituted against any Plan, its
fiduciaries or its assets and could reasonably be expected to result in a
Material Adverse Effect, (iv) alleges the violation of, or seeks to impose
remedies under, any Environmental Law or related Requirement of Law, or seeks to
impose Environmental Liability, in each case, that could reasonably be expected
to result in a Material Adverse Effect, (v) asserts liability on the part of any
Loan Party or any Subsidiary in excess of $5,000,000 in respect of any tax, fee,
assessment, or other governmental charge, or (vi) involves any product recall
that could reasonably be expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding $5,000,000;

(d) within two (2) Business Days after the occurrence thereof, any Loan Party
entering into a Swap Agreement or an amendment to a Swap Agreement, together
with copies of all agreements evidencing such Swap Agreement or amendment; and

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03 Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to do or cause to be done all things necessary to
preserve, renew and keep in full force and effect (i) its legal existence and
(ii) except to the extent failure to do so could not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect, the rights,
qualifications, licenses, permits, franchises, governmental authorizations,
intellectual property rights, licenses and permits, in each case, necessary and
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation, dissolution, disposition or other transaction permitted under
Section 6.03 or Section 6.05.

SECTION 5.04 Payment of Obligations. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all Material Indebtedness and all other material
liabilities and obligations, including Taxes, before the same shall become
delinquent or in default, except where (a) (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (ii) such Loan
Party has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (b) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect;
provided, however, that each Loan Party will, and will cause each Subsidiary to,
remit withholding taxes and other payroll taxes to appropriate Governmental
Authorities as and when claimed to be due, notwithstanding the foregoing
exceptions.

 

57



--------------------------------------------------------------------------------

SECTION 5.05 Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property necessary and material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.

SECTION 5.06 Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (a) keep proper books of record and account in
which full, true and correct entries in all material respects are made of all
dealings and transactions in relation to its business and activities and
(b) permit any representatives designated by the Administrative Agent (including
employees of the Administrative Agent, or any consultants, accountants, lawyers,
agents and appraisers retained by the Administrative Agent), upon reasonable
prior notice and during normal business hours, to visit and inspect its
properties, conduct at the Loan Party’s premises field examinations of the Loan
Party’s assets, liabilities, books and records, including examining and making
extracts from its books and records, environmental assessment reports and Phase
I or Phase II studies, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested, provided, however, that unless an Event of
Default has occurred and is continuing, (i) any such inspection shall be limited
to twice in any calendar year and (ii) only one such inspection per calendar
year shall be at the Borrower’s expense. The Loan Parties acknowledge that the
Administrative Agent, after exercising its rights of inspection, may prepare and
distribute to the Lenders certain Reports pertaining to the Loan Parties’ assets
for internal use by the Administrative Agent and the Lenders.

SECTION 5.07 Compliance with Laws and Material Contractual Obligations. Each
Loan Party will, and will cause each Subsidiary to, (i) comply in all material
respects with each Requirement of Law applicable to it or its property
(including without limitation Environmental Laws) and (ii) perform in all
material respects its obligations under material agreements to which it is a
party. Each Loan Party will maintain in effect and enforce policies and
procedures designed to ensure compliance by such Loan Party, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08 Use of Proceeds.

(a) The proceeds of the Revolving Loans and the Letters of Credit will be used
only for working capital and general corporate purposes of the Borrower. No part
of the proceeds of any Loan and no Letter of Credit will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X. Letters of Credit
will be issued only to support purposes permitted under this Agreement.

(b) The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and the Borrower shall procure that its Subsidiaries and
its or their respective directors, officers, employees and agents shall not use,
the proceeds of any Borrowing or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country to the extent that such activities, businesses or
transaction would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or the European Union, or (c) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

SECTION 5.09 [Intentionally Omitted].

 

58



--------------------------------------------------------------------------------

SECTION 5.10 Insurance. Each Loan Party will, and will cause each Subsidiary to,
maintain with financially sound and reputable carriers having a financial
strength rating of at least A- by A.M. Best Company (a) insurance in such
amounts (with no greater risk retention) and against such risks (including loss
or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required pursuant to the
Collateral Documents. The Borrower will furnish to the Lenders, upon the
reasonable request of the Administrative Agent, but no less frequently than
annually, information in reasonable detail as to the insurance so maintained.

SECTION 5.11 Depository Banks. Within sixty (60) days after the Effective Date
(or such later date as the Administrative Agent shall agree), each Loan Party
will maintain the Administrative Agent as its principal depository bank,
including for the maintenance of operating, administrative, cash management,
collection activity, and other deposit accounts for the conduct of its business.

SECTION 5.12 Additional Collateral; Further Assurances.

(a) Subject to applicable Requirements of Law, each Loan Party will cause each
of its Domestic Subsidiaries formed or acquired after the date of this Agreement
to become a Loan Party by executing a Joinder Agreement within 30 days of such
formation or acquisition (in each case, as such time may be extended in the
Administrative Agent’s sole discretion). Upon execution and delivery thereof,
each such Person (i) shall automatically become a Loan Guarantor hereunder and
thereupon shall have all of the rights, benefits, duties, and obligations in
such capacity under the Loan Documents and (ii) will grant Liens to the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties, in any property of such Loan Party which constitutes
Collateral, including any material parcel of real property owned in fee with a
fair market value greater than $1,000,000 and located in the U.S. owned by any
Loan Party.

(b) Each Loan Party will cause (i) 100% of the issued and outstanding Equity
Interests of each of its Domestic Subsidiaries and (ii) 65% of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each directly owned Foreign Subsidiary (other than Immaterial Foreign
Subsidiaries) and Foreign Holdco directly owned by the Borrower or such Loan
Party to be subject at all times to a first priority, perfected Lien in favor of
the Administrative Agent for the benefit of the Administrative Agent and the
other Secured Parties, pursuant to the terms and conditions of the Loan
Documents or other security documents as the Administrative Agent shall
reasonably request.

(c) Without limiting the foregoing, each Loan Party will, and will cause each
Domestic Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, fixture filings, mortgages,
deeds of trust and other documents and such other actions or deliveries of the
type required by Section 4.01, as applicable), which may be required by any
Requirement of Law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all at the
expense of the Loan Parties.

(d) If any material assets (including any real property or improvements thereto
or any interest therein) are acquired by any Loan Party after the Effective Date
(other than assets constituting Collateral under the Security Agreement that
become subject to the Lien under the Security Agreement upon acquisition
thereof), the Borrower will (i) notify the Administrative Agent and the Lenders
thereof,

 

59



--------------------------------------------------------------------------------

and, if requested by the Administrative Agent or the Required Lenders, cause
such assets to be subjected to a Lien securing the Secured Obligations and
(ii) take, and cause each applicable Loan Party to take, such actions as shall
be necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Loan Parties.

SECTION 5.13 Post-Closing Requirements.

(a) Within sixty (60) days after the Effective Date (or such later date as the
Administrative Agent shall agree), the Loan Parties will use commercially
reasonable efforts to deliver Collateral Access Agreements with respect to the
leased properties required pursuant to Section 4.13 of the Security Agreement.

(b) Within thirty (30) days after the Effective Date (or such later date as the
Administrative Agent shall agree), the Loan Parties shall have filed releases
with respect to Liens filed on certain intellectual property in favor of
Citizens Bank, N.A.

(c) Within five (5) Business Days after the Effective Date (or such later date
as the Administrative Agent shall agree), the Administrative Agent shall have
received evidence of insurance coverage in form, scope, and substance reasonably
satisfactory to the Administrative Agent and otherwise in compliance with the
terms of Section 5.10 of this Agreement and Section 4.12 of the Security
Agreement.

ARTICLE VI

Negative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document shall have been paid in full and all Letters of Credit shall
have expired, terminated or been cash collateralized pursuant to
Section 2.04(k), in each case without any pending draw, and all LC Disbursements
shall have been reimbursed, each Loan Party executing this Agreement covenants
and agrees, jointly and severally with all of the other Loan Parties, with the
Lenders that:

SECTION 6.01 Indebtedness. No Loan Party will, nor will it permit any Subsidiary
to, create, incur, assume or suffer to exist any Indebtedness, except:

(a) the Secured Obligations;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
any extensions, renewals, refinancings and replacements of any such Indebtedness
in accordance with clause (f) hereof;

(c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any other Loan Party
shall be subject to Section 6.04 and (ii) Indebtedness of any Loan Party to any
Subsidiary that is not a Loan Party shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent;

(d) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01, (ii)
Guarantees by the Borrower or other Loan Party of

 

60



--------------------------------------------------------------------------------

Indebtedness of any Subsidiary that is not a Loan Party shall be subject to
Section 6.04 and (iii) Guarantees permitted under this clause (d) shall be
subordinated to the Secured Obligations on the same terms as the Indebtedness so
Guaranteed is subordinated to the Secured Obligations;

(e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness in
accordance with clause (f) below; provided that (i) such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) together with any Refinance
Indebtedness in respect thereof permitted by clause (f) below, shall not exceed
$2,500,000 at any time outstanding;

(f) Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (b), (e) (i) and (j) hereof (such Indebtedness
being referred to herein as the “Original Indebtedness”); provided that (i) such
Refinance Indebtedness does not increase the principal amount or interest rate
of the Original Indebtedness, excluding the capitalization of any fees, expenses
or interest, (ii) any Liens securing such Refinance Indebtedness are not
extended to any additional property of any Loan Party or any Subsidiary,
(iii) no Loan Party or any Subsidiary that is not originally obligated with
respect to repayment of such Original Indebtedness is required to become
obligated with respect to such Refinance Indebtedness, (iv) such Refinance
Indebtedness does not result in a shortening of the average weighted maturity of
such Original Indebtedness, if applicable, (v) the terms of such Refinance
Indebtedness are not less favorable in any material respect to the obligor
thereunder than the original terms of such Original Indebtedness and (vi) if
such Original Indebtedness was subordinated in right of payment to the Secured
Obligations, then the terms and conditions of such Refinance Indebtedness must
include subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to such
Original Indebtedness;

(g) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(h) Indebtedness of any Loan Party in respect of performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business;

(i) other unsecured Indebtedness, including Indebtedness of any Loan Party in
respect of any earn-outs or similar deferred payments in connection with any
Permitted Acquisition, in an aggregate principal amount not to exceed
$10,000,000 at any time outstanding;

(j) the Existing Notes;

(k) Indebtedness in respect of Swap Agreements permitted under Section 6.07;

(l) Indebtedness acquired or assumed in connection with a Permitted Acquisition,
merger, amalgamation or consolidation or other Investment permitted under this
Agreement (or Indebtedness assumed at the time of a Permitted Acquisition or
other permitted acquisition of an asset securing such Indebtedness) and any
refinancing in respect thereof; provided that such Indebtedness does not exceed
an aggregate principal amount of $10,000,000 at any time outstanding;

 

61



--------------------------------------------------------------------------------

(m) Indebtedness of any Loan Party in respect of one or more receivables
financing facilities, in an aggregate outstanding principal amount not to exceed
$30,000,000 as amended, supplemented, modified, extended, renewed, restated,
refunded, replaced or refinanced from time to time; and

(n) Indebtedness of Foreign Subsidiaries in an aggregate outstanding principal
amount not to exceed $10,000,000.

SECTION 6.02 Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including Accounts) or rights in respect of any thereof, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (e) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed 100% of the cost of acquiring, constructing or
improving such fixed or capital assets and (iv) such Liens shall not apply to
any other property or assets of the Borrower or any Subsidiary;

(e) any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by the Borrower or any Subsidiary or
existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Loan Party after the date hereof prior to the time such
Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Loan Party, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(f) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the UCC in effect in the relevant jurisdiction covering only
the items being collected upon;

(g) Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06;

(h) Liens granted by a Subsidiary that is not a Loan Party in favor of the
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;

 

62



--------------------------------------------------------------------------------

(i) Liens arising from UCC financing statement filings solely as a precautionary
measure in connection with operating leases or consignment of goods;

(j) Liens on receivables and related assets including proceeds thereof being
sold in factoring arrangements entered into in the ordinary course of business
that secure Indebtedness permitted by Section 6.02(n);

(k) Liens on property or assets of Foreign Subsidiaries that secure Indebtedness
permitted by Section 6.01(o);

(l) Liens that secure Indebtedness permitted by Section 6.01(l); and

(m) other Liens on property or assets of the Borrower or any Subsidiary that
secure obligations in an aggregate outstanding principal amount for all such
Liens not to exceed the $10,000,000.

SECTION 6.03 Fundamental Changes.

(a) No Loan Party will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing, (i) any Subsidiary of the Borrower may merge
into the Borrower in a transaction in which the Borrower is the surviving
entity, (ii) any Loan Party (other than the Borrower) may merge into any other
Loan Party in a transaction in which the surviving entity is a Loan Party, and
(iii) any Subsidiary that is not a Loan Party may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders; provided that any such merger involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger shall not be permitted unless
also permitted by Section 6.04.

(b) No Loan Party will, nor will it permit any Subsidiary to, engage in any
business other than businesses of the type conducted by the Borrower and its
Subsidiaries on the date hereof and businesses reasonably related thereto or
that are substantially similar, related, or incidental thereto or a logical
extension thereof.

(c) No Loan Party will, nor will it permit any Subsidiary to change its fiscal
year or any fiscal quarter from the basis in effect on the Effective Date.

(d) No Loan Party will change the accounting basis upon which its financial
statements are prepared.

(e) Other than with respect to a change in the Borrower’s accounting for revenue
recognition in accordance ASC 606 and the adoption of any new corporate tax
reform laws, including, but not limited to, the Tax Cuts and Jobs Act of 2017,
no Loan Party will change the tax filing elections it has made under the Code
without the written consent of the Administrative Agent.

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any Subsidiary to purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Loan Party and
a wholly owned Subsidiary prior to such merger) any Equity Interests, evidences
of indebtedness or other securities (including any option, warrant or other
right to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit (whether through purchase of assets, merger
or otherwise), except:

 

63



--------------------------------------------------------------------------------

(a) in connection with Permitted Acquisitions;

(b) Permitted Investments;

(c) investments in existence on the date hereof and described in Schedule 6.04;

(d) investments by the Borrower and its Subsidiaries in Equity Interests in
their respective Subsidiaries, provided that (i) any such Equity Interests held
by a Loan Party shall be pledged pursuant to the Security Agreement (subject to
the limitations applicable to Equity Interests of a Foreign Subsidiary and a
Foreign Holdco referred to in Section 5.12) and (ii) the aggregate amount of
investments by Loan Parties in Subsidiaries that are not Loan Parties (together
with outstanding intercompany loans permitted under Section 6.04(e) and
outstanding Guarantees permitted under Section 6.04(f)) shall not exceed
$5,000,000 at any time outstanding (in each case determined without regard to
any write-downs or write-offs);

(e) loans or advances made by any Loan Party to any Subsidiary and made by any
Subsidiary to a Loan Party or any other Subsidiary, provided that (i) any such
loans and advances made by a Loan Party to a Subsidiary that is not a Loan Party
shall be evidenced by a promissory note pledged pursuant to the Security
Agreement and (ii) the amount of such loans and advances made by Loan Parties to
Subsidiaries that are not Loan Parties (together with outstanding investments
permitted under Section 6.04(d) and outstanding Guarantees permitted under
Section 6.04(e)) shall not exceed $5,000,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs);

(f) Guarantees constituting Indebtedness permitted by Section 6.01, provided
that the aggregate principal amount of Indebtedness of Subsidiaries that are not
Loan Parties that is Guaranteed by any Loan Party shall not exceed $5,000,000 at
any time outstanding (in each case determined without regard to any write-downs
or write-offs);

(g) loans or advances made by a Loan Party to its employees, officers or
managers on an arms-length basis in the ordinary course of business consistent
with past practices for travel and entertainment expenses, relocation costs and
similar purposes up to a maximum of $250,000 in the aggregate at any one time
outstanding;

(h) notes payable, or stock or other securities issued by Account Debtors to a
Loan Party pursuant to negotiated agreements with respect to settlement of such
Account Debtor’s Accounts in the ordinary course of business, consistent with
past practices;

(i) investments in the form of Swap Agreements permitted by Section 6.07;

(j) investments of any Person existing at the time such Person becomes a
Subsidiary of the Borrower or consolidates or merges with the Borrower or any
Subsidiary (including in connection with a Permitted Acquisition), so long as
such investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;

(k) investments received in connection with the disposition of assets permitted
by Section 6.05;

(l) investments constituting deposits described in clauses (d) and (e) of the
definition of the term “Permitted Encumbrances”;

 

64



--------------------------------------------------------------------------------

(m) other investments not described above in an amount outstanding not to exceed
$10,000,000 in the aggregate at any time, provided, so long as, (i) no Default
or Event of Default has occurred and is continuing and (ii) the Borrower has
demonstrated to the reasonable satisfaction of the Administrative Agent that, on
a Pro Forma Basis, before and after giving effect to any such investment the
Total Leverage Ratio is less than 3.50 to 1.00, then the $10,000,000 limitation
under this clause (m) shall not be applicable and such investments shall be
permitted on an unlimited basis;

(n) advances of payroll to employees in the ordinary course of business; and

(o) deposits, prepayments, advances and other credits to suppliers, vendors,
customers, lessors and landlords or in connection with marketing promotions, in
each instance, made in the ordinary course of business.

SECTION 6.05 Asset Sales. No Loan Party will, nor will it permit any Subsidiary
to, sell, transfer, lease or otherwise dispose of any asset, including any
Equity Interest owned by it, nor will the Borrower permit any Subsidiary to
issue any additional Equity Interest in such Subsidiary (other than to the
Borrower or another Subsidiary in compliance with Section 6.04), except:

(a) sales, transfers and dispositions of (i) Inventory in the ordinary course of
business, (ii) used, obsolete, worn out or surplus Equipment or property in the
ordinary course of business and (iii) Equipment or property no longer used or
useful in the conduct of the business of the Borrower and its Subsidiaries;

(b) trade-in of assets in the ordinary course of business for credit, in an
amount not less than the fair market value of such assets being traded in,
towards the purchase price of assets purchased concurrently with such trade-in;

(c) sales, transfers and dispositions of assets to the Borrower or any
Subsidiary, provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with
Section 6.09;

(d) sales, transfers and dispositions of Accounts (excluding sales or
dispositions in a factoring arrangement) in connection with the compromise,
settlement or collection thereof;

(e) sales, transfers and dispositions consisting of Permitted Investments;

(f) Sale and Leaseback Transactions permitted by Section 6.06;

(g) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary; and

(h) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other clause of this Section, provided that
the aggregate fair market value of all assets sold, transferred or otherwise
disposed of in reliance upon this paragraph (h) shall not exceed five percent
(5%) of Consolidated Total Assets during any fiscal year of the Borrower;

provided that all sales, transfers, leases and other dispositions permitted
under this Section 6.05 (other than those permitted by paragraphs (a)(ii),
(a)(iii), (b), (c), (d), (e) and (g) above) shall be made for fair value and for
consideration of at least 75% cash or Cash Equivalents.

 

65



--------------------------------------------------------------------------------

SECTION 6.06 Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (a “Sale and
Leaseback Transaction”), except for any such sale of any fixed or capital assets
by the Borrower or any Subsidiary that is made for cash consideration in an
amount not less than the fair value of such fixed or capital asset and is
consummated within 90 days after the Borrower or such Subsidiary acquires or
completes the construction of such fixed or capital asset.

SECTION 6.07 Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which the Borrower or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of the Borrower
or any Subsidiary), and (b) Swap Agreements entered into in order to effectively
cap, collar or exchange interest rates (from floating to fixed rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.

SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness.

(a) No Loan Party will, nor will it permit any Subsidiary to, declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except (i) the Borrower
may declare and pay dividends with respect to its common stock payable solely in
additional shares of its common stock, (ii) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests and (iii) Borrower may
make other dividends or distributions to its equity holders in any fiscal year,
so long as, (A) no Default or Event of Default has occurred and is continuing or
would result therefrom, and (B) the Borrower has demonstrated to the reasonable
satisfaction of the Administrative Agent that, on a Pro Forma Basis, before and
after giving effect to any such dividend or distribution the Total Leverage
Ratio is less than 2.50 to 1.00.

(b) No Loan Party will, nor will it permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on any Indebtedness that is subordinated to, or otherwise secured on a
junior lien basis to, the Obligations, or any payment or other distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Indebtedness, except:

(i) payment of regularly scheduled interest and principal payments as and when
due in respect of any such Indebtedness permitted under Section 6.01;

(ii) refinancings of any such Indebtedness to the extent permitted by
Section 6.01; and

(iii) payment of any such Indebtedness that is secured that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness to the extent such sale or transfer is permitted by the terms of
Section 6.05.

SECTION 6.09 Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to engage in any transactions with any of its Affiliates,
except (a) transactions that are (i) in the ordinary course of business and
(ii) at prices and on terms and conditions not less favorable to such Loan Party
or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third

 

66



--------------------------------------------------------------------------------

parties, (b) transactions between or among the Loan Parties not involving any
other Affiliate, (c) any investment permitted by Sections 6.04(c) or 6.04(d),
(d) any Indebtedness permitted under Section 6.01(c), (e) any Restricted Payment
permitted by Section 6.08, (f) loans or advances to employees permitted under
Section 6.04(f), (g) the payment of reasonable fees and expenses to directors of
the Borrower or any Subsidiary who are not employees of the Borrower or any
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrower or its Subsidiaries in the ordinary course of business and (h) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by the Borrower’s board of directors.

SECTION 6.10 Restrictive Agreements. No Loan Party will, nor will it permit any
Subsidiary to, directly or indirectly enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any Equity Interests or to make or repay loans or advances to the Borrower or
any other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by any Requirement of Law or by any Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.10 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or any assets of the Borrower or its Subsidiaries pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold or such assets that are to be sold and such sale is permitted
hereunder, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (v) clause (a) of the foregoing shall not
apply to customary provisions in leases restricting the assignment thereof,
(vi) the foregoing shall not apply to restrictions or conditions on a Subsidiary
existing prior to such Subsidiary becoming a Subsidiary of a Borrower, so long
as such restriction or condition only applies to such Subsidiary and
(vii) clause (b) of the foregoing shall not apply to any restrictions imposed by
any agreement relating to Indebtedness incurred pursuant to Section 6.01 entered
into after the Effective Date so long as such restrictions are no more
burdensome on the Borrower’s Subsidiaries than the restrictions contained
herein.

SECTION 6.11 Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) any
agreement relating to the Existing Notes or (b) its charter, articles or
certificate of organization or incorporation and bylaws or operating, management
or partnership agreement, or other organizational or governing documents, with
respect to clauses (a) and (b), to the extent any such amendment, modification
or waiver would be adverse in any material respect to the Lenders.

SECTION 6.12 Financial Covenants.

(a) Total Leverage Ratio. The Borrower will not permit the Total Leverage Ratio,
on the last day of any fiscal quarter to be greater than 4.50:1.00.

(b) Senior Leverage Ratio. The Borrower will not permit the Senior Leverage
Ratio, on the last day of any fiscal quarter to be greater than 2.50:1.00.

 

67



--------------------------------------------------------------------------------

(c) Interest Coverage Ratio. The Borrower will not permit the Interest Coverage
Ratio, for any period of four consecutive fiscal quarters ending on the last day
of any fiscal quarter during the term hereof, to be less than 3.00:1.00.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable and such failure shall continue unremedied for five
(5) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in, or in connection with, this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been materially incorrect when made
or deemed made, provided, that any representation or warranty which is subject
to any materiality qualifier shall be required to be correct without giving
effect to materiality;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.02(a), 5.03 (with respect to a Loan Party’s
existence), 5.06, 5.07, 5.08 or 5.13 or in Article VI hereof;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article VII), and such failure shall continue unremedied for
a period of (i) 10 days after the earlier of any Loan Party’s knowledge of such
breach or notice thereof from the Administrative Agent (which notice will be
given at the request of any Lender) if such breach relates to terms or
provisions of Section 5.01, 5.02 (other than Section 5.02(a)), 5.03 (solely with
respect to existence in state of organization), 5.06, 5.10 or 5.13 of this
Agreement, or (ii) 30 days after the earlier of any Loan Party’s knowledge of
such breach or notice thereof from the Administrative Agent (which notice will
be given at the request of any Lender) if such breach relates to terms or
provisions of any other Section of this Agreement or any Loan Document;

(f) any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after any
applicable grace period;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
after any applicable grace period; provided that this clause (g) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness to the extent such
sale or transfer is permitted by the terms of Section 6.05;

 

68



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or Subsidiary or its debts, or of a substantial part of
its assets, under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or any Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i) any Loan Party or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for such Loan Party or Subsidiary of any Loan Party or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) any Loan Party or any Subsidiary shall become unable, admit in writing its
inability, or publicly declare its intention not to, or fail generally, to pay
its debts as they become due;

(k) one or more judgments for the payment of money (excluding any judgments in
the Disclosed Matters set forth on Schedule 3.06 in an aggregate amount not to
exceed the amount set forth on such Schedule 3.06) in an aggregate amount not
(i) covered by insurance or (ii) for which any Loan Party has not set aside on
its books adequate reserves, in excess of $15,000,000 shall be rendered against
any Loan Party, any Subsidiary or any combination thereof and the same shall
remain undischarged for a period of forty-five (45) consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of any Loan Party
or any Subsidiary to enforce any such judgment or any Loan Party or any
Subsidiary shall fail within forty-five (45) days to discharge one or more
non-monetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgments or
orders, in any such case, are not stayed on appeal and being appropriately
contested in good faith by proper proceedings diligently pursued;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(m) a Change in Control shall occur;

(n) the Loan Guaranty or any Obligation Guaranty shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of the Loan Guaranty or any Obligation Guaranty,
or any Loan Guarantor shall fail to comply with any of the terms or provisions
of the Loan Guaranty or any Obligation Guaranty to which it is a party, or any
Loan Guarantor shall deny that it has any further liability under the Loan
Guaranty or any Obligation Guaranty to which it is a party, or shall give notice
to such effect, including, but not limited to notice of termination delivered
pursuant to Section 10.08 or any notice of termination delivered pursuant to the
terms of any Obligation Guaranty;

 

69



--------------------------------------------------------------------------------

(o) except as permitted by the terms of this Agreement or any Collateral
Document, (i) any Collateral Document shall for any reason fail to create a
valid security interest in any Collateral purported to be covered thereby, or
(ii) any Lien securing any Secured Obligation shall cease to be a perfected,
first priority Lien;

(p) any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document; or

(q) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction that evidences its assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, whereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, but ratably as among the Classes of Loans and the Loans of each Class at
the time outstanding, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in the case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, increase the rate of interest applicable
to the Loans and other Obligations as set forth in this Agreement and exercise
any rights and remedies provided to the Administrative Agent under the Loan
Documents or at law or equity, including all remedies provided under the UCC.

ARTICLE VIII

The Administrative Agent

SECTION 8.01 Appointment. Each of the Lenders, on behalf of itself and any of
its Affiliates that are Secured Parties and the Issuing Bank hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the U.S., each of the Lenders and the
Issuing Bank hereby grants to the Administrative Agent any required powers of
attorney to execute any Collateral Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf. The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders
(including the Issuing Bank), and the Loan Parties shall not have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” as used herein or in any other Loan Documents
(or any similar term) with reference to the

 

70



--------------------------------------------------------------------------------

Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.

SECTION 8.02 Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Loan Party
or any Subsidiary or any Affiliate thereof as if it were not the Administrative
Agent hereunder.

SECTION 8.03 Duties and Obligations. The Administrative Agent shall not have any
duties or obligations except those expressly set forth in the Loan Documents.
Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and, (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Loan Party or any Subsidiary that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral, or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 8.04 Reliance. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

71



--------------------------------------------------------------------------------

SECTION 8.05 Actions through Sub-Agents. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent.

SECTION 8.06 Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
and, so long as no Event of Default shall have occurred and be continuing, with
the consent of the Borrower (not to be unreasonably withheld), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank and, so
long as no Event of Default shall have occurred and be continuing, with the
consent of the Borrower (not to be unreasonably withheld), appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by its successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor, unless otherwise agreed
by the Borrower and such successor. Notwithstanding the foregoing, in the event
no successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders, the Issuing Banks and the Borrower, whereupon, on the date of
effectiveness of such resignation stated in such notice, (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, provided that, solely for purposes
of maintaining any security interest granted to the Administrative Agent under
any Collateral Document for the benefit of the Secured Parties, the retiring
Administrative Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties and, in the case of any
Collateral in the possession of the Administrative Agent, shall continue to hold
such Collateral, in each case until such time as a successor Administrative
Agent is appointed and accepts such appointment in accordance with this
paragraph (it being understood and agreed that the retiring Administrative Agent
shall have no duly or obligation to take any further action under any Collateral
Document, including any action required to maintain the perfection of any such
security interest), and (b) the Required Lenders shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, provided that (i) all payments required to be made
hereunder or under any other Loan Document to the Administrative Agent for the
account of any Person other than the Administrative Agent shall be made directly
to such Person and (ii) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall also directly
be given or made to each Lender and each Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article, Section 2.15(d) and Section 9.03, as well
as any exculpatory, reimbursement and indemnification provisions set forth in
any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent and in respect of the matters
referred to in the proviso under clause (a) above.

 

72



--------------------------------------------------------------------------------

SECTION 8.07 Non-Reliance.

(a) Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the U.S. securities laws concerning the Borrower and its Affiliates)
as it shall from time to time deem appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document, any related agreement or any document furnished hereunder
or thereunder and in deciding whether or to the extent to which it will continue
as a Lender or assign or otherwise transfer its rights, interests and
obligations hereunder.

(b) Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, (A) it will hold the Administrative Agent and any such other Person
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any extension of credit that the indemnifying Lender has made or
may make to the Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorneys’ fees) incurred by the Administrative Agent or any such other Person
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.

SECTION 8.08 Other Agency Titles. The Sole Bookrunner and Sole Lead Arranger
shall not have any right, power, obligation, liability, responsibility or duty
under this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of such Lenders shall have or be deemed to have a
fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgments with respect to the relevant Lenders in their respective
capacities as Sole Bookrunner and Sole Lead Arranger, as applicable, as it makes
with respect to the Administrative Agent in the preceding paragraph.

 

73



--------------------------------------------------------------------------------

SECTION 8.09 Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties.

(a) The Lenders are not partners or co-venturers, and no Lender shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in case
of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

(b) In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
UCC. Each Lender authorizes the Administrative Agent to enter into each of the
Collateral Documents to which it is a party and to take all action contemplated
by such documents. Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Collateral Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Collateral
Documents. In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties.

SECTION 8.10 Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Credit Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be

 

74



--------------------------------------------------------------------------------

authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason, such
Obligations shall automatically be reassigned to the Secured Parties pro rata
and the equity interests and/or debt instruments issued by any acquisition
vehicle on account of such Obligations shall automatically be cancelled, without
the need for any Secured Party or any acquisition vehicle to take any further
action. Notwithstanding that the ratable portion of the Obligations of each
Secured Party are deemed assigned to the acquisition vehicle or vehicles as set
forth in clause (ii) above, each Secured Party shall execute such documents and
provide such information regarding the Secured Party (and/or any designee of the
Secured Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone or Electronic Systems (and subject in each case to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail, or Electronic Systems, as follows:

(i) if to any Loan Party, to it in care of the Borrower at:

CalAmp Corp.

15635 Alton Parkway, Suite 250

Irvine, CA 92618

Attention: Stephen Moran

Email: SMoran@CalAmp.com

With a copy (which shall not constitute notice) to:

Latham & Watkins LLP

355 S. Grand Ave.

Los Angeles, CA 90071

Attention: Jason Bosworth

Email: Jason.Bosworth@lw.com

(ii) if to the Administrative Agent or JPMorgan in its capacity as a Lender, or
an Issuing Bank, to JPMorgan Chase Bank, N.A. at:

JPMorgan Chase Bank, N.A.

Middle Market Servicing

10 South Dearborn, Floor L2

Suite IL1-0480

Chicago, IL, 60603-2300

Attention: Jasmine Doke

 

75



--------------------------------------------------------------------------------

With a copy to:

JPMorgan Chase Bank, N.A.

MM Technology Banking

270 Park Ave, 42nd Floor

New York, NY 10017

Attention: Haley Heslip

(iii) if to any other Lender or Issuing Bank, to it at its address or fax number
set forth in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail shall be deemed to have been
given when received, (ii) sent by fax shall be deemed to have been given when
sent, provided that if not given during normal business hours for the recipient,
such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day of the recipient, or (iii) delivered
through Electronic Systems to the extent provided in paragraph (b) below shall
be effective as provided in such paragraph.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Default certificates delivered
pursuant to Section 5.01(d) unless otherwise agreed by the Administrative Agent
and the applicable Lender. Each of the Administrative Agent and the Borrower (on
behalf of the Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by Electronic Systems pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise proscribes, all such notices and other communications (i) sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if not given during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Business Day for the recipient, and
(ii) posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient, at its e-mail address as described in
the foregoing clause (i), of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii) above, if such notice, e-mail or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day of the recipient.

(c) Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.

(d) Electronic Systems.

(i) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

 

76



--------------------------------------------------------------------------------

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower or the other Loan Parties, any Lender, the Issuing Bank or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the Borrower’s or any Loan Party’s
or the Administrative Agent’s transmission of communications through an
Electronic System. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or the
Issuing Bank by means of electronic communications pursuant to this Section,
including through an Electronic System.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Subject to Section 2.12(c), neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except (i) in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders or (ii) in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, with the consent of the Required Lenders;
provided that no such agreement shall (A) increase the Commitment of any Lender
without the written consent of such Lender (including any such Lender that is a
Defaulting Lender), (B) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender) directly affected
thereby, (C) postpone any scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any date for the payment of any interest, fees
or other Obligations payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender (including any such
Lender that is a Defaulting Lender) directly affected thereby, (D) change
Section 2.16(b) or (d) in a manner that would alter the manner in which payments
are shared, without the written consent of each Lender (other than any
Defaulting Lender), (E) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (other than any

 

77



--------------------------------------------------------------------------------

Defaulting Lender) directly affected thereby, (F) change Section 2.18, without
the consent of each Lender (other than any Defaulting Lender), (G) release any
Loan Guarantor from its obligation under its Loan Guaranty or Obligation
Guaranty (except as otherwise permitted herein or in the other Loan Documents),
without the written consent of each Lender (other than any Defaulting Lender),
or (H) except as provided in clause (c) of this Section or in any Collateral
Document, release all or substantially all of the Collateral without the written
consent of each Lender (other than any Defaulting Lender); provided further that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent, the Issuing Bank hereunder without the prior
written consent of the Administrative Agent, the Issuing Bank, as the case may
be (it being understood that any amendment to Section 2.18 shall require the
consent of the Administrative Agent and the Issuing Bank); provided further that
no such agreement shall amend or modify the provisions of Section 2.05 or any
letter of credit application and any bilateral agreement between the Borrower
and the Issuing Bank regarding the Issuing Bank’s Issuing Bank Sublimit or the
respective rights and obligations between the Borrower and the Issuing Bank in
connection with the issuance of Letters of Credit without the prior written
consent of the Administrative Agent and the Issuing Bank, respectively. The
Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.04. Any amendment, waiver or
other modification of this Agreement or any other Loan Document that by its
terms affects the rights or duties under this Agreement of the Lenders of one or
more Classes (but not the Lenders of any other Class), may be effected by an
agreement or agreements in writing entered into by the Borrower and the
requisite number or percentage in interest of each affected Class of Lenders
that would be required to consent thereto under this Section if such Class of
Lenders were the only Class of Lenders hereunder at the time.

(c) The Lenders and the Issuing Bank hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon the termination of all of the Commitments, payment and satisfaction in
full in cash of all Secured Obligations (other than Unliquidated Obligations),
and the cash collateralization of all Unliquidated Obligations in a manner
satisfactory to each affected Lender, (ii) constituting property being sold or
disposed of if the Loan Party disposing of such property certifies to the
Administrative Agent that the sale or disposition is made in compliance with the
terms of this Agreement (and the Administrative Agent may rely conclusively on
any such certificate, without further inquiry), and to the extent that the
property being sold or disposed of constitutes 100% of the Equity Interests of a
Subsidiary, the Administrative Agent is authorized to release any Loan Guaranty
or Obligation Guaranty provided by such Subsidiary, (iii) constituting property
leased to a Loan Party under a lease which has expired or been terminated in a
transaction permitted under this Agreement, or (iv) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Article VII.
Except as provided in the preceding sentence, the Administrative Agent will not
release any Liens on Collateral without the prior written authorization of the
Required Lenders; provided that the Administrative Agent may, in its discretion,
release its Liens on Collateral valued in the aggregate not in excess of
$500,000 during any calendar year without the prior written authorization of the
Required Lenders (it being agreed that the Administrative Agent may rely
conclusively on one or more certificates of the Borrower as to the value of any
Collateral to be so released, without further inquiry). Any such release shall
not in any manner discharge, affect, or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of the Loan
Parties in respect of) all interests retained by the Loan Parties, including the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral. Any execution and delivery by the Administrative Agent of documents
in connection with any such release shall be without recourse to or warranty by
the Administrative Agent.

 

78



--------------------------------------------------------------------------------

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but has not been
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower, the
Administrative Agent and the Issuing Bank shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.13 and 2.15, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.14 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Loan Parties, jointly and severally, shall pay all (i) reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of one
primary counsel for the Administrative Agent and a single local counsel in each
appropriate jurisdiction, in connection with the syndication and distribution
(including, without limitation, via the internet or through an Electronic
System) of the credit facilities provided for herein, the preparation and
administration of the Loan Documents and any amendments, modifications or
waivers of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) reasonable and
documented out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) out-of-pocket expenses incurred by
the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with the Loan Documents, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Expenses being reimbursed by the Loan Parties under this Section
include, without limiting the generality of the foregoing, fees, costs and
expenses incurred in connection with:

(A) appraisals and insurance reviews;

(B) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;

(C) background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;

 

79



--------------------------------------------------------------------------------

(D) Taxes, fees and other charges for (i) lien and title searches and title
insurance and (ii) recording any mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;

(E) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(F) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

All of the foregoing fees, costs and expenses may be charged to the Borrower as
Revolving Loans or to another deposit account, all as described in
Section 2.16(c).

(b) The Loan Parties, jointly and severally, shall indemnify the Administrative
Agent, the Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, incremental taxes, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by the Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by a Loan Party or
a Subsidiary, or any Environmental Liability related in any way to a Loan Party
or a Subsidiary, (iv) the failure of a Loan Party to deliver to the
Administrative Agent the required receipts or other required documentary
evidence with respect to a payment made by such Loan Party for Taxes pursuant to
Section 2.15, or (v) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation or proceeding is brought by any Loan Party or their
respective equity holders, Affiliates, creditors or any other third Person and
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.

(c) To the extent that any Loan Party fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof), the Issuing
Bank (or any Related Party of any of the foregoing) under paragraph (a) or (b)
of this Section, each Lender severally agrees to pay to the Administrative Agent
or the Issuing Bank (or any Related Party of any of the foregoing), as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (it being understood that the Borrower’s failure to pay any such amount
shall not relieve the Borrower of any default in the payment thereof); provided
that the unreimbursed expense or indemnified loss, claim, damage, penalty,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Issuing Bank in its capacity as such.

 

80



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee, (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet) other than due to the gross
negligence or willful misconduct of such Indemnitee as determined by a final
nonappealable judgment of a court of competent jurisdiction, or (ii) on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof; provided that, nothing in this
paragraph (d) shall relieve any Loan Party of any obligation it may have to
indemnify an Indemnitee against special, indirect, consequential or punitive
damages asserted against such Indemnitee by a third party.

(e) All amounts due under this Section shall be payable not later than 3 days
after written demand therefor.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Any
attempted assignment or transfer by any party hereto without such consents
required by this Section shall be null and void. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:

(A) the Borrower, provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof, provided further that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if a
Default or an Event of Default has occurred and is continuing, any other
assignee;

(B) the Administrative Agent; and

(C) the Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender,
or an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the

 

81



--------------------------------------------------------------------------------

Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000, unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender,
(c) company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof; provided that, such
company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (i) has not been established for the primary purpose of
acquiring any Loans or Commitments, (ii) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and
(iii) has assets greater than $1,000,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business; provided that upon
the occurrence and continuation of an Event of Default, any Person (other than a
Lender) shall be an Ineligible Institution if after giving effect to any
proposed assignment to such Person, such Person would hold more than 25% of the
then outstanding Aggregate Revolving Exposure or Commitments, as the case may be
or (d) a Loan Party or a Subsidiary or other Affiliate of a Loan Party.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such

 

82



--------------------------------------------------------------------------------

Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.13, 2.14, 2.15 and 9.03) with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided that, except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices in the U.S. a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of (and stated interest on) the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. The
Register is intended to cause any Commitment, Loan, Letter of Credit or other
obligations hereunder or under any Loan Document to be in registered form within
the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and under
Sections 5f.103-1(c) and 1.871-14(c) of the United States Treasury Regulations.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(d) or (e), 2.05(b),
2.16(d) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) other than an Ineligible Institution in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged;
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations; and (iii) the Borrower, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this

 

83



--------------------------------------------------------------------------------

Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15
(subject to the requirements and limitations therein, including the requirements
under Sections 2.15(f) and (g) (it being understood that the documentation
required under Section 2.15(f) shall be delivered to the participating Lender
and the information and documentation required under Section 2.15(g) will be
delivered to the Borrower and the Administrative Agent)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.16 and 2.17 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 2.13 or 2.15 with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.

Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.17(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.16(d) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement or any other Loan
Document (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under this Agreement or any other Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and under
Sections 5f.103-1(c) and 1.871-14(c) of the United States Treasury Regulations.
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement, notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative

 

84



--------------------------------------------------------------------------------

Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.13, 2.14, 2.15 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any other Loan Document or any provision hereof or thereof.

SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent and (ii) increases or
reductions of the Issuing Bank Sublimit of the Issuing Bank constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby or thereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.

SECTION 9.07 Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Loan Party
against any of and all the Secured Obligations held by such Lender, irrespective
of whether or not such Lender shall have made any demand under the Loan
Documents and although such obligations may be unmatured. The applicable Lender

 

85



--------------------------------------------------------------------------------

shall notify the Borrower and the Administrative Agent of such set-off or
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the
internal laws of the State of New York, but giving effect to federal laws
applicable to national banks.

(b) Each Loan Party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any U.S. federal or
New York state court sitting in New York, New York in any action or proceeding
arising out of or relating to any Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such state court or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

(c) Each Loan Party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by applicable law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

86



--------------------------------------------------------------------------------

SECTION 9.12 Confidentiality. Each of the Administrative Agent, the Issuing Bank
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by Governmental Authority or any regulatory
authority purporting to have jurisdiction of such Person or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by any applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or under any other Loan Document or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section, to (x) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (y) any actual or prospective counterparty (or its
Related Parties) to any swap or derivative transaction relating to the Loan
Parties and their obligations, (g) with the consent of the Borrower, or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a non-confidential
basis prior to disclosure by the Borrower other than information pertaining to
this Agreement provided by arrangers to data service providers, including league
table providers, that serve the lending industry; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION 9.12)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER, THE OTHER LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

 

87



--------------------------------------------------------------------------------

SECTION 9.13 Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock (as
defined in Regulation U of the Board) for the repayment of the Borrowings
provided for herein. Anything contained in this Agreement to the contrary
notwithstanding, neither the Issuing Bank nor any Lender shall be obligated to
extend credit to the Borrower in violation of any Requirement of Law.

SECTION 9.14 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA PATRIOT Act hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.

SECTION 9.15 Disclosure. Each Loan Party, each Lender and the Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with, any of the Loan Parties and their respective
Affiliates.

SECTION 9.16 Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession or control. Should any Lender (other than the Administrative Agent)
obtain possession or control of any such Collateral, such Lender shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

SECTION 9.17 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.18 Marketing Consent. The Borrower hereby authorizes JPMorgan and its
affiliates (collectively, the “JPMorgan Parties”), at their respective sole
expense, with prior notice to the Borrower but without any prior approval by the
Borrower, to include the Borrower’s name and logo in advertising slicks posted
on JPMorgan’s internet site, in pitchbooks or in mailings to prospective
customers and give such other publicity to this Agreement as JPMorgan may from
time to time determine in its sole discretion, provided, that JPMorgan will not
publish the Borrower’s name in a newspaper or magazine without the prior written
approval of the Borrower. The foregoing authorization shall remain in effect
unless the Borrower notifies JPMorgan in writing that such authorization is
revoked.

 

88



--------------------------------------------------------------------------------

SECTION 9.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 9.20 Authorization to Distribute Certain Materials to Public-Siders.

(a) If the Borrower does not file this Agreement with the SEC, then (i) the
Borrower hereby authorizes the Administrative Agent to distribute the execution
version of this Agreement and the other Loan Documents to all Lenders, including
their Public-Siders. The Borrower acknowledges its understanding that
Public-Siders and their firms may be trading in any of the Loan Parties’
respective securities while in possession of the Loan Documents.

(b) The Borrower represents and warrants that none of the information in the
Loan Documents constitutes or contains material non-public information within
the meaning of federal and state securities laws. To the extent that any of the
executed Loan Documents constitutes at any time material non-public information
within the meaning of the federal and state securities laws after the date
hereof, the Borrower agrees that it will promptly make such information publicly
available by press release or public filing with the SEC.

ARTICLE X

Loan Guaranty

SECTION 10.01 Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all costs and
expenses, including, without limitation, all court costs and reasonable
attorneys’ and paralegals’ fees (including allocated costs of in-house counsel
and paralegals) and expenses paid or incurred by the Administrative Agent, the
Issuing Bank and the Lenders in endeavoring to collect all or any part of the
Secured Obligations from, or in prosecuting any action against, the Borrower,
any Loan Guarantor or any other guarantor of all or any part of the Secured
Obligations (such costs and expenses, together with the Secured Obligations,
collectively the “Guaranteed Obligations”); provided, however, that the
definition of “Guaranteed Obligations” shall not

 

89



--------------------------------------------------------------------------------

create any guarantee by any Loan Guarantor of (or grant of security interest by
any Loan Guarantor to support, as applicable) any Excluded Swap Obligations of
such Loan Guarantor for purposes of determining any obligations of any Loan
Guarantor). Each Loan Guarantor further agrees that the Guaranteed Obligations
may be extended or renewed in whole or in part without notice to or further
assent from it, and that it remains bound upon its guarantee notwithstanding any
such extension or renewal. All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender that extended any portion of the Guaranteed Obligations.

SECTION 10.02 Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Administrative Agent, the Issuing Bank or any Lender to sue the Borrower, any
Loan Guarantor, any other guarantor of, or any other Person obligated for all or
any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

SECTION 10.03 No Discharge or Diminishment of Loan Guaranty. Except as otherwise
provided for herein, the obligations of each Loan Guarantor hereunder are
unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of the Borrower or any
other Obligated Party liable for any of the Guaranteed Obligations; (iii) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Obligated Party, or their assets or any resulting release or discharge of any
obligation of any Obligated Party; or (iv) the existence of any claim, setoff or
other rights which any Loan Guarantor may have at any time against any Obligated
Party, the Administrative Agent, the Issuing Bank, any Lender, or any other
Person, whether in connection herewith or in any unrelated transactions.

(a) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(b) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent, the Issuing Bank or any Lender to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection, or invalidity of any indirect or direct security for the
obligations of the Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations).

 

90



--------------------------------------------------------------------------------

SECTION 10.04 Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower, any Loan Guarantor or any other
Obligated Party, other than the defense of payment or performance. Without
limiting the generality of the foregoing, each Loan Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against any Obligated Party,
or any other Person. Each Loan Guarantor confirms that it is not a surety under
any state law and shall not raise any such law as a defense to its obligations
hereunder. The Administrative Agent may, at its election, foreclose on any
Collateral held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty, except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid in cash. To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

SECTION 10.05 Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Bank and the
Lenders.

SECTION 10.06 Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations (including a payment effected through
exercise of a right of setoff) is rescinded, or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of the Borrower or
otherwise (including pursuant to any settlement entered into by a Secured Party
in its discretion), each Loan Guarantor’s obligations under this Loan Guaranty
with respect to that payment shall be reinstated at such time as though the
payment had not been made and whether or not the Administrative Agent, the
Issuing Bank and the Lenders are in possession of this Loan Guaranty. If
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent.

SECTION 10.07 Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent, the Issuing Bank or any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

SECTION 10.08 Termination. Each of the Lenders and the Issuing Bank may continue
to make loans or extend credit to the Borrower based on this Loan Guaranty until
five (5) days after it receives written notice of termination from any Loan
Guarantor. Notwithstanding receipt of any such notice, each Loan Guarantor will
continue to be liable to the Lenders for any Guaranteed Obligations created,
assumed or committed to prior to the fifth day after receipt of the notice, and
all subsequent renewals, extensions, modifications and amendments with respect
to, or substitutions for, all or any part of such Guaranteed Obligations.
Nothing in this Section 10.08 shall be deemed to constitute a waiver of, or
eliminate, limit, reduce or otherwise impair any rights or remedies the
Administrative Agent or any Lender may have in respect of, any Default or Event
of Default that shall exist under Article VII hereof as a result of any such
notice of termination.

 

91



--------------------------------------------------------------------------------

SECTION 10.09 Taxes. Each payment of the Guaranteed Obligations will be made by
each Loan Guarantor without withholding for any Taxes, unless such withholding
is required by law. If any Loan Guarantor determines, in its sole discretion
exercised in good faith, that it is so required to withhold Taxes, then such
Loan Guarantor may so withhold and shall timely pay the full amount of withheld
Taxes to the relevant Governmental Authority in accordance with applicable law.
If such Taxes are Indemnified Taxes, then the amount payable by such Loan
Guarantor shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section), the Administrative Agent, Lender or Issuing Bank (as the case may be)
receives the amount it would have received had no such withholding been made.

SECTION 10.10 Maximum Liability. Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Loan Guarantor’s obligations hereunder pursuant to
the preceding sentence, it is the intention of the parties hereto that any
rights of subrogation, indemnification or contribution which such Loan Guarantor
may have under this Loan Guaranty, any other agreement or applicable law shall
be taken into account.

SECTION 10.11 Contribution.

(a) To the extent that any Loan Guarantor shall make a payment under this Loan
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Loan Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Loan Guarantor if each Loan Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Loan Guarantor’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Loan Guarantors as determined immediately prior to the
making of such Guarantor Payment, then, following indefeasible payment in full
in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent and the Issuing Bank, and this Agreement, the Swap
Agreement Obligations and the Banking Services Obligations have terminated, such
Loan Guarantor shall be entitled to receive contribution and indemnification
payments from, and be reimbursed by, each other Loan Guarantor for the amount of
such excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.

(b) As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.

(c) This Section 10.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 10.11 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guaranty.

 

92



--------------------------------------------------------------------------------

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

(e) The rights of the indemnifying Loan Guarantors against other Loan Guarantors
under this Section 10.11 shall be exercisable upon the full and indefeasible
payment of the Guaranteed Obligations in cash (other than Unliquidated
Obligations that have not yet arisen) and the termination or expiry (or, in the
case of all Letters of Credit, full cash collateralization), on terms reasonably
acceptable to the Administrative Agent and the Issuing Bank, of the Commitments
and all Letters of Credit issued hereunder and the termination of this
Agreement, the Swap Agreement Obligations and the Banking Services Obligations.

SECTION 10.12 Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent, the Issuing Bank
and the Lenders under this Agreement and the other Loan Documents to which such
Loan Party is a party or in respect of any obligations or liabilities of the
other Loan Parties, without any limitation as to amount, unless the instrument
or agreement evidencing or creating such other liability specifically provides
to the contrary.

SECTION 10.13 Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guarantee in respect of a
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 10.13 or otherwise under this Loan Guaranty voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations. Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

[Signature Page Follows]

 

93



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

CALAMP CORP., as Borrower By:  

/s/ Kurtis Binder

Name:   Kurtis Binder Title:  

Executive Vice President, Chief Financial

Officer and Treasurer

LOJACK CORPORATION, as a Loan Guarantor By:  

/s/ Kurtis Binder

Name:   Kurtis Binder Title:  

Executive Vice President, Chief Financial

Officer and Treasurer

CALAMP WIRELESS NETWORKS CORPORATION, as a Loan Guarantor

By:  

/s/ Kurtis Binder

Name:   Kurtis Binder Title:  

Executive Vice President, Chief Financial

Officer and Treasurer

CALAMP RADIO SATELLITE INTEGRATORS, INC., as a Loan Guarantor By:  

/s/ Kurtis Binder

Name:   Kurtis Binder Title:  

Executive Vice President, Chief Financial

Officer and Treasurer

 

LOGO [g564709dsp104.jpg]

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually, and as Administrative Agent and Issuing
Bank

By:  

/s/ Haley Heslip

Name:   Haley Heslip Title:   Authorized Officer

JPMORGAN CHASE BANK, N.A., as Lender

By:  

/s/ Haley Heslip

Name:   Haley Heslip Title:   Authorized Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULES TO CREDIT AGREEMENT:

EXPLANATIONS:

 

Schedule 3.05   –    Properties, etc.: (1) the address of each parcel of real
property that is owned or leased by any Loan Party; (2) list of all issued
patents, registered trademarks, registered copyrights and registered Internet
domain names, and applications therefor, owned by each Loan Party and each
Subsidiary as of the date of this Agreement. Schedule 3.06   –    Disclosed
Matters. Schedule 3.14   –    Insurance: description of all insurance maintained
by or on behalf of the Loan Parties and their Subsidiaries as of the Effective
Date. Schedule 3.15   –    Capitalization and Subsidiaries: (a) a correct and
complete list of the name and relationship to the Borrower of each Subsidiary,
(b) a true and complete listing of each class of each of the Borrower’s
authorized Equity Interests, of which all of such issued Equity Interests are
validly issued, outstanding, fully paid and non-assessable, and owned
beneficially and of record by the Persons identified on Schedule 3.15, and
(c) the type of entity of the Borrower and each Subsidiary. Schedule 6.01   –   
Existing Indebtedness: Indebtedness existing on the date hereof. Schedule 6.02  
–    Existing Liens: any Lien on any property or asset of the Borrower or any
Subsidiary existing on the date hereof. Schedule 6.04   –    Existing
Investments: investments in existence on the date hereof. Schedule 6.10   –   
Existing Restrictions: any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of such Loan Party or
any Subsidiary to create, incur or permit to exist any Lien upon any of its
property or assets, or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to any Equity Interests or to make or repay
loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary, existing on the date
hereof.



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

   Revolving
Commitment      Total
Commitment  

JPMorgan Chase Bank, N.A.

   $ 50,000,000      $ 50,000,000     

 

 

    

 

 

 

Total

   $ 50,000,000      $ 50,000,000     

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 3.05

PROPERTIES, ETC.

I. Real Property

 

Complete street and mailing address, including county   

Name of

Company/Subsidiary

15635 Alton Parkway, Suite 250, Irvine, CA 92618, United States   

CalAmp Corp., CalAmp Wireless Networks

Corporation

40 Pequot Way, Canton, MA 02021, United States    LoJack Corporation 1155
Rene-Levesque Blvd. West, 40th Floor, Montreal, QC H3B 3V2 Canada    CalAmp
Northstar Holdings, Inc. 5 New Street Square, London, EC4A 3TW, England, United
Kingdom    CalAmp UK Ltd. Rooms 1102-3, 11/F., Regent Centre, 88 Queen’s Road
Central, Hong Kong    Jade Heaven Holdings Limited 2177 Salk Avenue, Carlsbad,
CA 92008    CalAmp Wireless Networks Corporation 960 Northpoint Highway, Suite
110, Alpharetta, GA 30005    LoJack Corporation 2730 Wilshire Boulevard, Suite
543, Los Angeles, CA 90057    LoJack Corporation 1401 North Rice Avenue, Oxnard,
CA 93030    CalAmp Corp. 1301 W. President George Bush Highway, Richardson, TX
75080    CalAmp Wireless Networks Corporation 6551 City West Parkway, Eden
Praire, MN 55344    CalAmp Wireless Networks Corporation 13655 Dulles Technology
Dr, Herndon, VA 20171    CalAmp Wireless Networks Corporation



--------------------------------------------------------------------------------

SCHEDULE 3.05 (Cont.)

PROPERTIES, ETC.

II. Patents, Registered Trademarks, Registered Copyrights and Registered
Internet Domain Names, and Applications

[INCORPORATED BY REFERENCE TO

PLEDGE AND SECURITY AGREEMENT DATED AS OF MARCH 30, 2018]



--------------------------------------------------------------------------------

Schedule 3.05

AUTOTHEFTBLOG.COM

besttheftrecovery.com

BIGLOJACKARROW.COM

BIGLOJACKARROW.NET

calamp-ts.biz

calamp-ts.com

calamp-ts.info

calamp-ts.net

calamp-ts.org

calamp-ts.us

calamp.com

calampcorp.com

car-plug.com

cargolocator.com

COMMERCIALTHEFT.COM

crashboxx.com

dataradio.net

LO-JAC.COM

LO-JACK.COM

LOJACK-FOR-CARGO.COM

LOJACK-FOR-CARGO.NET

LOJACK-INTRANSIT.COM

LOJACK-INTRANSIT.NET

lojack.com

lojack.eu

LOJACK.INFO

lojack.net

lojack.org

LOJACK4CARGO.COM

LOJACK4CARGO.NET

LOJACKALERT.COM

LOJACKASSETTRACK.COM

LOJACKCONNECT.COM

LOJACKCONNECTEDCAR.COM

LOJACKCORP.COM

LOJACKCORP.NET

LOJACKCORPORATION.COM

LOJACKCORPORATION.NET

LOJACKDEMO.COM

LOJACKDEVICES.COM

lojackdirect.com

LOJACKEQUIPMENTMANAGER.COM

LOJACKFAMILYFLEET.COM

LOJACKFLEET.COM

LOJACKFORCARGO.COM



--------------------------------------------------------------------------------

LOJACKFORCARGO.NET

LOJACKFORCLASSICS.COM

LOJACKFORCOMPUTERS.COM

lojackforcomputers.mobi

LOJACKFORCOMPUTERS.NET

lojackforlaptop.com

LOJACKFORLAPTOPS.BIZ

LOJACKFORLAPTOPS.COM

lojackforlaptops.mobi

LOJACKFORLAPTOPS.NET

lojackforluggage.com

LOJACKHEAT.COM

LOJACKINTRANSIT.COM

LOJACKINTRANSIT.NET

LOJACKLAT.COM

lojacklostandfound.com

lojacklostandfound.mobi

lojacklostandfound.net

lojackrewards.com

LOJACKSAFEDRIVER.COM

lojacksafetynet.com

LOJACKSAFETYNET.NET

lojacksafetynet.org

LOJACKSCI.COM

LOJACKTECH.COM

lojacktech.net

lojacktechnology.com

LOJACKTELEMATICS.COM

LOJACKTRACK.COM

LOJACKUSA.COM

LOJACKUSA.NET

LOJACKWORLDWIDE.COM

LOJACKWORLDWIDE.NET

lowjak.com

MYLOJACK.COM

radsatlive.com

radsatlive.net

REUNITEIT.COM

REUNITEIT.NET

REUNITEITBYLOJACK.COM

REUNITEITBYLOJACK.NET

safetynetbylojack.com

SAFTVAL.COM

sc-integrity.com

sc-integrity.net

sc-integrity.us

sc-intransit.com



--------------------------------------------------------------------------------

sc-intransit.net

sc-intransit.us

sc-investigate.com

sc-investigate.net

sc-investigate.us

sc-isac.com

sc-isac.net

sc-isac.org

scence.biz

scence.co

scence.com

scence.info

scence.org

scintegrity.com

scintegrity.net

scintransit.com

scintransit.net

scinvestigate.com

scinvestigate.net

scionboard.com

scioncommand.com

scioncommand.net

scioncommand.org

scionenterprise.com

scionguard.com

scionintegrity.com

sciontarget.com

sciontrack.com

sciontracks.com

sciontraxx.com

scionview.com

scisac.net

scisac.org

supplychainintegrity.com

supplychainintegrity.net

supplychainisac.com

supplychainisac.net

supplychainisac.org

supplychainisb.com

supplychainisb.net

wirelessmatrix.com

wirelessmatrixcorp.com

wrx-ca.com

wrx-us.com



--------------------------------------------------------------------------------

SCHEDULE 3.06

DISCLOSED MATTERS

1. A patent infringement lawsuit filed against CalAmp Corp. by Omega Patents,
LLC (Omega Patents, LLC v. CalAmp Corp., Case No. 6:13-cv-1950-orl-40DAB), which
may result in a judgment for the payment of money, in an amount previously
disclosed to the Administrative Agent.

2. An arbitration proceeding brought by Tracker Connect (Pty) LTD against LoJack
Corporation’s subsidiary, LoJack Equipment Ireland DAC, before the International
Centre for Dispute Resolution, which may result in an arbitration award or
judgment for the payment of money, in an amount previously disclosed to the
Administrative Agent.

3. A lawsuit filed against CalAmp Corp. by Erica Strong (Erica Strong v. CalAmp
Corp. and Bert Moyer, Case No. 30-2017-00948387-CU-WT-CJC), which may result in
a judgment for the payment of money, in an amount previously disclosed to the
Administrative Agent



--------------------------------------------------------------------------------

SCHEDULE 3.14

INSURANCE

[SEE ATTACHED]



--------------------------------------------------------------------------------

LOGO [g564709dsp115.jpg]

Schedule 3.14 EVIDENCE OF PROPERTY INSURANCE DATE (MM/DD/YYYY) 1/24/2018 THIS
EVIDENCE OF PROPERTY INSURANCE IS ISSUED AS A MATTER OF INFORMATION ONLY AND
CONFERS NO RIGHTS UPON THE ADDITIONAL INTEREST NAMED BELOW. THIS EVIDENCE DOES
NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY
THE POLICIES BELOW. THIS EVIDENCE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT
BETWEEN THE ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE
ADDITIONAL INTEREST. AGENCY (A/C, PHONE No, Ext): 415-391-2141 COMPANY
Affiliated FM Insurance Company Woodruff-Sawyer & Co. 75 Remittance Drive #6183
50 California Street, Floor 12 Chicago IL 60675-6183 San Francisco CA 94111 FAX
(A/C, No): 415-989-9923 ADDRESS: E-MAIL CODE: SUB CODE: CUSTOMER AGENCY ID #:
CALACOR-01 INSURED LOAN NUMBER POLICY NUMBER CalAmp Corp SG821 1401 N. Rice
Avenue Oxnard CA 93030 EFFECTIVE DATE EXPIRATION DATE CONTINUED UNTIL 12/01/2017
12/01/2018 TERMINATED IF CHECKED THIS REPLACES PRIOR EVIDENCE DATED: PROPERTY
INFORMATION LOCATION/DESCRIPTION THE POLICIES OF INSURANCE LISTED BELOW HAVE
BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED.
NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER
DOCUMENT WITH RESPECT TO WHICH THIS EVIDENCE OF PROPERTY INSURANCE MAY BE ISSUED
OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS
SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS
SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS. COVERAGE INFORMATION COVERAGE /
PERILS / FORMS AMOUNT OF INSURANCE DEDUCTIBLE Blanket Business Personal Property
110,000,000 10,000—Replacement Cost / Special Form Blanket Hardware & Media
Included 10,000—Replacement Cost Blanket Business Income & Extra Expense
30,000,000 24 Hours REMARKS (Including Special Conditions) JPMorgan Chase Bank,
N.A., as Administrative Agent, ISAOA are included as Loss Payee per the attached
form. CANCELLATION SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED
BEFORE THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH
THE POLICY PROVISIONS. ADDITIONAL INTEREST NAME AND ADDRESS MORTGAGEE ADDITIONAL
INSURED X LOSS PAYEE LOAN # JPMorgan Chase Bank, N.A., as Administrative Agent
its successors and/or its assigns Corporate Client Banking AUTHORIZED
REPRESENTATIVE 270 Park Ave, 43rd Floor New York NY 10017 ACORD 27 (2009/12) ©
1993-2009 ACORD CORPORATION. All rights reserved. The ACORD name and logo are
registered marks of ACORD



--------------------------------------------------------------------------------

LOGO [g564709pro.jpg]

F. LEGAL ACTION AGAINST THIS COMPANY

No suit, action or proceeding for the recovery of any claim will be sustained in
any court of law or equity unless:

1. The Insured has fully complied with all the provisions of this Policy; and

2. Legal action is started within two years after inception of the loss.

If under the insurance laws of the jurisdiction in which the property is
located, such two-year limitation is invalid, then any such legal action must be
started within the shortest limit of time permitted by such laws.

G. LOSS ADJUSTMENT AND PAYABLE

Loss or damage will be adjusted with the First Named Insured and payable to or
as the First Named Insured directs subject to the Mortgagee/Lenders Loss Payable
clause in the Loss Adjustment and Settlement section of this Policy.

Additional insured interests will also be included in loss payment as their
interests may appear when named as additional named insured, lender, mortgagee
and/or loss payee on a Certificate of Insurance issued by this Company prior to
the loss.

When named on a Certificate of Insurance issued by the Insured’s broker with
this Company’s permission, such additional interests are added to this Policy as
their interests may appear when such Certificate of Insurance is issued prior to
the loss and on file with this Company. The effective date of any such interest
will be the issue date of the certificate unless a later date is specified on
the Certificate of Insurance. The Certificate of Insurance will not amend,
extend or alter the terms, conditions, provisions and limits of this Policy.

H. OTHER INSURANCE

 

  1. If there is any other insurance that would apply in the absence of this
Policy, this Policy will apply only after such insurance whether collectible or
not.

 

  2. In no event will this Policy apply as contributing insurance.

 

  3. The Insured is permitted to have other insurance over any limits or
sublimits of liability specified elsewhere in this Policy without prejudice to
this Policy. The existence of any such insurance will not reduce any limit or
sublimit of liability in this Policy. Any other insurance that would have
provided primary coverage in the absence of this Policy will not be considered
excess.

 

  4. The Insured is permitted to have other insurance for all, or any part, of
any deductible in this Policy. The existence of such other insurance will not
prejudice recovery under this Policy. If the limits of liability of such other
insurance are greater than this Policy’s applicable deductible, this Policy’s
insurance will apply only after such other insurance has been exhausted.

 

  5. If this Policy is deemed to contribute with other insurance, the limit of
liability applicable at each location, for the purposes of such contribution
with other insurers, will be the latest amount described in this Policy or the
latest location value on file with this Company.

I. REQUIREMENTS IN CASE OF LOSS

The Insured will:

 

  1. Give immediate written notice to this Company of any loss.

 

  2. Protect the property from further loss or damage.

 

  3. Promptly separate the damaged and undamaged property; put it in the best
possible order; and furnish a complete inventory of the lost, destroyed, damaged
and undamaged property showing in detail the quantities, costs, actual cash
value, replacement value and amount of loss claimed.

 

 

PRO AR4100 (04/15)    Page 29 of 39   



--------------------------------------------------------------------------------

LOGO [g564709dsp117.jpg]

CERTIFICATE OF LIABILITY INSURANCE DATE (MM/DD/YYYY) 1/24/2018 THIS CERTIFICATE
IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE
CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND,
EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW. THIS CERTIFICATE OF
INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S),
AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER. IMPORTANT: If
the certificate holder is an ADDITIONAL INSURED, the policy(ies) must be
endorsed. If SUBROGATION IS WAIVED, subject to the terms and conditions of the
policy, certain policies may require an endorsement. A statement on this
certificate does not confer rights to the certificate holder in lieu of such
endorsement(s). PRODUCER NAME: CONTACT Woodruff-Sawyer & Co. PHONE FAX 50
California Street, Floor 12 (A/C, No, Ext): 415-391-2141 (A/C, No): 415-989-9923
ADDRESS: E-MAIL San Francisco CA 94111 INSURER(S) AFFORDING COVERAGE NAIC #
INSURER A : Hartford Underwriters Insurance Company 30104 INSURED CALACOR-01
INSURER B : CalAmp Corp INSURER C : 1401 N. Rice Avenue Oxnard CA 93030 INSURER
D : INSURER E : INSURER F : COVERAGES CERTIFICATE NUMBER: 296918894 REVISION
NUMBER: THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN
ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED.
NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER
DOCUMENT WITH RESPECT TO WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN,
THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE
TERMS, EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN
REDUCED BY PAID CLAIMS. INSR ADDL SUBR POLICY EFF POLICY EXP LTR TYPE OF
INSURANCE INSD WVD POLICY NUMBER (MM/DD/YYYY) (MM/DD/YYYY) LIMITS A X COMMERCIAL
GENERAL LIABILITY Y Y 57UENFM1456 12/1/2017 12/1/2018 EACH OCCURRENCE $
1,000,000 X DAMAGE TO RENTED CLAIMS-MADE OCCUR PREMISES (Ea occurrence) $
300,000 MED EXP (Any one person) $ 10,000 PERSONAL & ADV INJURY $ 1,000,000
GEN’L AGGREGATE LIMIT APPLIES PER: GENERAL AGGREGATE $ 2,000,000 X PRO-POLICY
JECT LOC PRODUCTS—COMP/OP AGG $ 2,000,000 OTHER: $ AUTOMOBILE LIABILITY COMBINED
(Ea accident) SINGLE LIMIT $ ANY AUTO BODILY INJURY (Per person) $ ALL OWNED
SCHEDULED BODILY INJURY (Per accident) $ AUTOS NON-OWNED AUTOS PROPERTY DAMAGE $
HIRED AUTOS AUTOS (Per accident) $ UMBRELLA LIAB OCCUR EACH OCCURRENCE $ EXCESS
LIAB CLAIMS-MADE AGGREGATE $ DED RETENTION $ $ WORKERS COMPENSATION PER STATUTE
OTH- ER AND EMPLOYERS’ LIABILITY Y / N ANY PROPRIETOR/PARTNER/EXECUTIVE E.L.
EACH ACCIDENT $ OFFICER/MEMBER EXCLUDED? N / A (Mandatory in NH) E.L. DISEASE—EA
EMPLOYEE $ If yes, describe under E.L. DISEASE—POLICY LIMIT $ DESCRIPTION OF
OPERATIONS below DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101,
Additional Remarks Schedule, may be attached if more space is required) JPMorgan
Chase Bank, N.A., as Administrative Agent, ISAOA are included as Additional
Insured with respect to the General Liability Policy per the attached form. A
Waiver of Subrogation applies to the General Liability Policy per the attached
form. CERTIFICATE HOLDER CANCELLATION SHOULD ANY OF THE ABOVE DESCRIBED POLICIES
BE CANCELLED BEFORE JPMorgan Chase Bank, N.A., as Administrative Agent THE
EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN its successors and/or its
assigns ACCORDANCE WITH THE POLICY PROVISIONS. Corporate Client Banking 270 Park
Ave, 43rd Floor AUTHORIZED REPRESENTATIVE New York NY 10017 © 1988-2014 ACORD
CORPORATION. All rights reserved. ACORD 25 (2014/01) The ACORD name and logo are
registered marks of ACORD



--------------------------------------------------------------------------------

LOGO [g564709ox.jpg]

COMMERCIAL GENERAL LIABILITY COVERAGE FORM

 

Various provisions in this policy restrict coverage. Read the entire policy
carefully to determine rights, duties and what is and is not covered.

Throughout this policy the words “you” and “your” refer to the Named Insured
shown in the Declarations, and any other person or organization qualifying as a
Named Insured under this policy. The words “we”, “us” and “our” refer to the
stock insurance company member of The Hartford providing this insurance.

The word “insured” means any person or organization qualifying as such under
Section II - Who Is An Insured.

Other words and phrases that appear in quotation marks have special meaning.
Refer to Section V - Definitions.

SECTION I—COVERAGES

COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY

 

1. Insuring Agreement

 

  a. We will pay those sums that the insured becomes legally obligated to pay as
damages because of “bodily injury” or “property damage” to which this insurance
applies. We will have the right and duty to defend the insured against any
“suit” seeking those damages. However, we will have no duty to defend the
insured against any “suit” seeking damages for “bodily injury” or “property
damage” to which this insurance does not apply. We may, at our discretion,
investigate any “occurrence” and settle any claim or “suit” that may result.
But:

 

  (1) The amount we will pay for damages is limited as described in Section III
- Limits Of Insurance; and

 

  (2) Our right and duty to defend ends when we have used up the applicable
limit of insurance in the payment of judgments or settlements under Coverages A
or B or medical expenses under Coverage C.

No other obligation or liability to pay sums or perform acts or services is
covered unless explicitly provided for under Supplementary Payments—Coverages A
and B.

 

  b. This insurance applies to “bodily injury” and “property damage” only if:

  (1) The “bodily injury” or “property damage” is caused by an “occurrence” that
takes place in the “coverage territory”;

 

  (2) The “bodily injury” or “property damage” occurs during the policy period;
and

 

  (3) Prior to the policy period, no insured listed under Paragraph 1. of
Section II - Who Is An Insured and no “employee” authorized by you to give or
receive notice of an “occurrence” or claim, knew that the “bodily injury” or
“property damage” had occurred, in whole or in part. If such a listed insured or
authorized “employee” knew, prior to the policy period, that the “bodily injury”
or “property damage” occurred, then any continuation, change or resumption of
such “bodily injury” or “property damage” during or after the policy period will
be deemed to have been known prior to the policy period.

 

  c. “Bodily injury” or “property damage” will be deemed to have been known to
have occurred at the earliest time when any insured listed under Paragraph 1. of
Section II - Who Is An Insured or any “employee” authorized by you to give or
receive notice of an “occurrence” or claim:

 

  (1) Reports all, or any part, of the “bodily injury” or “property damage” to
us or any other insurer;

 

  (2) Receives a written or verbal demand or claim for damages because of the
“bodily injury” or “property damage”; or

 

  (3) Becomes aware by any other means that “bodily injury” or “property damage”
has occurred or has begun to occur.

 

  d. Damages because of “bodily injury” include damages claimed by any person or
organization for care, loss of services or death resulting at any time from the
“bodily injury”.

 

  e. Incidental Medical Malpractice And Good Samaritan Coverage

“Bodily injury” arising out of the rendering of or failure to render the
following health care services by any “employee” or “volunteer worker” shall be
deemed to be caused by an “occurrence” for:

 

 

 

© 2016 The Hartford

(Includes copyrighted material of Insurance Services Office, Inc. with its
permission.)

 

HG 00 01 09 16    Page 1 of 21



--------------------------------------------------------------------------------

  (1) Professional health care services such as:

 

  (a) Medical, surgical, dental, laboratory, x-ray or nursing services or
treatment, advice or instruction, or the related furnishing of food or
beverages;

 

  (b) Any health or therapeutic service, treatment, advice or instruction; or

 

  (c) The furnishing or dispensing of drugs or medical, dental, or surgical
supplies or appliances; or

 

  (2) First aid services, which include:

 

  (a) Cardiopulmonary resuscitation, whether performed manually or with a
defibrillator; or

 

  (b) Services performed as a Good Samaritan.

For the purpose of determining the limits of insurance, any act or omission
together with all related acts or omissions in the furnishing of these services
to any one person will be considered one “occurrence”.

However, this Incidental Medical Malpractice And Good Samaritan Coverage
provision applies only if you are not engaged in the business or occupation of
providing any of the services described in this provision.

 

2. Exclusions

This insurance does not apply to:

 

  a. Expected Or Intended Injury

“Bodily injury” or “property damage” expected or intended from the standpoint of
the insured. This exclusion does not apply to “bodily injury” or “property
damage” resulting from the use of reasonable force to protect persons or
property.

 

  b. Contractual Liability

“Bodily injury” or “property damage” for which the insured is obligated to pay
damages by reason of the assumption of liability in a contract or agreement.
This exclusion does not apply to liability for damages:

 

  (1) That the insured would have in the absence of the contract or agreement;
or

 

  (2) Assumed in a contract or agreement that is an “insured contract”, provided
the “bodily injury” or “property damage” occurs subsequent to the execution of
the contract or agreement. Solely for the purposes of liability assumed in an
“insured contract”, reasonable attorney fees and necessary litigation expenses
incurred by or for a party other than an insured are deemed to be damages
because of “bodily injury” or “property damage”, provided:

  (a) Liability to such party for, or for the cost of, that party’s defense has
also been assumed in the same “insured contract”; and

 

  (b) Such attorney fees and litigation expenses are for defense of that party
against a civil or alternative dispute resolution proceeding in which damages to
which this insurance applies are alleged.

 

  c. Liquor Liability

“Bodily injury” or “property damage” for which any insured may be held liable by
reason of:

 

  (1) Causing or contributing to the intoxication of any person;

 

  (2) The furnishing of alcoholic beverages to a person under the legal drinking
age or under the influence of alcohol; or

 

  (3) Any statute, ordinance or regulation relating to the sale, gift,
distribution or use of alcoholic beverages.

This exclusion applies even if the claims against any insured allege negligence
or other wrongdoing in:

 

  (a) The supervision, hiring, employment, training or monitoring of others by
that insured; or

 

  (b) Providing or failing to provide transportation with respect to any person
that may be under the influence of alcohol;

if the “occurrence” which caused the “bodily injury” or “property damage”,
involved that which is described in Paragraph (1), (2) or (3) above.

However, this exclusion applies only if you are in the business of
manufacturing, distributing, selling, serving or furnishing alcoholic beverages.
For the purposes of this exclusion, permitting a person to bring alcoholic
beverages on your premises, for consumption on your premises, whether or not a
fee is charged or a license is required for such activity, is not by itself
considered the business of selling, serving or furnishing alcoholic beverages.

 

  d. Workers’ Compensation And Similar Laws

Any obligation of the insured under a workers’ compensation, disability benefits
or unemployment compensation law or any similar law.

 

  e. Employer’s Liability

“Bodily injury” to:

 

  (1) An “employee” of the insured arising out of and in the course of:

 

 

Page 2 of 21    HG 00 01 09 16



--------------------------------------------------------------------------------

  (a) Employment by the insured; or

 

  (b) Performing duties related to the conduct of the insured’s business; or

 

  (2) The spouse, child, parent, brother or sister of that “employee” as a
consequence of Paragraph (1) above.

This exclusion applies:

 

  (1) Whether the insured may be liable as an employer or in any other capacity;
and

 

  (2) To any obligation to share damages with or repay someone else who must pay
damages because of the injury.

This exclusion does not apply to liability assumed by the insured under an
“insured contract”.

 

  f. Pollution

 

  (1) “Bodily injury” or “property damage” arising out of the actual, alleged or
threatened discharge, dispersal, seepage, migration, release or escape of
“pollutants”:

 

  (a) At or from any premises, site or location which is or was at any time
owned or occupied by, or rented or loaned to, any insured. However, this
subparagraph does not apply to:

 

  (i) “Bodily injury” if sustained within a building and caused by smoke, fumes,
vapor or soot produced by or originating from equipment that is used to heat,
cool or dehumidify the building, or equipment that is used to heat water for
personal use, by the building’s occupants or their guests;

 

  (ii) “Bodily injury” or “property damage” for which you may be held liable, if
you are a contractor and the owner or lessee of such premises, site or location
has been added to your policy as an additional insured with respect to your
ongoing operations performed for that additional insured at that premises, site
or location and such premises, site or location is not and never was owned or
occupied by, or rented or loaned to, any insured, other than that additional
insured; or

 

  (iii) “Bodily injury” or “property damage” arising out of heat, smoke or fumes
from a “hostile fire”;

 

  (b) At or from any premises, site or location which is or was at any time used
by or for any insured or others for the handling, storage, disposal, processing
or treatment of waste;

 

  (c) Which are or were at any time transported, handled, stored, treated,
disposed of, or processed as waste by or for:

 

  (i) Any insured; or

 

  (ii) Any person or organization for whom you may be legally responsible;

 

  (d) At or from any premises, site or location on which any insured or any
contractors or subcontractors working directly or indirectly on any insured’s
behalf are performing operations if the “pollutants” are brought on or to the
premises, site or location in connection with such operations by such insured,
contractor or subcontractor. However, this subparagraph does not apply to:

 

  (i) “Bodily injury” or “property damage” arising out of the escape of fuels,
lubricants or other operating fluids which are needed to perform the normal
electrical, hydraulic or mechanical functions necessary for the operation of
“mobile equipment” or its parts, if such fuels, lubricants or other operating
fluids escape from a vehicle part designed to hold, store or receive them. This
exception does not apply if the “bodily injury” or “property damage” arises out
of the intentional discharge, dispersal or release of the fuels, lubricants or
other operating fluids, or if such fuels, lubricants or other operating fluids
are brought on or to the premises, site or location with the intent that they be
discharged, dispersed or released as part of the operations being performed by
such insured, contractor or subcontractor;

 

  (ii) “Bodily injury” or “property damage” sustained within a building and
caused by the release of gases, fumes or vapors from materials brought into that
building in connection with operations being performed by you or on your behalf
by a contractor or subcontractor; or

 

  (iii) “Bodily injury” or “property damage” arising out of heat, smoke or fumes
from a “hostile fire”; or

 

  (e) At or from any premises, site or location on which any insured or any
contractors or subcontractors working directly or indirectly on any insured’s
behalf are performing operations if the

 

 

HG 00 01 09 16    Page 3 of 21



--------------------------------------------------------------------------------

operations are to test for, monitor, clean up, remove, contain, treat, detoxify
or neutralize, or in any way respond to, or assess the effects of, “pollutants”.

 

  (2) Any loss, cost or expense arising out of any:

 

  (a) Request, demand, order or statutory or regulatory requirement that any
insured or others test for, monitor, clean up, remove, contain, treat, detoxify
or neutralize, or in any way respond to, or assess the effects of, “pollutants”;
or

 

  (b) Claim or suit by or on behalf of a governmental authority for damages
because of testing for, monitoring, cleaning up, removing, containing, treating,
detoxifying or neutralizing, or in any way responding to, or assessing the
effects of, “pollutants”.

However, this paragraph does not apply to liability for damages because of
“property damage” that the insured would have in the absence of such request,
demand, order or statutory or regulatory requirement, or such claim or “suit” by
or on behalf of a governmental authority.

 

  g. Aircraft, Auto Or Watercraft

“Bodily injury” or “property damage” arising out of the ownership, maintenance,
use or entrustment to others of any aircraft, “auto” or watercraft owned or
operated by or rented or loaned to any insured. Use includes operation and
“loading or unloading”.

This exclusion applies even if the claims against any insured allege negligence
or other wrongdoing in the supervision, hiring, employment, training or
monitoring of others by that insured, if the “occurrence” which caused the
“bodily injury” or “property damage” involved the ownership, maintenance, use or
entrustment to others of any aircraft, “auto” or watercraft that is owned or
operated by or rented or loaned to any insured.

This exclusion does not apply to:

 

  (1) A watercraft while ashore on premises you own or rent;

 

  (2) A watercraft you do not own that is:

 

  (a) Less than 51 feet long; and

 

  (b) Not being used to carry persons for a charge;

 

  (3) Parking an “auto” on, or on the ways next to, premises you own or rent,
provided the “auto” is not owned by or rented or loaned to you or the insured;

 

  (4) Liability assumed under any “insured contract” for the ownership,
maintenance or use of aircraft or watercraft;

 

  (5) “Bodily injury” or “property damage” arising out of:

 

  (a) The operation of machinery or equipment that is attached to, or part of, a
land vehicle that would qualify under the definition of “mobile equipment” if it
were not subject to a compulsory or financial responsibility law or other motor
vehicle insurance law where it is licensed or principally garaged; or

 

  (b) The operation of any of the machinery or equipment listed in Paragraph
f.(2) or f.(3) of the definition of “mobile equipment”; or

 

  (6) An aircraft that is not owned by any insured and is hired, chartered or
loaned with a paid crew. However, this exception does not apply if the insured
has any other insurance for such “bodily injury” or “property damage”, whether
the other insurance is primary, excess, contingent or on any other basis.

 

  h. Mobile Equipment

“Bodily injury” or “property damage” arising out of:

 

  (1) The transportation of “mobile equipment” by an “auto” owned or operated by
or rented or loaned to any insured; or

 

  (2) The use of “mobile equipment” in, or while in practice for, or while being
prepared for, any prearranged racing, speed, demolition, or stunting activity.

 

  i. War

“Bodily injury” or “property damage”, however caused, arising, directly or
indirectly, out of:

 

  (1) War, including undeclared or civil war;

 

  (2) Warlike action by a military force, including action in hindering or
defending against an actual or expected attack, by any government, sovereign or
other authority using military personnel or other agents; or

 

  (3) Insurrection, rebellion, revolution, usurped power, or action taken by
governmental authority in hindering or defending against any of these.

 

  j. Damage To Property

“Property damage” to:

 

  (1) Property you own, rent, or occupy, including any costs or expenses
incurred by you, or any other person, organization or entity, for repair,
replacement,

 

 

Page 4 of 21    HG 00 01 09 16



--------------------------------------------------------------------------------

enhancement, restoration or maintenance of such property for any reason,
including prevention of injury to a person or damage to another’s property;

 

  (2) Premises you sell, give away or abandon, if the “property damage” arises
out of any part of those premises;

 

  (3) Property loaned to you;

 

  (4) Personal property in the care, custody or control of the insured;

 

  (5) That particular part of real property on which you or any contractors or
subcontractors working directly or indirectly on your behalf are performing
operations, if the “property damage” arises out of those operations; or

 

  (6) That particular part of any property that must be restored, repaired or
replaced because “your work” was incorrectly performed on it.

Paragraphs (1), (3) and (4) of this exclusion do not apply to “property damage”
(other than damage by fire) to premises, including the contents of such
premises, rented to you for a period of seven or fewer consecutive days. A
separate limit of insurance applies to Damage To Premises Rented To You as
described in Section III - Limits Of Insurance.

Paragraph (2) of this exclusion does not apply if the premises are “your work”
and were never occupied, rented or held for rental by you.

Paragraphs (3) and (4) of this exclusion do not apply to “property damage”
arising from the use of elevators.

Paragraphs (3), (4), (5) and (6) of this exclusion do not apply to liability
assumed under a sidetrack agreement.

Paragraphs (3) and (4) of this exclusion do not apply to “property damage” to
borrowed equipment while not being used to perform operations at the job site.

Paragraph (6) of this exclusion does not apply to “property damage” included in
the “products-completed operations hazard”.

 

  k. Damage To Your Product

“Property damage” to “your product” arising out of it or any part of it.

 

  l. Damage To Your Work

“Property damage” to “your work” arising out of it or any part of it and
included in the “products-completed operations hazard”. This exclusion does not
apply if the damaged work or the work out of which the damage arises was
performed on your behalf by a subcontractor.

  m. Damage To Impaired Property Or Property Not Physically Injured

“Property damage” to “impaired property” or property that has not been
physically injured, arising out of:

 

  (1) A defect, deficiency, inadequacy or dangerous condition in “your product”
or “your work”; or

 

  (2) A delay or failure by you or anyone acting on your behalf to perform a
contract or agreement in accordance with its terms.

This exclusion does not apply to the loss of use of other property arising out
of sudden and accidental physical injury to “your product” or “your work” after
it has been put to its intended use.

 

  n. Recall Of Products, Work Or Impaired Property

Damages claimed for any loss, cost or expense incurred by you or others for the
loss of use, withdrawal, recall, inspection, repair, replacement, adjustment,
removal or disposal of:

(1) “Your product”;

(2) “Your work”; or

(3) “Impaired property”;

if such product, work, or property is withdrawn or recalled from the market or
from use by any person or organization because of a known or suspected defect,
deficiency, inadequacy or dangerous condition in it.

 

  o. Personal And Advertising Injury

“Bodily injury” arising out of “personal and advertising injury”.

 

  p. Access or Disclosure Of Confidential Or Personal Information And
Data-related Liability

Damages arising out of:

 

  (1) Any access to or disclosure of any person’s or organization’s confidential
or personal information, including patents, trade secrets, processing methods,
customer lists, financial information, credit card information, health
information or any other type of nonpublic information; or

 

  (2) The loss of, loss of use of, damage to, corruption of, inability to
access, or inability to manipulate electronic data.

This exclusion applies even if damages are claimed for notification costs,
credit monitoring expenses, forensic expenses, public relations expenses or any
other loss, cost or expense incurred by you or others arising out of that which
is described in Paragraph (1) or (2) above.

 

 

HG 00 01 09 16    Page 5 of 21



--------------------------------------------------------------------------------

However, unless Paragraph (1) above applies, this exclusion does not apply to
damages because of “bodily injury”.

As used in this exclusion, electronic data means information, facts or programs
stored as or on, created or used on, or transmitted to or from computer
software, including systems and applications software, hard or floppy disks,
CD-ROMS, tapes, drives, cells, data processing devices or any other media which
are used with electronically controlled equipment.

 

  q. Employment-Related Practices

“Bodily injury” to:

 

  (1) A person arising out of any “employment-related practices”; or

  (2) The spouse, child, parent, brother or sister of that person as a
consequence of “bodily injury” to that person at whom any “employment-related
practices” are directed.

This exclusion applies:

 

  (1) Whether the injury-causing event described in the definition of
“employment-related practices” occurs before employment, during employment or
after employment of that person;

 

  (2) Whether the insured may be liable as an employer or in any other capacity;
and

 

  (3) To any obligation to share damages with or repay someone else who must pay
damages because of the injury.

 

  r. Asbestos

 

  (1) “Bodily injury” or “property damage” arising out of the “asbestos hazard”.

 

  (2) Any damages, judgments, settlements, loss, costs or expenses that:

 

  (a) May be awarded or incurred by reason of any claim or suit alleging actual
or threatened injury or damage of any nature or kind to persons or property
which would not have occurred in whole or in part but for the “asbestos hazard”;

 

  (b) Arise out of any request, demand, order or statutory or regulatory
requirement that any insured or others test for, monitor, clean up, remove,
encapsulate, contain, treat, detoxify or neutralize or in any way respond to or
assess the effects of an “asbestos hazard”; or

 

  (c) Arise out of any claim or suit for damages because of testing for,
monitoring, cleaning up, removing, encapsulating, containing, treating,

detoxifying or neutralizing or in any way responding to or assessing the effects
of an “asbestos hazard”.

 

  s. Recording And Distribution Of Material Or Information In Violation Of Law

“Bodily injury” or “property damage” arising directly or indirectly out of any
action or omission that violates or is alleged to violate:

 

  (1) The Telephone Consumer Protection Act (TCPA), including any amendment of
or addition to such law;

 

  (2) The CAN-SPAM Act of 2003, including any amendment of or addition to such
law;

 

  (3) The Fair Credit Reporting Act (FCRA), and any amendment of or addition to
such law, including the Fair and Accurate Credit Transaction Act (FACTA); or

 

  (4) Any federal, state or local statute, ordinance or regulation, other than
the TCPA or CAN-SPAM Act of 2003 or FCRA and their amendments and additions,
that addresses, prohibits or limits the printing, dissemination, disposal,
collecting, recording, sending, transmitting, communicating or distribution of
material or information.

Damage To Premises Rented To You -Exception For Damage By Fire, Lightning Or
Explosion

Exclusions c. through h. and j. through n. do not apply to damage by fire,
lightning or explosion to premises while rented to you or temporarily occupied
by you with permission of the owner. A separate limit of insurance applies to
this coverage as described in Section III - Limits Of Insurance.

COVERAGE B PERSONAL AND ADVERTISING INJURY LIABILITY

 

  1. Insuring Agreement

 

  a. We will pay those sums that the insured becomes legally obligated to pay as
damages because of “personal and advertising injury” to which this insurance
applies. We will have the right and duty to defend the insured against any
“suit” seeking those damages. However, we will have no duty to defend the
insured against any “suit” seeking damages for “personal and advertising injury”
to which this insurance does not apply. We may, at our discretion, investigate
any offense and settle any claim or “suit” that may result. But:

 

  (1) The amount we will pay for damages is limited as described in Section III
- Limits Of Insurance; and

 

  (2) Our right and duty to defend end when we have used up the applicable limit
of insurance in the payment of judgments or settlements under Coverages A or B
or medical expenses under Coverage C.

 

 

Page 6 of 21    HG 00 01 09 16



--------------------------------------------------------------------------------

No other obligation or liability to pay sums or perform acts or services is
covered unless explicitly provided for under Supplementary Payments—Coverages A
and B.

 

  b. This insurance applies to “personal and advertising injury” caused by an
offense arising out of your business but only if the offense was committed in
the “coverage territory” during the policy period.

 

2. Exclusions

This insurance does not apply to:

 

  a. Knowing Violation Of Rights Of Another

“Personal and advertising injury” arising out of an offense committed by, at the
direction or with the consent or acquiescence of the insured with the
expectation of inflicting “personal and advertising injury”.

 

  b. Material Published With Knowledge Of Falsity

“Personal and advertising injury” arising out of oral, written or electronic
publication, in any manner, of material, if done by or at the direction of the
insured with knowledge of its falsity.

 

  c. Material Published Prior To Policy Period

“Personal and advertising injury” arising out of oral, written or electronic
publication, in any manner, of material whose first publication took place
before the beginning of the policy period.

 

  d. Criminal Acts

“Personal and advertising injury” arising out of a criminal act committed by or
at the direction of the insured.

 

  e. Contractual Liability

“Personal and advertising injury” for which the insured has assumed liability in
a contract or agreement. This exclusion does not apply to liability for damages
that the insured would have in the absence of the contract or agreement.

 

  f. Breach Of Contract

“Personal and advertising injury” arising out of a breach of contract, except an
implied contract to use another’s “advertising idea” in your “advertisement”.

 

  g. Quality Or Performance Of Goods—Failure To Conform To Statements

“Personal and advertising injury” arising out of the failure of goods, products
or services to conform with any statement of quality or performance made in your
“advertisement”.

  h. Wrong Description Of Prices

“Personal and advertising injury” arising out of the wrong description of the
price of goods, products or services.

 

  i. Infringement Of Intellectual Property Rights

 

  (1) “Personal and advertising injury” arising out of any actual or alleged
infringement or violation of any intellectual property rights such as copyright,
patent, trademark, trade name, trade secret, trade dress, service mark or other
designation of origin or authenticity; or

 

  (2) Any injury or damage alleged in any clam or “suit” that also alleges an
infringement or violation of any intellectual property right, whether such
allegation of infringement or violation is made by you or by any other party
involved in the claim or “suit”, regardless of whether this insurance would
otherwise apply.

However, this exclusion does not apply if the only allegation in the claim or
“suit” involving any intellectual property right is limited to:

 

  (1) Infringement, in your “advertisement”, of:

 

  (a) Copyright;

 

  (b) Slogan; or

 

  (c) Title of any literary or artistic work; or

 

  (2) Copying, in your “advertisement”, a person’s or organization’s
“advertising idea” or style of “advertisement”.

 

  j. Insureds In Media And Internet Type Businesses

“Personal and advertising injury” committed by an insured whose business is:

 

  (1) Advertising, broadcasting, publishing or telecasting;

 

  (2) Designing or determining content of web sites for others; or

 

  (3) An Internet search, access, content or service provider.

However, this exclusion does not apply to Paragraphs a., b. and c. of the
definition of “personal and advertising injury” under the Definitions Section.

For the purposes of this exclusion, the placing of frames, borders or links, or
advertising, for you or others anywhere on the Internet, is not by itself,
considered the business of advertising, broadcasting, publishing or telecasting.

 

  k. Electronic Chatrooms Or Bulletin Boards

“Personal and advertising injury” arising out of an electronic chatroom or
bulletin board the insured hosts, owns, or over which the insured exercises
control.

 

 

HG 00 01 09 16    Page 7 of 21



--------------------------------------------------------------------------------

  l. Unauthorized Use Of Another’s Name Or Product

“Personal and advertising injury” arising out of the unauthorized use of
another’s name or product in your e-mail address, domain name or metatags, or
any other similar tactics to mislead another’s potential customers.

 

  m. Pollution

“Personal and advertising injury” arising out of the actual, alleged or
threatened discharge, dispersal, seepage, migration, release or escape of
“pollutants” at any time.

 

  n. Pollution-Related

Any loss, cost or expense arising out of any:

 

  (1) Request, demand, order or statutory or regulatory requirement that any
insured or others test for, monitor, clean up, remove, contain, treat, detoxify
or neutralize, or in any way respond to, or assess the effects of, “pollutants”;
or

 

  (2) Claim or suit by or on behalf of a governmental authority for damages
because of testing for, monitoring, cleaning up, removing, containing, treating,
detoxifying or neutralizing, or in any way responding to, or assessing the
effects of, “pollutants”.

 

  o. War

“Personal and advertising injury”, however caused, arising, directly or
indirectly, out of:

 

  (1) War, including undeclared or civil war;

 

  (2) Warlike action by a military force, including action in hindering or
defending against an actual or expected attack, by any government, sovereign or
other authority using military personnel or other agents; or

 

  (3) Insurrection, rebellion, revolution, usurped power, or action taken by
governmental authority in hindering or defending against any of these.

 

  p. Internet Advertisements And Content Of Others

“Personal and advertising injury” arising out of:

 

  (1) An “advertisement” for others on your web site;

 

  (2) Placing a link to a web site of others on your web site;

 

  (3) Content, including information, sounds, text, graphics, or images from a
web site of others displayed within a frame or border on your web site; or

  (4) Computer code, software or programming used to enable:

 

  (a) Your web site; or

 

  (b) The presentation or functionality of an “advertisement” or other content
on your web site.

 

  q. Right Of Privacy Created By Statute

“Personal and advertising injury” arising out of the violation of a person’s
right of privacy created by any state or federal act.

However, this exclusion does not apply to liability for damages that the insured
would have in the absence of such state or federal act.

 

  r. Violation Of Anti-Trust law

“Personal and advertising injury” arising out of a

violation of any anti-trust law.

 

  s. Securities

“Personal and advertising injury” arising out of the fluctuation in price or
value of any stocks, bonds or other securities.

 

  t. Recording And Distribution Of Material Or Information In Violation Of Law

“Personal and advertising injury” arising directly or indirectly out of any
action or omission that violates or is alleged to violate:

 

  (1) The Telephone Consumer Protection Act (TCPA), including any amendment of
or addition to such law;

 

  (2) The CAN-SPAM Act of 2003, including any amendment of or addition to such
law;

 

  (3) The Fair Credit Reporting Act (FCRA), and any amendment of or addition to
such law, including the Fair and Accurate Credit Transaction Act (FACTA); or

 

  (4) Any federal, state or local statute, ordinance or regulation, other than
the TCPA or CAN-SPAM Act of 2003 or FCRA and their amendments and additions,
that addresses, prohibits or limits the printing, dissemination, disposal,
collecting, recording, sending, transmitting, communicating or distribution of
material or information.

 

  u. Employment-Related Practices

“Personal and advertising injury” to:

 

  (1) A person arising out of any “employment-related practices”; or

 

  (2) The spouse, child, parent, brother or sister of that person as a
consequence of “personal and advertising injury” to that person at whom any
“employment-related practices” are directed.

 

 

Page 8 of 21    HG 00 01 09 16



--------------------------------------------------------------------------------

This exclusion applies:

 

  (1) Whether the injury-causing event described in the definition of
“employment-related practices” occurs before employment, during employment or
after employment of that person;

 

  (2) Whether the insured may be liable as an employer or in any other capacity;
and

 

  (3) To any obligation to share damages with or repay someone else who must pay
damages because of the injury.

 

  v. Asbestos

 

  (1) “Personal and advertising injury” arising out of the “asbestos hazard”.

 

  (2) Any damages, judgments, settlements, loss, costs or expenses that:

 

  (a) May be awarded or incurred by reason of any claim or suit alleging actual
or threatened injury or damage of any nature or kind to persons or property
which would not have occurred in whole or in part but for the “asbestos hazard”;

 

  (b) Arise out of any request, demand, order or statutory or regulatory
requirement that any insured or others test for, monitor, clean up, remove,
encapsulate, contain, treat, detoxify or neutralize or in any way respond to or
assess the effects of an “asbestos hazard”; or

 

  (c) Arise out of any claim or suit for damages because of testing for,
monitoring, cleaning up, removing, encapsulating, containing, treating,
detoxifying or neutralizing or in any way responding to or assessing the effects
of an “asbestos hazard”.

 

  w. Access Or Disclosure Of Confidential Or Personal Information

“Personal and advertising injury” arising out of any access to or disclosure of
any person’s or organization’s confidential or personal information, including
patents, trade secrets, processing methods, customer lists, financial
information, credit card information, health information or any other type of
nonpublic information.

This exclusion applies even if damages are claimed for notification costs,
credit monitoring expenses, forensic expenses, public relations expenses or any
other loss, cost or expense incurred by you or others arising out of any access
to or disclosure of any person’s or organization’s confidential or personal
information.

COVERAGE C MEDICAL PAYMENTS

 

1. Insuring Agreement

 

  a. We will pay medical expenses as described below for “bodily injury” caused
by an accident:

 

  (1) On premises you own or rent;

 

  (2) On ways next to premises you own or rent; or

 

  (3) Because of your operations;

provided that:

 

  (1) The accident takes place in the “coverage territory” and during the policy
period;

 

  (2) The expenses are incurred and reported to us within three years of the
date of the accident; and

 

  (3) The injured person submits to examination, at our expense, by physicians
of our choice as often as we reasonably require.

 

  b. We will make these payments regardless of fault. These payments will not
exceed the applicable limit of insurance. We will pay reasonable expenses for:

 

  (1) First aid administered at the time of an accident;

 

  (2) Necessary medical, surgical, X-ray and dental services, including
prosthetic devices; and

 

  (3) Necessary ambulance, hospital, professional nursing and funeral services.

 

2. Exclusions

We will not pay expenses for “bodily injury”:

 

  a. Any Insured

To any insured, except “volunteer workers”.

 

  b. Hired Person

To a person hired to do work for or on behalf of any insured or a tenant of any
insured.

 

  c. Injury On Normally Occupied Premises

To a person injured on that part of premises you own or rent that the person
normally occupies.

 

  d. Workers Compensation And Similar Laws

To a person, whether or not an “employee” of any insured, if benefits for the
“bodily injury” are payable or must be provided under a workers’ compensation or
disability benefits law or a similar law.

 

  e. Athletics Activities

To a person injured while practicing, instructing or participating in any
physical exercises or games, sports, or athletic contests.

 

 

HG 00 01 09 16    Page 9 of 21



--------------------------------------------------------------------------------

  f. Products-Completed Operations Hazard

Included within the “products-completed operations hazard”.

 

  g. Coverage A Exclusions

Excluded under Coverage A.

SUPPLEMENTARY PAYMENTS—COVERAGES A AND B

 

1. We will pay, with respect to any claim we investigate or settle, or any
“suit” against an insured we defend:

 

  a. All expenses we incur.

 

  b. Up to $1,000 for cost of bail bonds required because of accidents or
traffic law violations arising out of the use of any vehicle to which the Bodily
Injury Liability Coverage applies. We do not have to furnish these bonds.

 

  c. The cost of appeal bonds or bonds to release attachments, but only for bond
amounts within the applicable limit of insurance. We do not have to furnish
these bonds.

 

  d. All reasonable expenses incurred by the insured at our request to assist us
in the investigation or defense of the claim or “suit”, including actual loss of
earnings up to $500 a day because of time off from work.

 

  e. All court costs taxed against the insured in the “suit”. However, such
costs do not include attorneys’ fees, attorneys’ expenses, witness or expert
fees, or any other expenses of a party taxed to the insured.

 

  f. Prejudgment interest awarded against the insured on that part of the
judgment we pay. If we make an offer to pay the applicable limit of insurance,
we will not pay any prejudgment interest based on that period of time after the
offer.

 

  g. All interest on the full amount of any judgment that accrues after entry of
the judgment and before we have paid, offered to pay, or deposited in court the
part of the judgment that is within the applicable limit of insurance.

These payments will not reduce the limits of insurance.

 

2. If we defend an insured against a “suit” and an indemnitee of the insured is
also named as a party to the “suit”, we will defend that indemnitee if all of
the following conditions are met:

 

  a. The “suit” against the indemnitee seeks damages for which the insured has
assumed the liability of the indemnitee in a contract or agreement that is an
“insured contract”;

 

  b. This insurance applies to such liability assumed by the insured;

 

  c. The obligation to defend, or the cost of the defense of, that indemnitee,
has also been assumed by the insured in the same “insured contract”;

  d. The allegations in the “suit” and the information we know about the
“occurrence” are such that no conflict appears to exist between the interests of
the insured and the interests of the indemnitee;

 

  e. The indemnitee and the insured ask us to conduct and control the defense of
that indemnitee against such “suit” and agree that we can assign the same
counsel to defend the insured and the indemnitee; and

 

  f. The indemnitee:

 

  (1) Agrees in writing to:

 

  (a) Cooperate with us in the investigation, settlement or defense of the
“suit”;

 

  (b) Immediately send us copies of any demands, notices, summonses or legal
papers received in connection with the “suit”;

 

  (c) Notify any other insurer whose coverage is available to the indemnitee;
and

 

  (d) Cooperate with us with respect to coordinating other applicable insurance
available to the indemnitee; and

 

  (2) Provides us with written authorization to:

 

  (a) Obtain records and other information related to the “suit”; and

 

  (b) Conduct and control the defense of the indemnitee in such “suit”.

So long as the above conditions are met, attorneys’ fees incurred by us in the
defense of that indemnitee, necessary litigation expenses incurred by us and
necessary litigation expenses incurred by the indemnitee at our request will be
paid as Supplementary Payments. Notwithstanding the provisions of Paragraph
2.b.(2) of Section I - Coverage A - Bodily Injury And Property Damage Liability,
such payments will not be deemed to be damages for “bodily injury” and “property
damage” and will not reduce the limits of insurance.

Our obligation to defend an insured’s indemnitee and to pay for attorneys’ fees
and necessary litigation expenses as Supplementary Payments ends when:

 

  a. We have used up the applicable limit of insurance in the payment of
judgments or settlements; or

 

  b. The conditions set forth above, or the terms of the agreement described in
Paragraph f. above, are no longer met.

 

 

Page 10 of 21    HG 00 01 09 16



--------------------------------------------------------------------------------

SECTION II - WHO IS AN INSURED

 

1. If you are designated in the Declarations as:

 

  a. An individual, you and your spouse are insureds, but only with respect to
the conduct of a business of which you are the sole owner.

 

  b. A partnership or joint venture, you are an insured. Your members, your
partners, and their spouses are also insureds, but only with respect to the
conduct of your business.

 

  c. A limited liability company, you are an insured. Your members are also
insureds, but only with respect to the conduct of your business. Your managers
are insureds, but only with respect to their duties as your managers.

 

  d. An organization other than a partnership, joint venture or limited
liability company, you are an insured. Your “executive officers” and directors
are insureds, but only with respect to their duties as your officers or
directors. Your stockholders are also insureds, but only with respect to their
liability as stockholders.

 

  e. A trust, you are an insured. Your trustees are also insureds, but only with
respect to their duties as trustees.

 

2. Each of the following is also an insured:

 

  a. Employees And Volunteer Workers

Your “volunteer workers” only while performing duties related to the conduct of
your business, or your “employees”, other than either your “executive officers”
(if you are an organization other than a partnership, joint venture or limited
liability company) or your managers (if you are a limited liability company),
but only for acts within the scope of their employment by you or while
performing duties related to the conduct of your business.

However, none of these “employees” or “volunteer workers” are insureds for:

 

  (1) “Bodily injury” or “personal and advertising injury”:

 

  (a) To you, to your partners or members (if you are a partnership or joint
venture), to your members (if you are a limited liability company), to a
co-“employee” while in the course of his or her employment or performing duties
related to the conduct of your business, or to your other “volunteer workers”
while performing duties related to the conduct of your business;

 

  (b) To the spouse, child, parent, brother or sister of that co-“employee” or
that “volunteer worker” as a consequence of Paragraph (1)(a) above;

  (c) For which there is any obligation to share damages with or repay someone
else who must pay damages because of the injury described in Paragraphs (1)(a)
or (1)(b) above; or

 

  (d) Arising out of his or her providing or failing to provide professional
health care services.

If you are not in the business of providing professional health care services:

 

  (a) Subparagraphs (1)(a), (1)(b) and (1)(c) above do not apply to any
“employee” or “volunteer worker” providing first aid services; and

 

  (b) Subparagraph (1)(d) above does not apply to any nurse, emergency medical
technician or paramedic employed by you to provide such services.

 

  (2) “Property damage” to property:

 

  (a) Owned, occupied or used by,

 

  (b) Rented to, in the care, custody or control of, or over which physical
control is being exercised for any purpose by

you, any of your “employees”, “volunteer workers”, any partner or member (if you
are a partnership or joint venture), or any member (if you are a limited
liability company).

 

  b. Real Estate Manager

Any person (other than your “employee” or “volunteer worker”), or any
organization while acting as your real estate manager.

 

  c. Temporary Custodians Of Your Property

Any person or organization having proper temporary custody of your property if
you die, but only:

 

  (1) With respect to liability arising out of the maintenance or use of that
property; and

 

  (2) Until your legal representative has been appointed.

 

  d. Legal Representative If You Die

Your legal representative if you die, but only with respect to duties as such.
That representative will have all your rights and duties under this Coverage
Part.

 

  e. Unnamed Subsidiary

Any subsidiary, and subsidiary thereof, of yours which is a legally incorporated
entity of which you own a financial interest of more than 50% of the voting
stock on the effective date of the Coverage Part.

 

 

HG 00 01 09 16    Page 11 of 21



--------------------------------------------------------------------------------

The insurance afforded herein for any subsidiary not named in this Coverage Part
as a named insured does not apply to injury or damage with respect to which such
insured is also a named insured under another policy or would be a named insured
under such policy but for its termination or the exhaustion of its limits of
insurance.

 

3. Newly Acquired Or Formed Organization

Any organization you newly acquire or form, other than a partnership, joint
venture or limited liability company, and over which you maintain financial
interest of more than 50% of the voting stock, will qualify as a Named Insured
if there is no other similar insurance available to that organization. However:

 

  a. Coverage under this provision is afforded only until the 180th day after
you acquire or form the organization or the end of the policy period, whichever
is earlier;

 

  b. Coverage A does not apply to “bodily injury” or “property damage” that
occurred before you acquired or formed the organization; and

 

  c. Coverage B does not apply to “personal and advertising injury” arising out
of an offense committed before you acquired or formed the organization.

 

4. Nonowned Watercraft

With respect to watercraft you do not own that is less than 51 feet long and is
not being used to carry persons for a charge, any person is an insured while
operating such watercraft with your permission. Any other person or organization
responsible for the conduct of such person is also an insured, but only with
respect to liability arising out of the operation of the watercraft, and only if
no other insurance of any kind is available to that person or organization for
this liability.

However, no person or organization is an insured with respect to:

 

  a. “Bodily injury” to a co-“employee” of the person operating the watercraft;
or

 

  b. “Property damage” to property owned by, rented to, in the charge of or
occupied by you or the employer of any person who is an insured under this
provision.

 

5. Additional Insureds When Required By Written Contract, Written Agreement Or
Permit

The following person(s) or organization(s) are an additional insured when you
have agreed, in a written contract, written agreement or because of a permit
issued by a state or political subdivision, that such person or organization be
added as an additional insured on your policy, provided the injury or damage
occurs subsequent to the execution of the contract or agreement.

A person or organization is an additional insured under this provision only for
that period of time required by the contract or agreement.

However, no such person or organization is an insured under this provision if
such person or organization is included as an insured by an endorsement issued
by us and made a part of this Coverage Part.

 

  a. Vendors

Any person(s) or organization(s) (referred to below as vendor), but only with
respect to “bodily injury” or “property damage” arising out of “your products”
which are distributed or sold in the regular course of the vendor’s business and
only if this Coverage Part provides coverage for “bodily injury” or “property
damage” included within the “products-completed operations hazard”.

 

  (1) The insurance afforded the vendor is subject to the following additional
exclusions:

This insurance does not apply to:

 

  (a) “Bodily injury” or “property damage” for which the vendor is obligated to
pay damages by reason of the assumption of liability in a contract or agreement.
This exclusion does not apply to liability for damages that the vendor would
have in the absence of the contract or agreement;

 

  (b) Any express warranty unauthorized by you;

 

  (c) Any physical or chemical change in the product made intentionally by the
vendor;

 

  (d) Repackaging, except when unpacked solely for the purpose of inspection,
demonstration, testing, or the substitution of parts under instructions from the
manufacturer, and then repackaged in the original container;

 

  (e) Any failure to make such inspections, adjustments, tests or servicing as
the vendor has agreed to make or normally undertakes to make in the usual course
of business, in connection with the distribution or sale of the products;

 

  (f) Demonstration, installation, servicing or repair operations, except such
operations performed at the vendor’s premises in connection with the sale of the
product;

 

  (g) Products which, after distribution or sale by you, have been labeled or
relabeled or used as a container, part or ingredient of any other thing or
substance by or for the vendor; or

 

 

Page 12 of 21    HG 00 01 09 16



--------------------------------------------------------------------------------

  (h) “Bodily injury” or “property damage” arising out of the sole negligence of
the vendor for its own acts or omissions or those of its employees or anyone
else acting on its behalf. However, this exclusion does not apply to:

 

  (i) The exceptions contained in Sub-paragraphs (d) or (f); or

 

  (ii) Such inspections, adjustments, tests or servicing as the vendor has
agreed to make or normally undertakes to make in the usual course of business,
in connection with the distribution or sale of the products.

 

  (2) This insurance does not apply to any insured person or organization, from
whom you have acquired such products, or any ingredient, part or container,
entering into, accompanying or containing such products.

 

  b. Lessors Of Equipment

 

  (1) Any person(s) or organization(s) from whom you lease equipment; but only
with respect to their liability for “bodily injury”, “property damage” or
“personal and advertising injury” caused, in whole or in part, by your
maintenance, operation or use of equipment leased to you by such person(s) or
organization(s).

 

  (2) With respect to the insurance afforded to these additional insureds this
insurance does not apply to any “occurrence” which takes place after the
equipment lease expires.

 

  c. Lessors Of Land Or Premises

Any person or organization from whom you lease land or premises, but only with
respect to liability arising out of the ownership, maintenance or use of that
part of the land or premises leased to you.

With respect to the insurance afforded these additional insureds the following
additional exclusions apply:

This insurance does not apply to:

 

  1. Any “occurrence” which takes place after you cease to lease that land; or

 

  2. Structural alterations, new construction or demolition operations performed
by or on behalf of such person or organization.

 

  d. Architects, Engineers Or Surveyors

Any architect, engineer, or surveyor, but only with respect to liability for
“bodily injury”, “property damage” or “personal and advertising injury” caused,
in whole or in part, by your acts or omissions or the acts or omissions of those
acting on your behalf:

  (1) In connection with your premises; or

 

  (2) In the performance of your ongoing operations performed by you or on your
behalf.

With respect to the insurance afforded these additional insureds, the following
additional exclusion applies:

This insurance does not apply to “bodily injury”, “property damage” or “personal
and advertising injury” arising out of the rendering of or the failure to render
any professional services by or for you, including:

 

  1. The preparing, approving, or failing to prepare or approve, maps, shop
drawings, opinions, reports, surveys, field orders, change orders or drawings
and specifications; or

 

  2. Supervisory, inspection, architectural or engineering activities.

This exclusion applies even if the claims against any insured allege negligence
or other wrongdoing in the supervision, hiring, employment, training or
monitoring of others by that insured, if the “occurrence” which caused the
“bodily injury” or “property damage”, or the offense which caused the “personal
and advertising injury”, involved the rendering of or the failure to render any
professional services by or for you.

 

  e. Permits Issued By State Or Political Subdivisions

Any state or political subdivision, but only with respect to operations
performed by you or on your behalf for which the state or political subdivision
has issued a permit.

With respect to the insurance afforded these additional insureds, this insurance
does not apply to:

 

  (1) “Bodily injury”, “property damage” or “personal and advertising injury”
arising out of operations performed for the state or municipality; or

 

  (2) “Bodily injury” or “property damage” included within the
“products-completed operations hazard”.

 

  f. Any Other Party

Any other person or organization who is not an additional insured under
Paragraphs a. through e. above, but only with respect to liability for “bodily
injury”, “property damage” or “personal and advertising injury” caused, in whole
or in part, by your acts or omissions or the acts or omissions of those acting
on your behalf:

 

  (1) In the performance of your ongoing operations;

 

 

HG 00 01 09 16    Page 13 of 21



--------------------------------------------------------------------------------

  (2) In connection with your premises owned by or rented to you; or

 

  (3) In connection with “your work” and included within the “products-completed
operations hazard”, but only if

 

  (a) The written contract or agreement requires you to provide such coverage to
such additional insured; and

 

  (b) This Coverage Part provides coverage for “bodily injury” or “property
damage” included within the “products-completed operations hazard”.

However:

 

  (1) The insurance afforded to such additional insured only applies to the
extent permitted by law; and

 

  (2) If coverage provided to the additional insured is required by a contract
or agreement, the insurance afforded to such additional insured will not be
broader than that which you are required by the contract or agreement to provide
for such additional insured.

With respect to the insurance afforded to these additional insureds, this
insurance does not apply to:

“Bodily injury”, “property damage” or “personal and advertising injury” arising
out of the rendering of, or the failure to render, any professional
architectural, engineering or surveying services, including:

 

  (1) The preparing, approving, or failing to prepare or approve, maps, shop
drawings, opinions, reports, surveys, field orders, change orders or drawings
and specifications; or

 

  (2) Supervisory, inspection, architectural or engineering activities.

This exclusion applies even if the claims against any insured allege negligence
or other wrongdoing in the supervision, hiring, employment, training or
monitoring of others by that insured, if the “occurrence” which caused the
“bodily injury” or “property damage”, or the offense which caused the “personal
and advertising injury”, involved the rendering of or the failure to render any
professional services by or for you.

The limits of insurance that apply to additional insureds is described in
Section III - Limits Of Insurance.

How this insurance applies when other insurance is available to the additional
insured is described in the Other Insurance Condition in Section IV -Commercial
General Liability Conditions.

No person or organization is an insured with respect to the conduct of any
current or past partnership, joint venture or limited liability company that is
not shown as a Named Insured in the Declarations.

SECTION III—LIMITS OF INSURANCE

 

1. The Most We Will Pay

The Limits of Insurance shown in the Declarations and the rules below fix the
most we will pay regardless of the number of:

 

  a. Insureds;

 

  b. Claims made or “suits” brought; or

 

  c. Persons or organizations making claims or bringing “suits”.

 

2. General Aggregate Limit

The General Aggregate Limit is the most we will pay for the sum of:

 

  a. Medical expenses under Coverage C;

 

  b. Damages under Coverage A, except damages because of “bodily injury” or
“property damage” included in the “products-completed operations hazard”; and

 

  c. Damages under Coverage B.

 

3. Products-Completed Operations Aggregate Limit

The Products-Completed Operations Aggregate Limit is the most we will pay under
Coverage A for damages because of “bodily injury” and “property damage” included
in the “products-completed operations hazard”.

 

4. Personal And Advertising Injury Limit

Subject to 2. above, the Personal and Advertising Injury Limit is the most we
will pay under Coverage B for the sum of all damages because of all “personal
and advertising injury” sustained by any one person or organization.

 

5. Each Occurrence Limit

Subject to 2. or 3. above, whichever applies, the Each Occurrence Limit is the
most we will pay for the sum of:

 

  a. Damages under Coverage A; and

 

  b. Medical expenses under Coverage C

because of all “bodily injury” and “property damage” arising out of any one
“occurrence”.

 

6. Damage To Premises Rented To You Limit

Subject to 5. above, the Damage To Premises Rented To You Limit is the most we
will pay under Coverage A for damages because of “property damage” to any one
premises, while rented to you, or in the case of damage by fire, lightning or
explosion, while rented to you or temporarily occupied by you with permission of
the owner.

 

 

Page 14 of 21    HG 00 01 09 16



--------------------------------------------------------------------------------

In the case of damage by fire, lightning or explosion, the Damage to Premises
Rented To You Limit applies to all damage proximately caused by the same event,
whether such damage results from fire, lightning or explosion or any combination
of these.

 

7. Medical Expense Limit

Subject to 5. above, the Medical Expense Limit is the most we will pay under
Coverage C for all medical expenses because of “bodily injury” sustained by any
one person.

 

8. How Limits Apply To Additional Insureds

If you have agreed in a written contract or written agreement that another
person or organization be added as an additional insured on your policy, the
most we will pay on behalf of such additional insured is the lesser of:

 

  a. The limits of insurance specified in the written contract or written
agreement; or

 

  b. The Limits of Insurance shown in the Declarations.

Such amount shall be a part of and not in addition to Limits of Insurance shown
in the Declarations and described in this Section.

The Limits of Insurance of this Coverage Part apply separately to each
consecutive annual period and to any remaining period of less than 12 months,
starting with the beginning of the policy period shown in the Declarations,
unless the policy period is extended after issuance for an additional period of
less than 12 months. In that case, the additional period will be deemed part of
the last preceding period for purposes of determining the Limits of Insurance.

SECTION IV—COMMERCIAL GENERAL LIABILITY CONDITIONS

 

1. Bankruptcy

Bankruptcy or insolvency of the insured or of the insured’s estate will not
relieve us of our obligations under this Coverage Part.

 

2. Duties In The Event Of Occurrence, Offense, Claim Or Suit

 

  a. Notice Of Occurrence Or Offense

You or any additional insured must see to it that we are notified as soon as
practicable of an “occurrence” or an offense which may result in a claim. To the
extent possible, notice should include:

 

  (1) How, when and where the “occurrence” or offense took place;

 

  (2) The names and addresses of any injured persons and witnesses; and

 

  (3) The nature and location of any injury or damage arising out of the
“occurrence” or offense.

  b. Notice Of Claim

If a claim is made or “suit” is brought against any insured, you or any
additional insured must:

 

  (1) Immediately record the specifics of the claim or “suit” and the date
received; and

 

  (2) Notify us as soon as practicable.

You or any additional insured must see to it that we receive written notice of
the claim or “suit” as soon as practicable.

 

  c. Assistance And Cooperation Of The Insured

You and any other involved insured must:

 

  (1) Immediately send us copies of any demands, notices, summonses or legal
papers received in connection with the claim or “suit”;

 

  (2) Authorize us to obtain records and other information;

 

  (3) Cooperate with us in the investigation or settlement of the claim or
defense against the “suit”; and

 

  (4) Assist us, upon our request, in the enforcement of any right against any
person or organization which may be liable to the insured because of injury or
damage to which this insurance may also apply.

 

  d. Obligations At The Insureds Own Cost

No insured will, except at that insured’s own cost, voluntarily make a payment,
assume any obligation, or incur any expense, other than for first aid, without
our consent.

 

  e. Additional Insureds Other Insurance

If we cover a claim or “suit” under this Coverage Part that may also be covered
by other insurance available to an additional insured, such additional insured
must submit such claim or “suit” to the other insurer for defense and indemnity.

However, this provision does not apply to the extent that you have agreed in a
written contract or written agreement that this insurance is primary and
non-contributory with the additional insured’s own insurance.

 

  f. Knowledge Of An Occurrence, Offense, Claim Or Suit

Paragraphs a. and b. apply to you or to any additional insured only when such
“occurrence”, offense, claim or “suit” is known to:

 

  (1) You or any additional insured that is an individual;

 

  (2) Any partner, if you or the additional insured is a partnership;

 

 

HG 00 01 09 16    Page 15 of 21



--------------------------------------------------------------------------------

  (3) Any manager, if you or the additional insured is a limited liability
company;

 

  (4) Any “executive officer” or insurance manager, if you or the additional
insured is a corporation;

 

  (5) Any trustee, if you or the additional insured is a trust; or

 

  (6) Any elected or appointed official, if you or the additional insured is a
political subdivision or public entity.

This duty applies separately to you and any additional insured.

 

3. Legal Action Against Us

No person or organization has a right under this Coverage Part:

 

  a. To join us as a party or otherwise bring us into a “suit” asking for
damages from an insured; or

 

  b. To sue us on this Coverage Part unless all of its terms have been fully
complied with.

A person or organization may sue us to recover on an agreed settlement or on a
final judgment against an insured; but we will not be liable for damages that
are not payable under the terms of this Coverage Part or that are in excess of
the applicable limit of insurance. An agreed settlement means a settlement and
release of liability signed by us, the insured and the claimant or the
claimant’s legal representative.

 

4. Other Insurance

If other valid and collectible insurance is available to the insured for a loss
we cover under Coverages A or B of this Coverage Part, our obligations are
limited as follows:

 

  a. Primary Insurance

This insurance is primary except when b. below applies. If other insurance is
also primary, we will share with all that other insurance by the method
described in c. below.

 

  b. Excess Insurance

This insurance is excess over any of the other insurance, whether primary,
excess, contingent or on any other basis:

 

  (1) Your Work

That is Fire, Extended Coverage, Builder’s Risk, Installation Risk or similar
coverage for “your work”;

 

  (2) Premises Rented To You

That is fire, lightning or explosion insurance for premises rented to you or
temporarily occupied by you with permission of the owner;

  (3) Tenant Liability

That is insurance purchased by you to cover your liability as a tenant for
“property damage” to premises rented to you or temporarily occupied by you with
permission of the owner;

 

  (4) Aircraft, Auto Or Watercraft

If the loss arises out of the maintenance or use of aircraft, “autos” or
watercraft to the extent not subject to Exclusion g. of Section I - Coverage
A—Bodily Injury And Property Damage Liability;

 

  (5) Property Damage To Borrowed Equipment Or Use Of Elevators

If the loss arises out of “property damage” to borrowed equipment or the use of
elevators to the extent not subject to Exclusion j. of Section I - Coverage A
-Bodily Injury And Property Damage Liability;

 

  (6) When You Are Added As An Additional Insured To Other Insurance

Any other insurance available to you covering liability for damages arising out
of the premises or operations, or products and completed operations, for which
you have been added as an additional insured by that insurance; or

 

  (7) When You Add Others As An Additional Insured To This Insurance

Any other insurance available to an additional insured.

However, the following provisions apply to other insurance available to any
person or organization who is an additional insured under this coverage part.

 

  (a) Primary Insurance When Required By Contract

This insurance is primary if you have agreed in a written contract or written
agreement that this insurance be primary. If other insurance is also primary, we
will share with all that other insurance by the method described in c. below.

 

  (b) Primary And Non-Contributory To Other Insurance When Required By Contract

If you have agreed in a written contract, written agreement, or permit that this
insurance is primary and non-contributory with the additional insured’s own
insurance, this insurance is primary and we will not seek contribution from that
other insurance.

 

 

Page 16 of 21    HG 00 01 09 16



--------------------------------------------------------------------------------

Paragraphs (a) and (b) do not apply to other insurance to which the additional
insured has been added as an additional insured.

When this insurance is excess, we will have no duty under Coverages A or B to
defend the insured against any “suit” if any other insurer has a duty to defend
the insured against that “suit”. If no other insurer defends, we will undertake
to do so, but we will be entitled to the insured’s rights against all those
other insurers.

When this insurance is excess over other insurance, we will pay only our share
of the amount of the loss, if any, that exceeds the sum of:

 

  (1) The total amount that all such other insurance would pay for the loss in
the absence of this insurance; and

 

  (2) The total of all deductible and self-insured amounts under all that other
insurance.

We will share the remaining loss, if any, with any other insurance that is not
described in this Excess Insurance provision and was not bought specifically to
apply in excess of the Limits of Insurance shown in the Declarations of this
Coverage Part.

 

  c. Method Of Sharing

If all of the other insurance permits contribution by equal shares, we will
follow this method also. Under this approach each insurer contributes equal
amounts until it has paid its applicable limit of insurance or none of the loss
remains, whichever comes first.

If any of the other insurance does not permit contribution by equal shares, we
will contribute by limits. Under this method, each insurer’s share is based on
the ratio of its applicable limit of insurance to the total applicable limits of
insurance of all insurers.

 

5. Premium Audit

 

  a. We will compute all premiums for this Coverage Part in accordance with our
rules and rates.

 

  b. Premium shown in this Coverage Part as advance premium is a deposit premium
only. At the close of each audit period we will compute the earned premium for
that period and send notice to the first Named Insured. The due date for audit
and retrospective premiums is the date shown as the due date on the bill. If the
sum of the advance and audit premiums paid for the policy period is greater than
the earned premium, we will return the excess to the first Named Insured.

 

  c. The first Named Insured must keep records of the information we need for
premium computation, and send us copies at such times as we may request.

6. Representations

 

  a. When You Accept This Policy

By accepting this policy, you agree:

 

  (1) The statements in the Declarations are accurate and complete;

 

  (2) Those statements are based upon representations you made to us; and

 

  (3) We have issued this policy in reliance upon your representations.

 

  b. Unintentional Failure To Disclose Hazards

If unintentionally you should fail to disclose all hazards relating to the
conduct of your business that exist at the inception date of this Coverage Part,
we shall not deny coverage under this Coverage Part because of such failure.

 

7. Separation Of Insureds

Except with respect to the Limits of Insurance, and any rights or duties
specifically assigned in this Coverage Part to the first Named Insured, this
insurance applies:

 

  a. As if each Named Insured were the only Named Insured; and

 

  b. Separately to each insured against whom claim is made or “suit” is brought.

 

8. Transfer Of Rights Of Recovery Against Others To Us

 

  a. Transfer Of Rights Of Recovery

If the insured has rights to recover all or part of any payment, including
Supplementary Payments, we have made under this Coverage Part, those rights are
transferred to us. The insured must do nothing after loss to impair them. At our
request, the insured will bring “suit” or transfer those rights to us and help
us enforce them.

 

  b. Waiver Of Rights Of Recovery (Waiver Of Subrogation)

If the insured has waived any rights of recovery against any person or
organization for all or part of any payment, including Supplementary Payments,
we have made under this Coverage Part, we also waive that right, provided the
insured waived their rights of recovery against such person or organization in a
contract, agreement or permit that was executed prior to the injury or damage.

 

9. When We Do Not Renew

If we decide not to renew this Coverage Part, we will mail or deliver to the
first Named Insured shown in the Declarations written notice of the nonrenewal
not less than 30 days before the expiration date.

 

 

HG 00 01 09 16    Page 17 of 21



--------------------------------------------------------------------------------

If notice is mailed, proof of mailing will be sufficient proof of notice.

SECTION V—DEFINITIONS

 

1. “Advertisement” means the widespread public dissemination of information or
images that has the purpose of inducing the sale of goods, products or services
through:

 

  a. (1) Radio;

(2) Television;

(3) Billboard;

(4) Magazine;

(5) Newspaper; or

 

  b. Any other publication that is given widespread public distribution.

However, “advertisement” does not include:

 

  a. The design, printed material, information or images contained in, on or
upon the packaging or labeling of any goods or products; or

 

  b. An interactive conversation between or among persons through a computer
network.

 

2. “Advertising idea” means any idea for an “advertisement”.

 

3. “Asbestos hazard” means an exposure or threat of exposure to the actual or
alleged properties of asbestos and includes the mere presence of asbestos in any
form.

 

4. “Auto” means:

 

  a. A land motor vehicle, trailer or semitrailer designed for travel on public
roads, including any attached machinery or equipment; or

 

  b. Any other land vehicle that is subject to a compulsory or financial
responsibility law or other motor vehicle insurance law where it is licensed or
principally garaged.

However, “auto” does not include “mobile equipment”.

 

5. “Bodily injury” means physical:

 

  a. Injury;

 

  b. Sickness; or

 

  c. Disease

sustained by a person and, if arising out of the above, mental anguish or death
at any time.

 

6. “Coverage territory” means:

 

  a. The United States of America (including its territories and possessions),
Puerto Rico and Canada;

 

  b. International waters or airspace, but only if the injury or damage occurs
in the course of travel or transportation between any places included in a.
above; or

  c. All other parts of the world if the injury or damage arises out of:

 

  (1) Goods or products made or sold by you in the territory described in a.
above;

 

  (2) The activities of a person whose home is in the territory described in a.
above, but is away for a short time on your business; or

 

  (3) “Personal and advertising injury” offenses that take place through the
Internet or similar electronic means of communication

provided the insured’s responsibility to pay damages is determined in the United
States of America (including its territories and possessions), Puerto Rico or
Canada, in a “suit” on the merits according to the substantive law in such
territory or in a settlement we agree to.

 

7. “Employee” includes a “leased worker”. “Employee” does not include a
“temporary worker”.

 

8. “Employment-Related Practices” means:

 

  a. Refusal to employ that person;

 

  b. Termination of that person’s employment; or

 

  c. Employment-related practices, policies, acts or omissions, such as
coercion, demotion, evaluation, reassignment, discipline, defamation,
harassment, humiliation, discrimination or malicious prosecution directed at
that person.

 

9. “Executive officer” means a person holding any of the officer positions
created by your charter, constitution, by-laws or any other similar governing
document.

 

10. “Hostile fire” means one which becomes uncontrollable or breaks out from
where it was intended to be.

 

11. “Impaired property” means tangible property, other than “your product” or
“your work”, that cannot be used or is less useful because:

 

  a. It incorporates “your product” or “your work” that is known or thought to
be defective, deficient, inadequate or dangerous; or

 

  b. You have failed to fulfill the terms of a contract or agreement;

if such property can be restored to use by the repair, replacement, adjustment
or removal of “your product” or “your work”, or your fulfilling the terms of the
contract or agreement.

 

12. “Insured contract” means:

 

  a. A contract for a lease of premises. However, that portion of the contract
for a lease of premises that indemnifies any person or organization for damage
by fire, lightning or explosion to premises while rented to you or temporarily
occupied by you with permission of the owner is subject to the Damage to
Premises Rented To You Limit described in Section III - Limits of Insurance;

 

 

Page 18 of 21    HG 00 01 09 16



--------------------------------------------------------------------------------

  b. A sidetrack agreement;

 

  c. Any easement or license agreement, including an easement or license
agreement in connection with construction or demolition operations on or within
50 feet of a railroad;

 

  d. An obligation, as required by ordinance, to indemnify a municipality,
except in connection with work for a municipality;

 

  e. An elevator maintenance agreement;

 

  f. That part of any other contract or agreement pertaining to your business
(including an indemnification of a municipality in connection with work
performed for a municipality) under which you assume the tort liability of
another party to pay for “bodily injury” or “property damage” to a third person
or organization, provided the “bodily injury” or “property damage” is caused, in
whole or in part, by you or by those acting on your behalf. Tort liability means
a liability that would be imposed by law in the absence of any contract or
agreement.

Paragraph f. includes that part of any contract or agreement that indemnifies a
railroad for “bodily injury” or “property damage” arising out of construction or
demolition operations, within 50 feet of any railroad property and affecting any
railroad bridge or trestle, tracks, road-beds, tunnel, underpass or crossing.

However, Paragraph f. does not include that part of any contract or agreement:

 

  (1) That indemnifies an architect, engineer or surveyor for injury or damage
arising out of:

 

  (a) Preparing, approving, or failing to prepare or approve, maps, shop
drawings, opinions, reports, surveys, field orders, change orders or drawings
and specifications; or

 

  (b) Giving directions or instructions, or failing to give them, if that is the
primary cause of the injury or damage; or

 

  (2) Under which the insured, if an architect, engineer or surveyor, assumes
liability for an injury or damage arising out of the insured’s rendering or
failure to render professional services, including those listed in (1) above and
supervisory, inspection, architectural or engineering activities.

 

13. “Leased worker” means a person leased to you by a labor leasing firm under
an agreement between you and the labor leasing firm, to perform duties related
to the conduct of your business. “Leased worker” does not include a “temporary
worker”.

14. “Loading or unloading” means the handling of property:

 

  a. After it is moved from the place where it is accepted for movement into or
onto an aircraft, watercraft or “auto”;

 

  b. While it is in or on an aircraft, watercraft or “auto”; or

 

  c. While it is being moved from an aircraft, watercraft or “auto” to the place
where it is finally delivered;

but “loading or unloading” does not include the movement of property by means of
a mechanical device, other than a hand truck, that is not attached to the
aircraft, watercraft or “auto”.

 

15. “Mobile equipment” means any of the following types of land vehicles,
including any attached machinery or equipment:

 

  a. Bulldozers, farm machinery, forklifts and other vehicles designed for use
principally off public roads;

 

  b. Vehicles maintained for use solely on or next to premises you own or rent;

 

  c. Vehicles that travel on crawler treads;

 

  d. Vehicles, whether self-propelled or not, maintained primarily to provide
mobility to permanently mounted:

 

  (1) Power cranes, shovels, loaders, diggers or drills; or

 

  (2) Road construction or resurfacing equipment such as graders, scrapers or
rollers;

 

  e. Vehicles not described in a., b., c. or d. above that are not
self-propelled and are maintained primarily to provide mobility to permanently
attached equipment of the following types:

 

  (1) Air compressors, pumps and generators, including spraying, welding,
building cleaning, geophysical exploration, lighting and well servicing
equipment; or

 

  (2) Cherry pickers and similar devices used to raise or lower workers;

 

  f. Vehicles not described in a., b., c. or d. above maintained primarily for
purposes other than the transportation of persons or cargo.

However, self-propelled vehicles with the following types of permanently
attached equipment are not “mobile equipment” but will be considered “autos”:

 

  (1) Equipment designed primarily for:

 

  (a) Snow removal;

 

  (b) Road maintenance, but not construction or resurfacing; or

 

  (c) Street cleaning;

 

 

HG 00 01 09 16    Page 19 of 21



--------------------------------------------------------------------------------

  (2) Cherry pickers and similar devices mounted on automobile or truck chassis
and used to raise or lower workers; and

 

  (3) Air compressors, pumps and generators, including spraying, welding,
building cleaning, geophysical exploration, lighting and well servicing
equipment.

However, “mobile equipment” does not include any land vehicle that is subject to
a compulsory or financial responsibility law or other motor vehicle insurance
law where it is licensed or principally garaged. Land vehicles subject to a
compulsory or financial responsibility law or other motor vehicle insurance law
are considered “autos”.

 

16. “Occurrence” means an accident, including continuous or repeated exposure to
substantially the same general harmful conditions.

 

17. “Personal and advertising injury” means injury, including consequential
“bodily injury”, arising out of one or more of the following offenses:

 

  a. False arrest, detention or imprisonment;

 

  b. Malicious prosecution;

 

  c. The wrongful eviction from, wrongful entry into, or invasion of the right
of private occupancy of a room, dwelling or premises that a person or
organization occupies, committed by or on behalf of its owner, landlord or
lessor;

 

  d. Oral, written or electronic publication, in any manner, of material that
slanders or libels a person or organization or disparages a person’s or
organization’s goods, products or services;

 

  e. Oral, written or electronic publication, in any manner, of material that
violates a person’s right of privacy;

 

  f. Copying, in your “advertisement”, a person’s or organization’s “advertising
idea” or style of “advertisement”; or

 

  g. Infringement of copyright, slogan, or title of any literary or artistic
work, in your “advertisement”.

 

18. “Pollutants” mean any solid, liquid, gaseous or thermal irritant or
contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals and
waste. Waste includes materials to be recycled, reconditioned or reclaimed.

 

19. “Products-completed operations hazard”:

 

  a. Includes all “bodily injury” and “property damage” occurring away from
premises you own or rent and arising out of “your product” or “your work”
except:

  (1) Products that are still in your physical possession; or

 

  (2) Work that has not yet been completed or abandoned. However, “your work”
will be deemed completed at the earliest of the following times:

 

  (a) When all of the work called for in your contract has been completed.

 

  (b) When all of the work to be done at the job site has been completed if your
contract calls for work at more than one job site.

 

  (c) When that part of the work done at a job site has been put to its intended
use by any person or organization other than another contractor or subcontractor
working on the same project.

Work that may need service, maintenance, correction, repair or replacement, but
which is otherwise complete, will be treated as completed.

 

  b. Does not include “bodily injury” or “property damage” arising out of:

 

  (1) The transportation of property, unless the injury or damage arises out of
a condition in or on a vehicle not owned or operated by you, and that condition
was created by the “loading or unloading” of that vehicle by any insured;

 

  (2) The existence of tools, uninstalled equipment or abandoned or unused
materials; or

 

  (3) Products or operations for which the classification, listed in the
Declarations or in a policy Schedule, states that products-completed operations
are subject to the General Aggregate Limit.

 

20. “Property damage” means:

 

  a. Physical injury to tangible property, including all resulting loss of use
of that property. All such loss of use shall be deemed to occur at the time of
the physical injury that caused it; or

 

  b. Loss of use of tangible property that is not physically injured. All such
loss of use shall be deemed to occur at the time of the “occurrence” that caused
it.

As used in this definition, computerized or electronically stored data, programs
or software are not tangible property. Electronic data means information, facts
or programs:

 

  a. Stored as or on;

 

  b. Created or used on; or

 

  c. Transmitted to or from;

 

 

Page 20 of 21    HG 00 01 09 16



--------------------------------------------------------------------------------

computer software, including systems and applications software, hard or floppy
disks, CD-ROMS, tapes, drives, cells, data processing devices or any other media
which are used with electronically controlled equipment.

 

21. “Suit” means a civil proceeding in which damages because of “bodily injury”,
“property damage” or “personal and advertising injury” to which this insurance
applies are alleged. “Suit” includes:

 

  a. An arbitration proceeding in which such damages are claimed and to which
the insured must submit or does submit with our consent; or

 

  b. Any other alternative dispute resolution proceeding in which such damages
are claimed and to which the insured submits with our consent.

 

22. “Temporary worker” means a person who is furnished to you to substitute for
a permanent “employee” on leave or to meet seasonal or short-term workload
conditions.

 

23. “Volunteer worker” means a person who

 

  a. Is not your “employee”;

 

  b. Donates his or her work;

 

  c. Acts at the direction of and within the scope of duties determined by you;
and

 

  d. Is not paid a fee, salary or other compensation by you or anyone else for
their work performed for you.

 

24. “Your product”:

 

  a. Means:

 

  (1) Any goods or products, other than real property, manufactured, sold,
handled, distributed or disposed of by:

 

  (a) You;

 

  (b) Others trading under your name; or

 

  (c) A person or organization whose business or assets you have acquired; and

 

  (2) Containers (other than vehicles), materials, parts or equipment furnished
in connection with such goods or products.

 

  b. Includes

 

  (1) Warranties or representations made at any time with respect to the
fitness, quality, durability, performance or use of “your product”; and

 

  (2) The providing of or failure to provide warnings or instructions.

 

  c. Does not include vending machines or other property rented to or located
for the use of others but not sold.

 

25. “Your work”:

 

  a. Means:

 

  (1) Work or operations performed by you or on your behalf; and

 

  (2) Materials, parts or equipment furnished in connection with such work or
operations.

 

  b. Includes

 

  (1) Warranties or representations made at any time with respect to the
fitness, quality, durability, performance or use of “your work”, and

 

  (2) The providing of or failure to provide warnings or instructions.

 

 

HG 00 01 09 16    Page 21 of 21



--------------------------------------------------------------------------------

SCHEDULE 3.15

CAPITALIZATION AND SUBSIDIARIES

 

Entity Name

  

Relationship to Borrower

  

Type of Entity

CalAmp. Corp.    (Borrower)    Delaware corporation LoJack Corporation   

Direct, wholly-owned

Subsidiary of Borrower

   Delaware corporation

CalAmp Wireless Networks

Corporation

  

Direct, wholly-owned

Subsidiary of Borrower

   Delaware corporation CalAmp Northstar Holdings, Inc.   

Direct, wholly-owned

Subsidiary of Borrower

   Canadian holding company CalAmp UK Ltd.   

Direct, wholly-owned

Subsidiary of Borrower

   UK company Jade Heaven Holdings Limited   

Direct, wholly-owned

Subsidiary of Borrower

   Hong Kong company LoJack Global LLC   

Direct, wholly-owned

Subsidiary of LoJack

Corporation

   Delaware limited liability company LoJack Equipment Ireland DAC   

Direct, wholly-owned

Subsidiary of LoJack

Corporation

   Dublin corporation



--------------------------------------------------------------------------------

SCHEDULE 6.01

EXISTING INDEBTEDNESS

NONE.



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING LIENS

NONE.



--------------------------------------------------------------------------------

SCHEDULE 6.04

EXISTING INVESTMENTS

Stocks, bonds or other securities held by the Company or its subsidiaries in
other entities (Company or subsidiary is the stock owner):

 

Company or Subsidiary

Owner

  

Entity Owned

  

Location

  

Percentage Owned

CalAmp Corp    LoJack Corporation    USA    100 CalAmp Corp    CalAmp Wireless
   USA    100    Networks Corporation       CalAmp Corp    Thinxnet GmbH   
Germany    4.2 CalAmp Corp    CalAmp Northstar    Canada    100    Holdings,
Inc.       CalAmp Corp    CalAmp UK Ltd.    United Kingdom    100 CalAmp Corp   
Jade Heaven Holdings    Hong Kong    100    Ltd.       LoJack Corporation    Car
Security S.A.    Argentina    5 LoJack Corporation    LoJack de Mexico S. de   
Mexico    99.99    R.L. de CV       LoJack Corporation    LoJack Equipment
Ireland    Ireland    100    DAC       LoJack Corporation    LoJack Global LLC
   USA    100 LoJack Corporation    Traqueur, S.A.    France    5.5 CalAmp
Wireless    CalAmp Radio Satellite    USA    100 Networks Corporation   
Integrators, Inc.       CalAmp Wireless    CalAmp Wireless    New Zealand    100
Networks Corporation    Networks Corporation          Ltd.       CalAmp UK Ltd.
   Smart Driver Club Ltd.    United Kingdom    49



--------------------------------------------------------------------------------

SCHEDULE 6.10

EXISTING RESTRICTIONS

NONE.



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and other rights of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:                                         
                            2.    Assignee:   

                                                                 

[and is an Affiliate/Approved Fund of [identify Lender]1]

3.    Borrower:    CalAmp Corp. 4.    Administrative Agent:    JPMorgan Chase
Bank, N.A., as the administrative agent under the Credit Agreement 5.    Credit
Agreement:    The Credit Agreement dated as of March 30, 2018 among CalAmp
Corp., the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent, and the other parties thereto 6.    Assigned Interest:   

 

1  Select as applicable.

 

1



--------------------------------------------------------------------------------

Facility Assigned2

   Aggregate Amount of
Commitment/Loans for
all Lenders    Amount of
Commitment/Loans
Assigned    Percentage Assigned of
Commitment/Loans3      $    $      %      $    $      %      $    $      %  

Effective Date:                      , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:  

 

Name:  

 

Title:  

 

ASSIGNEE [NAME OF ASSIGNEE]

By:  

 

Name:  

 

Title:  

 

 

2  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”)

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

JPMorgan Chase Bank, N.A., as

    Administrative Agent and Issuing Bank

 

By:  

 

Name:  

 

Title:  

 

[Consented to:]5 [NAME OF RELEVANT PARTY]

By:  

 

Name:  

 

Title:  

 

 

4  To be added only if the consent of the Administrative Agent and/or Issuing
Bank, as applicable, is required by the terms of the Credit Agreement.

5  To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX 1 to

ASSIGNMENT AND ASSUMPTION

[                                 ]6

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any Subsidiary or Affiliate or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any Subsidiary or Affiliate, or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section ___ thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.

 

6 

Describe Credit Agreement at option of Administrative Agent.

 

1



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature (as defined in the Credit Agreement) or
delivery of an executed counterpart of a signature page of this Assignment and
Assumption by any Electronic System (as defined in the Credit Agreement) shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF] REVOLVING NOTE

REVOLVING LOAN NOTE

 

$[            ]                       , 20    

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                         or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Revolving Loan from time to time made by the Lender to
the Borrower under that certain Credit Agreement, dated as of March 30, 2018 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent and L/C Issuer.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Revolving Loan Note (this “Note”) is one of the promissory notes referred
to in the Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. This Note
is secured by the Collateral. Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

1

Form of Revolving Loan Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK, AND SHALL BE SUBJECT AND ENTITLED TO THE
PROVISIONS OF THE AGREEMENT RELATED TO GOVERNING LAW, JURISDICTION, CONSENT TO
SERVICE OF PROCESS AND WAIVER OF JURY TRIAL SET FORTH IN THE AGREEMENT.

 

CALAMP CORP.

By:  

 

Name:  

 

Title:  

 

 

2

Form of Revolving Loan Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

 

Date

  

Type of Loan

Made

  

Amount of

Loan Made

  

End of Interest
Period

  

Amount of
Principal or
Interest Paid This
Date

  

Outstanding
Principal
Balance This Date

  

Notation Made By

 

3

Form of Revolving Loan Note



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

BORROWING REQUEST

CALAMP CORP.

Borrowing Request

Date:                     , 20        

JPMorgan Chase Bank, N.A.

Middle Market Servicing

10 South Dearborn, Floor L2

Suite IL1-0480

Chicago, IL, 60603-2300

Attention:                             

Fax No:   (312)                 

Ladies and Gentlemen:

This Borrowing Request is furnished pursuant to Section 2.03 of that certain
Credit Agreement dated as of March 30, 2018 (as amended, restated, supplemented
or otherwise modified from time to time, the “Agreement”), among CalAmp Corp., a
Delaware corporation (“Borrower”), the other Loan Parties, the lenders party
thereto and JPMorgan Chase Bank, N.A. (“Administrative Agent”) as administrative
agent for the Lenders. Unless otherwise defined herein, capitalized terms used
in this Borrowing Request have the meanings ascribed thereto in the Agreement.
Borrower represents that, as of this date, the conditions precedent set forth in
Section 4.03 are satisfied.

 

1. Borrower hereby notifies Administrative Agent of its request for the
following Borrowing:

  (1) Aggregate Amount of the Revolving Loan Borrowing:
$                            

 

  (2) Borrowing Date of the Borrowing (must be a Business Day):
                                

 

  (3) The Borrowing shall be an ABR Borrowing or Eurodollar Borrowing

 

  (4) If a Eurodollar Borrowing, the duration of Interest Period:

 

  One Month                                          Three
Months                            

 

  Six Months                          

 

CALAMP CORP. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT D-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 30, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CalAmp Corp., and each lender from time to time party
thereto.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and Beneficial Owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:  

 

Name:  

 

Title:  

 

Date:                               , 20[    ]

 

1



--------------------------------------------------------------------------------

EXHIBIT D-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 30, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CalAmp Corp., and each lender from time to time party
thereto.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and Beneficial Owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

Name:  

 

Title:  

 

Date:                               , 20[    ]

 

2



--------------------------------------------------------------------------------

EXHIBIT D-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 30, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CalAmp Corp., and each lender from time to time party
thereto.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole Beneficial Owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
Beneficial Owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

Name:  

 

Title:  

 

Date:                               , 20[    ]

 

3



--------------------------------------------------------------------------------

EXHIBIT D-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of [            ],
2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among CalAmp Corp., and each lender from time to time party
thereto.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole Beneficial Owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s Beneficial Owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:  

 

Name:  

 

Title:  

 

Date:                               , 20[    ]

 

4



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF] COMPLIANCE CERTIFICATE

 

To:

  

The Lenders party to the

Credit Agreement described below

This Compliance Certificate (“Certificate”), for the period ended
                    , 201    , is furnished pursuant to that certain Credit
Agreement dated as of March 30, 2018 (as amended, modified, renewed or extended
from time to time, the “Agreement”) among CalAmp Corp. (collectively, the
“Borrower”), the other Loan Parties, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders and as the Issuing
Bank. Unless otherwise defined herein, capitalized terms used in this
Certificate have the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the                     of the Borrower and I am authorized to deliver
this Certificate on behalf of the Borrower and its Subsidiaries;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the compliance of the
Borrower and its Subsidiaries with the Agreement during the accounting period
covered by the attached financial statements (the “Relevant Period”);

3. The attached financial statements of the Borrower and, as applicable, its
Subsidiaries and/or Affiliates for the Relevant Period: (a) have been prepared
on an accounting basis (the “Accounting Method”) consistent with the
requirements of the Agreement and, except as may have been otherwise expressly
agreed to in the Agreement, in accordance with GAAP consistently applied, and
(b) to the extent that the attached are not the Borrower’s annual fiscal year
end statements, are subject to normal year-end audit adjustments and the absence
of footnotes;

4. The examinations described in paragraph 2 did not disclose and I have no
knowledge of, except as set forth below, (a) the existence of any condition or
event which constitutes a Default or an Event of Default under the Agreement or
any other Loan Document at the end of the Relevant Period or as of the date of
this Certificate or (b) any change in the Accounting Method or in the
application thereof that has occurred since the date of the annual financial
statements delivered to the Administrative Agent in connection with the closing
of the Agreement or subsequently delivered as required in the Agreement;

5. I hereby certify that, except as set forth below, no Loan Party has changed
(i) its name, (ii) its chief executive office, (iii) its principal place of
business, (iv) the type of entity it is or (v) its state of incorporation or
organization without having given the Administrative Agent the notice required
by Section 4.15 of the Security Agreement;

6. The representations and warranties of the Loan Parties set forth in the Loan
Documents are true and correct in all material respects as of the date hereof,
except (i) to the extent that any such representation or warranty specifically
refers to an earlier date, in which case it is true and correct in all material
respects only as of such earlier date, and (ii) that any representation or
warranty which is subject to any materiality qualifier is true and correct in
all respects;

7. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct; and

 

5



--------------------------------------------------------------------------------

8. Schedule II hereto sets forth the computations necessary to determine the
Applicable Rate commencing on the Business Day this Certificate is delivered.

Described below are the exceptions, if any, referred to in paragraph 4 hereof by
listing, in detail, the (i) nature of the condition or event, the period during
which it has existed and the action which the Borrower has taken, is taking, or
proposes to take with respect to each such condition or event or (ii) change in
the Accounting Method or the application thereof and the effect of such change
on the attached financial statements:

 

 

 

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this              day
of                 ,             .

 

CALAMP CORP., By:  

 

Name:  

 

Title:  

 

 

6



--------------------------------------------------------------------------------

Schedule I to Compliance Certificate

Compliance as of                     ,          with

Provisions of Sections 6.12(a) and (b) of the Agreement

 

1



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF] JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [        ], is entered
into between                                     , a
                             (the “New Subsidiary”) and JPMORGAN CHASE BANK,
N.A., in its capacity as administrative agent (the “Administrative Agent”) under
that certain Credit Agreement dated as of March 30, 2018 (as the same may be
amended, modified, extended or restated from time to time, the “Credit
Agreement”) among CALAMP CORP. (the “Borrower”), the other Loan Parties party
thereto, the Lenders party thereto and the Administrative Agent for the Lenders.
All capitalized terms used herein and not otherwise defined herein shall have
the meanings set forth in the Credit Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Secured
Parties, hereby agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Loan Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, (b) all of
the covenants set forth in Articles V and VI of the Credit Agreement and (c) all
of the guaranty obligations set forth in Article X of the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary, subject to the limitations set forth in Section 10.10 and 10.13
of the Credit Agreement, hereby guarantees, jointly and severally with the other
Loan Guarantors, to the Administrative Agent and the Lenders, as provided in
Article X of the Credit Agreement, the prompt payment and performance of the
Guaranteed Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof and agrees that if any of the Guaranteed Obligations are not
paid or performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the New Subsidiary will, jointly and
severally together with the other Loan Guarantors, promptly pay and perform the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration or otherwise) in accordance with the
terms of such extension or renewal. The New Subsidiary has delivered to the
Administrative Agent an executed Obligation Guaranty.

2. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

3. The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

 

 

 

   

 

   

 

 

 

1



--------------------------------------------------------------------------------

4. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

5. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which together
shall constitute one and the same instrument.

6. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Secured Parties, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

 

[NEW SUBSIDIARY]

By:  

 

Name:  

 

Title:  

 

Acknowledged and accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:  

 

Name:  

 

Title:  

 

 

2